     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 1 of 168 PageID #:
                                       18009                                        425



12:35:03    1                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
            2                           MARSHALL DIVISION

            3
                GREE, INC.,                      )(     CIVIL ACTION NOS.
            4                                    )(     2:19-CV-70-JRG-RSP
                    PLAINTIFFS,                  )(     2:19-CV-71-JRG-RSP
            5                                    )(
                    VS.                          )(
            6                                    )(     MARSHALL, TEXAS
                SUPERCELL OY,                    )(     SEPTEMBER 11, 2020
            7                                    )(     12:40 P.M.
                    DEFENDANTS.                  )(
            8

            9                       TRANSCRIPT OF JURY TRIAL

           10                      VOLUME 4 - AFTERNOON SESSION

           11             BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           12                   UNITED STATES CHIEF DISTRICT JUDGE

           13

           14   APPEARANCES:

           15

           16   FOR THE PLAINTIFFS:

           17

           18   MR STEVEN D. MOORE
                KILPATRICK TOWNSEND & STOCKTON LLP
           19   Two Embarcadero Center, Suite 1900
                San Francisco, CA 94111
           20

           21   MS. TAYLOR HIGGINS LUDLAM
                KILPATRICK TOWNSEND & STOCKTON LLP
           22   4208 Six Forks Road
                Raleigh, NC 27609
           23

           24

           25
Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 2 of 168 PageID #:
                                  18010                                        426



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 3 of 168 PageID #:
                                  18011                                        427



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                               Official Court Reporter
    13                         United States District Court
                               Eastern District of Texas
    14                         Marshall Division
                               100 E. Houston
    15                         Marshall, Texas 75670
                               (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 4 of 168 PageID #:
                                       18012                                        428



12:39:52    1                         P R O C E E D I N G S

12:39:52    2             (Jury out.)

12:40:17    3             COURT SECURITY OFFICER:      All rise.

12:40:18    4             THE COURT:    Be seated, please.

12:41:17    5             All right.    Mr. Moore, you may return to the

12:41:22    6   podium.

12:41:24    7             MR. MOORE:    Thank you, Your Honor.

12:41:24    8             THE COURT:    And while he's doing that,

12:41:27    9   Mr. Fitzpatrick, why don't you bring in the jury.

12:41:31   10             COURT SECURITY OFFICER:      Yes, sir.

12:41:32   11             All rise.

12:41:36   12             (Jury in.)

12:41:56   13             THE COURT:    Please be seated.

12:42:00   14             We will continue with the direct examination of

12:42:08   15   Dr. Robert Akl by the Plaintiff.

12:42:09   16             Mr. Moore, you may continue.

12:42:11   17             MR. MOORE:    Thank you, Your Honor.

12:42:11   18    ROBERT AKL, PH.D., PLAINTIFF'S WITNESS, PREVIOUSLY SWORN

12:42:11   19                    DIRECT EXAMINATION CONTINUED

12:42:12   20   BY MR. MOORE:

12:42:12   21   Q.   Dr. Akl, when we broke for lunch, I think you were just

12:42:17   22   starting to illustrate your testimony regarding the '873

12:42:21   23   patent and why Brawl Stars and Supercell infringe

12:42:25   24   Element a; do you recall that?

12:42:29   25             THE COURT:    Let me interrupt just a second.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 5 of 168 PageID #:
                                       18013                                        429



12:42:31    1            MR. MOORE:    I'm sorry.

12:42:32    2            THE COURT:    I failed to do something.

12:42:34    3            Ladies and gentlemen of the jury, when you went

12:42:35    4   out for lunch, the Defendants had raised an objection as to

12:42:39    5   some of Dr. Akl's testimony.      I dealt with it -- I dealt

12:42:42    6   with that without you in the courtroom.         You need to know I

12:42:47    7   overruled that objection, so you may consider all of the

12:42:51    8   testimony that you heard.

12:42:53    9            Now let's proceed.

12:42:54   10            MR. MOORE:    Thank you, Your Honor.

12:42:54   11   Q.   (By Mr. Moore)   Dr. Akl, would you please continue to

12:42:56   12   illustrate your testimony regarding Element 1a, using the

12:43:01   13   video in Plaintiff's Exhibit 139?

12:43:03   14            MR. MOORE:    And if we could play that please?

12:43:05   15   A.   So I hit play to start finding a player, and we are

12:43:12   16   looking for a player -- actually, five; two on my side and

12:43:17   17   three on the other side.

12:43:19   18            And then to play the game, the first touch

12:43:22   19   operation is what I'm doing with my right thumb.           So I

12:43:26   20   press and I hold.     When I press, this red button appears,

12:43:30   21   and I keep my finger on the display and then I aim.

12:43:34   22            So I move my thumb up, down, left, right, and the

12:43:38   23   cone that my player -- that comes out of my player, that

12:43:46   24   follows the movement of my right thumb.

12:43:48   25            And so as we look at the video, the first touch
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 6 of 168 PageID #:
                                       18014                                        430



12:43:53    1   operation is what I'm doing with my right thumb in terms of

12:43:56    2   pressing to get the red button and then holding it on the

12:44:02    3   screen, and then moving it -- dragging it -- dragging my

12:44:05    4   thumb just a little bit up and down, left and right, the

12:44:08    5   same way you would move a controller, but this is a virtual

12:44:11    6   controller, and that does the aiming of the cone.

12:44:15    7               So the cone coming out of my player follows the

12:44:18    8   direction of -- of my thumb.

12:44:23    9   Q.   (By Mr. Moore)      Okay.

12:44:24   10               MR. MOORE:   And could we go back into that video.

12:44:27   11   Could you perhaps find a spot where the cone appears?

12:44:31   12   Q.   (By Mr. Moore)      Because you said it appears when you

12:44:33   13   touch your right thumb; is that right?

12:44:34   14   A.   No, sorry.    When I touch and I move my finger that's

12:44:39   15   when the cone first appears.

12:44:40   16   Q.   Okay.

12:44:42   17   A.   When I touch the button, the red button appears.

12:44:44   18   Q.   I'm sorry.    Thank you for clarifying that.

12:44:46   19               MR. MOORE:   Let's see if we can get a good spot

12:44:49   20   here.    There we go, here -- you had it.       Move back a little

12:44:56   21   more, a little more.

12:45:00   22   Q.   (By Mr. Moore)      All right.   Now, you see the cone

12:45:02   23   there, I know it's blocked by these bushes or whatever they

12:45:05   24   are.    Is that the cone you're talking about?

12:45:07   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 7 of 168 PageID #:
                                       18015                                        431



12:45:07    1   Q.   And what does that cone indicate within the game?

12:45:09    2   A.   That's the -- the range where I can shoot.

12:45:13    3   Q.   Okay.    And how does that move when you touch the screen

12:45:19    4   with your right thumb?

12:45:21    5   A.   So the cone will move in parallel with my thumb.           So as

12:45:25    6   I move my right thumb to the right, the cone will move to

12:45:28    7   the right, the aiming will shift.

12:45:31    8             I move my player with my left thumb.         So the blue

12:45:36    9   button will move the player.      The right thumb will move the

12:45:40   10   cone.    And the cone will follow the movement of my right

12:45:41   11   thumb.

12:45:41   12   Q.   Okay.    I think we've taken one of these videos and

12:45:44   13   slowed it down a little bit.

12:45:46   14             MR. MOORE:   Can you please pull that up,

12:45:52   15   Mr. Groat?

12:45:56   16   Q.   (By Mr. Moore)    And let's -- would ask if you identify

12:45:58   17   what's happening here?

12:45:59   18   A.   Right.    So this is my player.    This is the player

12:46:02   19   system blow-up.     And you see if I move my thumb this way,

12:46:07   20   the cone moved that way so we can play it again.

12:46:09   21             MR. MOORE:   Let's play it again.

12:46:23   22   A.   There's the cone from my player, and as I'm moving my

12:46:28   23   thumb to the left, the cone moves to the left.           And when I

12:46:30   24   release, the cone disappears, and this is when I shoot, but

12:46:34   25   that's -- we'll get to that later.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 8 of 168 PageID #:
                                       18016                                        432



12:46:37    1   Q.   (By Mr. Moore)      All right.   And so --

12:46:37    2               MR. MOORE:   Thank you, Mr. Groat, you can go back

12:46:39    3   to the slides.

12:46:40    4   Q.   (By Mr. Moore)      So, in your opinion, then, is Element a

12:46:43    5   of Claims 1 and -- I'm sorry, of Claims 8 and 10 present in

12:46:47    6   Supercell's Brawl Stars?

12:46:48    7   A.   Yes.    For Element a, all we need to do is identify the

12:46:54    8   first touch operation, and the first touch operation, I've

12:46:55    9   already demonstrated, is what takes place with my right

12:46:59   10   thumb.

12:46:59   11   Q.   Okay.    Now, then let's go to the next Element b, what

12:47:03   12   does this require?

12:47:04   13   A.   So Element b requires:      Control the display to display

12:47:08   14   a frame indicative of a shooting effective range in

12:47:12   15   accordance with a position of the first touch operation.

12:47:18   16   Q.   Has the Court entered any claim constructions for words

12:47:22   17   in these elements?

12:47:23   18   A.   Yes.

12:47:23   19   Q.   And what are they, please?

12:47:25   20   A.   Shooting effective range means range in which a

12:47:31   21   shooting attack target can be hit and in accordance with

12:47:35   22   the position of the first touch operation means in response

12:47:37   23   to and based on the position of the first touch operation.

12:47:39   24   Q.   Did you apply the Court's constructions in your

12:47:46   25   infringement analysis?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 9 of 168 PageID #:
                                       18017                                        433



12:47:47    1   A.   Yes.

12:47:47    2   Q.   And why does Supercell infringe Element b with Brawl

12:47:50    3   Stars?

12:47:50    4   A.   So we already saw a little bit of this.         The first

12:47:55    5   touch operation is just me pressing and just moving my --

12:47:58    6   my thumb.     When I press and I move my right thumb, the cone

12:48:02    7   appears.     The cone is the -- the cone meets the language of

12:48:11    8   the shooting effective range.

12:48:12    9               So the cone that appears from the player -- my

12:48:14   10   player -- because it's the range in which a shooting attack

12:48:17   11   can be hit.     So in the game, I can attack and I can cause

12:48:20   12   damage to anything in that white cone.

12:48:23   13               And so that language in the claim that requires

12:48:30   14   the cone, or requires a shooting effective range, is met by

12:48:33   15   the cone.

12:48:34   16               And then we need to have the language that in

12:48:36   17   accordance with the position of the first touch operation,

12:48:39   18   which the Court construed in response to and based on the

12:48:43   19   position, and I've shown you how it is based on the

12:48:47   20   position of my thumb.     Because as I move my thumb in the

12:48:52   21   first touch operation, the cone moves and follows the

12:48:54   22   movement of my thumb.

12:48:55   23               So, with that, I have shown that I have applied

12:48:58   24   the Court's claim construction, and the game infringes that

12:49:03   25   element.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 10 of 168 PageID #:
                                       18018                                         434



12:49:04    1   Q.   All right.    And when we looked at the -- the blow-up

12:49:07    2   and slowed-down video, did that help illustrate this claim

12:49:10    3   element, as well?

12:49:11    4   A.   Yes.

12:49:11    5   Q.   All right.

12:49:12    6               MR. MOORE:   Could we look at that again real

12:49:14    7   quickly?

12:49:15    8   Q.   (By Mr. Moore)      And explain to the jury why what's

12:49:16    9   shown in that video also shows that Element b is met.

12:49:20   10   A.   So, again, the claim just requires that to have -- that

12:49:28   11   to have the -- the shooting range move in accordance with

12:49:35   12   the position of the first touch operation.           And so the cone

12:49:37   13   doesn't need to appear where my thumb is.          The cone just

12:49:41   14   needs to move relative to the position of the first touch

12:49:43   15   operation where my thumb is.

12:49:45   16               So because I drag my thumb left and right and the

12:49:48   17   cone moves left and right and the cone meets the Court's

12:49:52   18   claim construction for shooting effective range, because

12:49:55   19   that's where I can attack a target and a target can take

12:49:59   20   damage, the combination of both parts of that element have

12:50:04   21   been met.

12:50:04   22   Q.   Do you recall in the opening statement yesterday by

12:50:07   23   Supercell -- or Supercell's counsel that they argued that

12:50:10   24   since the -- the cone didn't appear where your thumb is,

12:50:14   25   that there's no infringement?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 11 of 168 PageID #:
                                       18019                                         435



12:50:15    1   A.   Yes.

12:50:15    2   Q.   Do you agree with that?

12:50:17    3   A.   No.

12:50:17    4   Q.   Why not?

12:50:18    5   A.   Because the claim doesn't require the cone to appear

12:50:21    6   where my thumb is.       If we go back to the claim language and

12:50:23    7   the Court's claim construction --

12:50:26    8   Q.   Sure.

12:50:26    9               MR. MOORE:   Could you go, please, to -- I need my

12:50:29   10   glasses -- to 144?       I'm sorry.    No, it's -- it's about two

12:50:39   11   slides -- I -- I was wrong on that.         Sorry, it -- it seems

12:50:43   12   to be 166.      The 4s look like 6s.

12:50:50   13   A.   Right.     So we have a Court's claim construction for

12:50:53   14   shooting effective range, and we have a construction for

12:50:58   15   what it means in accordance with the position.

12:51:00   16               So "in accordance with the position" doesn't mean

12:51:03   17   it has to be exactly where the position is.           It says in

12:51:06   18   response to and based on the position.          So it is based on

12:51:09   19   my first touch, because as I move my thumb, the cone moves.

12:51:13   20               So the -- the Court's claim construction explains

12:51:16   21   what that means, and the movement of the sum moving and

12:51:22   22   then the cone following it, meets the Court's claim

12:51:25   23   construction.      There isn't the requirement that they need

12:51:26   24   to overlap.

12:51:28   25   Q.   (By Mr. Moore)      Right.   Thank you.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 12 of 168 PageID #:
                                       18020                                         436



12:51:28    1               And -- and by the way, you -- you -- the -- which

12:51:33    2   brawler are you playing here in your example videos of

12:51:38    3   Brawl Stars?

12:51:39    4   A.   Her name is Shelly.

12:51:41    5   Q.   Why did you select Shelly as the brawler to use to

12:51:44    6   illustrate your testimony of infringement?

12:51:47    7   A.   You don't have a choice.      That's the first brawler

12:51:48    8   you -- anybody who's starting the game, they play with

12:51:51    9   Shelly.

12:51:51   10   Q.   Can players then choose different brawlers at other

12:51:56   11   points in the game?

12:51:56   12   A.   Yes.

12:51:57   13   Q.   Is it sufficient to show infringement by Brawl Stars to

12:52:00   14   show -- illustrate your testimony with Shelly as the

12:52:03   15   opening brawler?

12:52:05   16   A.   Yes.

12:52:05   17   Q.   And why is that?

12:52:07   18   A.   Because you just need to show that there is

12:52:09   19   infringement in terms of everybody who plays this game has

12:52:12   20   to play Shelly first.      So even though you can level and

12:52:15   21   once you get to a high enough level, you can pick a

12:52:18   22   different character, everybody playing the game has to

12:52:21   23   start out with the character Shelly, and Shelly infringes.

12:52:26   24   And others also might infringe, but I only analyzed Shelly.

12:52:30   25   Q.   And what type of weapon does Shelly use?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 13 of 168 PageID #:
                                       18021                                         437



12:52:32    1   A.   She has the cone and -- kind of like the gun, and she

12:52:36    2   has a super power.

12:52:39    3   Q.   Okay.    Thank you.

12:52:42    4               And so, what is your conclusion as to Element 1 --

12:52:45    5   sorry, 8b and 10b of the '873 patent.

12:52:48    6   A.   That they are infringed by Supercell both by the

12:52:54    7   servers and by the games running on the phones.

12:52:56    8   Q.   Let's go to Element c.      What does this element require?

12:53:01    9   A.   C requires us to identify a second touch operation at

12:53:06   10   the touch panel as an instruction for an attack when the

12:53:11   11   frame is displayed by the display.

12:53:15   12   Q.   And did the Court apply any claim constructions to this

12:53:19   13   element?

12:53:19   14   A.   Yes.

12:53:21   15   Q.   There we go.    Is this the construction we saw earlier

12:53:25   16   for touch operation?

12:53:28   17   A.   Yes.    So we have to use it again for the second touch

12:53:29   18   operation, which means operation that involves the user's

12:53:33   19   finger or other object, such as a stylus, on the touch

12:53:37   20   panel.

12:53:37   21   Q.   And what, in your opinion, is the second touch

12:53:41   22   operation in Brawl Stars?

12:53:42   23   A.   So -- so you saw when I press and hold, I can aim the

12:53:47   24   cone.    And when I release my finger from the display, the

12:53:50   25   cone fires.     So the claim requires an instruction for an
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 14 of 168 PageID #:
                                       18022                                         438



12:53:55    1   attack.

12:53:57    2               The instruction for the attack is when the cone

12:54:00    3   fires, and it has to be on -- by -- he has to be triggered

12:54:04    4   by a second touch operation.       So me releasing my finger is

12:54:09    5   that second touch operation.

12:54:11    6               MR. MOORE:   Can we show the slowed-down video

12:54:14    7   again, please, to illustrate that.

12:54:15    8   Q.   (By Mr. Moore)      And please explain how this video

12:54:18    9   illustrates that feature?

12:54:19   10   A.   So I move my finger, and the cone appears, and then

12:54:26   11   when you see my finger just a little bit rise above, this

12:54:30   12   is where the character shoots, and then I put it back on

12:54:33   13   the screen to then do the first touch operation.            So the

12:54:36   14   moment I lift my finger -- so the release of the touch is

12:54:41   15   considered a touch operation because it also meets the

12:54:44   16   Court's claim construction for --

12:54:45   17   Q.   Okay.

12:54:45   18   A.   -- touch.

12:54:47   19   Q.   I was going to ask you that.       When you release it,

12:54:49   20   you're not touching anymore, right?

12:54:51   21   A.   Yes.

12:54:51   22   Q.   Well, then why is that a touch operation as the Court

12:54:53   23   has construed it?

12:54:54   24   A.   Because if we go back to the Court's construction --

12:54:58   25               MR. MOORE:   If we could go back a couple slides.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 15 of 168 PageID #:
                                       18023                                         439



12:55:00    1               THE WITNESS:     One slide.

12:55:01    2               MR. MOORE:     One slide, I think.   There we go.

12:55:03    3   A.   The -- the touch operation says it's an operation that

12:55:06    4   involves the user's finger on the touchscreen.            So by me

12:55:11    5   releasing my finger from the screen, that meets the

12:55:15    6   construction of an operation that involves the user's

12:55:17    7   finger.

12:55:18    8               So in computer science, even the lack of something

12:55:21    9   is an operation related to that something.           And -- and

12:55:23   10   that's also confirmed in the source code.

12:55:25   11   Q.   (By Mr. Moore)      And do the touchscreens that -- that

12:55:27   12   this game is played on, do they register when a player

12:55:30   13   releases their finger?

12:55:31   14   A.   Yes.

12:55:33   15   Q.   Now, have you looked at source code for Brawl Stars, as

12:55:37   16   well, on this element?

12:55:37   17   A.   Yes.

12:55:38   18   Q.   And we'll get to that in a minute.

12:55:41   19               But what is your ultimate conclusion on Element c?

12:55:44   20   A.   That the -- Supercell infringes Element c of Claims 8

12:55:52   21   and 10.

12:55:52   22   Q.   All right.    And let's go to the last element now of the

12:55:55   23   '873 patent.

12:55:56   24               What does Element d require?

12:55:58   25   A.   The game server apparatus includes second circuitry
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 16 of 168 PageID #:
                                       18024                                         440



12:56:04    1   configured to control to attack in accordance with a

12:56:06    2   display position of the frame when the instruction for the

12:56:12    3   attack is identified.

12:56:13    4   Q.   And so as -- what do these claims require to control

12:56:16    5   the attack?

12:56:17    6   A.   So you need to have the game server apparatus,

12:56:23    7   including the circuitry, and it's configured to control.

12:56:27    8            So the server has to be involved in whether the

12:56:34    9   character playing the game can attack or not.           And looking

12:56:37   10   at the source code and looking at testimony, the server

12:56:39   11   decides if a user can attack or not.         And why --

12:56:43   12   Q.   That's fine.   I was going to ask you a similar

12:56:46   13   question, which is if -- if you just had a game where the

12:56:52   14   phone -- the terminal device or the phone controlled the

12:56:55   15   attack, would that -- would that game infringe or meet the

12:56:57   16   elements of the '873 patent?

12:56:58   17   A.   For this element, it says that the game server

12:57:01   18   apparatus.

12:57:01   19   Q.   Okay.

12:57:02   20   A.   So it's specifically saying that the -- that the server

12:57:04   21   has to be involved.     And that's what happens here because

12:57:07   22   the server is constantly looking to see if your player is

12:57:10   23   alive or dead.

12:57:11   24            THE COURT:    Dr. Akl, please slow down just a

12:57:14   25   little bit, please.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 17 of 168 PageID #:
                                       18025                                         441



12:57:15    1               Go ahead, counsel.

12:57:17    2               MR. MOORE:   Thank you, Your Honor.

12:57:18    3   Q.   (By Mr. Moore)      All right.   And did you consider any

12:57:20    4   testimony from witnesses of Supercell in forming your

12:57:25    5   opinions about whether the Supercell servers control the

12:57:28    6   attack for Brawl Stars?

12:57:29    7   A.   I did.

12:57:29    8   Q.   And did you also look at any source code for this

12:57:33    9   element?

12:57:33   10   A.   Yes, I did.

12:57:34   11   Q.   Okay.     And we'll see that in just a moment.

12:57:36   12               So wrapping up for the '873 patent, could you

12:57:41   13   summarize your opinions on Supercell's direct infringement?

12:57:43   14   A.   Yes.     Supercell infringes Claims 8 and 10 of the '873

12:57:47   15   patent.

12:57:47   16   Q.   Thank you.

12:57:48   17               And we're getting very close to the end, but

12:57:51   18   there's one more -- one more topic on infringement before

12:57:54   19   we get to the source code.

12:57:55   20               What is your last opinion here, Dr. Akl, with

12:57:59   21   regard to Supercell's infringement?

12:58:02   22   A.   Supercell also indirectly infringes the claims by

12:58:07   23   encouraging, instructing, teaching, and aiding users to

12:58:11   24   directly infringe.

12:58:12   25   Q.   All right.     What is indirect infringement?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 18 of 168 PageID #:
                                       18026                                         442



12:58:16    1   A.   So indirect infringement, it's a legal principle where

12:58:22    2   somebody is liable for indirect infringement if -- if

12:58:25    3   someone infringes but you tell them to infringe or you

12:58:28    4   teach them how to infringe or you contribute to their

12:58:31    5   infringement or you induce infringement, that's called

12:58:34    6   indirect infringement is my understanding.

12:58:36    7   Q.   And how have -- in your opinion, how has Supercell

12:58:40    8   indirectly infringed the claims of the five patents that

12:58:42    9   we've discussed?

12:58:44   10   A.   So Supercell has indirectly infringed because Supercell

12:58:48   11   advertises.     They have commercials and surveys and videos

12:58:53   12   that teach users how to play the game.

12:58:56   13            Also, when you start the game, there are tutorials

12:59:00   14   in the game that teach users how to play that are written

12:59:03   15   by Supercell.

12:59:04   16   Q.   And what materials did you review to reach your

12:59:07   17   conclusions on indirect infringement?

12:59:09   18   A.   I looked at testimony by Supercell employees, I looked

12:59:13   19   at documents, I looked at their social media content --

12:59:19   20   by -- I mean, Supercell's, the tutorials in the games

12:59:23   21   themselves.     As I was playing the games, I walked through

12:59:25   22   those tutorials.     And Supercell's websites.

12:59:27   23   Q.   And could you give us a couple of examples of the type

12:59:31   24   of things that Supercell does to teach and -- and advertise

12:59:34   25   its games to its users?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 19 of 168 PageID #:
                                       18027                                         443



12:59:37    1   A.   Yes.    So, for example, there are YouTube videos where

12:59:41    2   you have players that Supercell advertises help you

12:59:49    3   understand the game or commercials that Supercell has put

12:59:53    4   out where a -- a person -- a Supercell employee or somebody

12:59:56    5   representing Supercell walks through and teaches you how to

01:00:01    6   play the game.

01:00:03    7               There are -- in addition to the tutorials, there

01:00:06    8   are content and videos and ads, all that are provided by

01:00:12    9   Supercell that are used and teaches other to infringe.

01:00:17   10   Q.   And does there have to be any direct infringement by

01:00:20   11   anyone else in order for Supercell to be responsible for

01:00:23   12   indirect infringement?

01:00:24   13   A.   Yes.

01:00:24   14   Q.   And in this case, what is the evidence of direct

01:00:27   15   infringement by someone else that would cause that to

01:00:31   16   occur?

01:00:31   17   A.   So the evidence that we walked through, again, is the

01:00:34   18   same evidence.     So whether a user playing the game directly

01:00:40   19   infringes, but if that user is being instructed and taught

01:00:43   20   to play the game by Supercell, then Supercell indirectly

01:00:47   21   infringes and is liable.

01:00:48   22   Q.   And in your opinion, would users playing the games

01:00:51   23   carry out the -- the steps of the claim elements, as well?

01:00:55   24   A.   Yes.

01:00:55   25   Q.   And would they -- is that true for all of the claims
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 20 of 168 PageID #:
                                       18028                                         444



01:00:58    1   that we've looked at yesterday and today?

01:01:00    2   A.   Yes.

01:01:00    3   Q.   And would users playing each of the three Supercell

01:01:06    4   games that we've discussed here be using the game system

01:01:11    5   that runs those games when they do that?

01:01:13    6   A.   Yes.    They would be -- even though they're playing the

01:01:17    7   game on their phone, they have to be connected to the

01:01:19    8   Internet.     They have to be connected to Supercell's server.

01:01:22    9   They have to have downloaded the game from the App Store or

01:01:27   10   the -- the iOS Store or the Android Store.           And they have

01:01:33   11   to be connected while they're playing the game to

01:01:36   12   Supercell's servers.

01:01:37   13   Q.   And do users control any aspects of the system for

01:01:42   14   these three games when they're actually performing their

01:01:45   15   actions in the games?

01:01:46   16   A.   They just control the UI, but the game itself is always

01:01:51   17   controlled by the server.       And anything a user does is

01:01:56   18   communicated through the server and reflected on any other

01:02:00   19   player's screen by the server.

01:02:02   20   Q.   Do users who play these games put the server and the

01:02:05   21   rest of the system into motion by deciding to play them?

01:02:09   22   A.   Yes.

01:02:09   23   Q.   Okay.    And do users get any benefits out of playing

01:02:13   24   Supercell's three accused games?

01:02:14   25   A.   Yes.    Hopefully, they have fun.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 21 of 168 PageID #:
                                       18029                                         445



01:02:17    1   Q.   All right.    All right.    Now -- so then what is your --

01:02:21    2   oh, I'm sorry, before I go to that, do you have an example

01:02:23    3   of a claim that you want to talk about for direct

01:02:25    4   infringement here?

01:02:26    5   A.   Yes.

01:02:27    6   Q.   And what -- what claim is this, and please describe how

01:02:30    7   that would work for indirect infringement by Supercell.

01:02:33    8   A.   So this is Claim 1 of the '481 battle patent which

01:02:40    9   starts out with a terminal device.         And so the terminal

01:02:42   10   device is the user's phone.

01:02:46   11               But as I've been explaining today, that the user

01:02:48   12   on their phone, they would have downloaded the Supercell

01:02:52   13   software.     The phone has to be connected to the server.

01:02:54   14   And the server communicates with the player and

01:02:59   15   communicates with the other player or more than one player

01:03:03   16   that the phone -- that the user is playing with.

01:03:06   17               So even though a user is playing the game, there

01:03:09   18   is infringement either -- there is -- the game is infringed

01:03:14   19   by the user directly and indirectly by Supercell or

01:03:19   20   directly by Supercell as we looked at.

01:03:21   21   Q.   All right.    And so, in conclusion, what types of

01:03:24   22   infringement is Supercell responsible for for the five

01:03:27   23   patents in this case?

01:03:28   24   A.   So Supercell is responsible for both direct and

01:03:33   25   indirect infringement.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 22 of 168 PageID #:
                                       18030                                         446



01:03:34    1   Q.   Thank you.

01:03:35    2               Now, there's a couple other small topics that I

01:03:38    3   want to hit quickly, and then we'll move on to source code.

01:03:42    4               Are you familiar with an issue that Supercell has

01:03:44    5   raised regarding non-infringing alternatives?

01:03:46    6   A.   Yes.

01:03:46    7   Q.   What are non-infringing alternatives?

01:03:48    8   A.   So Supercell alleges that some of what I'm going to

01:03:57    9   mention in a second are non-infringing alternatives, which

01:04:00   10   means it's an alternative to whatever is happening in the

01:04:04   11   game and it also does not infringe.

01:04:06   12   Q.   And so is this something they could have done instead

01:04:09   13   of what they have done?

01:04:10   14   A.   Yes.

01:04:11   15   Q.   And, to your knowledge, have they done any of this?

01:04:13   16   A.   No.

01:04:14   17   Q.   Well, what type of things have they argued, and what is

01:04:18   18   your -- your response to those?

01:04:20   19   A.   So, for example, Supercell's expert for Clash of Clans

01:04:25   20   said that, well, Supercell can just remove the copy layout,

01:04:32   21   and he's claiming that that's a non-infringing alternative.

01:04:35   22   Q.   Is it?

01:04:35   23   A.   No, because it's not an alternative.         So if you remove

01:04:40   24   a feature, you don't infringe.        But that's not considered a

01:04:43   25   non-infringing alternative, because removing a feature is
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 23 of 168 PageID #:
                                       18031                                         447



01:04:46    1   not an alternative because you -- you have to -- you're

01:04:50    2   removing a feature.     You're not providing a different way

01:04:53    3   of doing something that gives you the same result but in a

01:04:58    4   non-infringing way.

01:04:58    5   Q.   And has Supercell removed the copy layout feature from

01:05:01    6   Clash of Clans?

01:05:02    7   A.   Not to my knowledge.

01:05:03    8   Q.   Now, could -- what are your responses to the other

01:05:07    9   non-infringing alternatives that we're showing here on this

01:05:09   10   slide?

01:05:09   11   A.   That they all either are not alternatives, or they

01:05:16   12   would still infringe, and I have some examples.

01:05:18   13   Q.   Could you give the example of the one in the picture

01:05:20   14   here?

01:05:21   15   A.   Yes.    So this is for Brawl Stars.      So we saw for Brawl

01:05:26   16   Stars that there is the cone.        And the cone has a solid

01:05:30   17   line.    This is -- I put it here.

01:05:32   18               One of the arguments that Supercell says -- or

01:05:37   19   their expert says is that we can change -- or Supercell can

01:05:42   20   change the cone from being like a fixed line to a dashed

01:05:47   21   line.    And then that would be a non-infringing alternative.

01:05:49   22   Q.   Do you agree that if they changed the cone from solid

01:05:53   23   to dashed lines, they wouldn't infringe anymore?

01:05:55   24   A.   No, because they -- they -- whether you have a solid

01:05:58   25   line or a dashed line, you are still meeting the Court's
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 24 of 168 PageID #:
                                       18032                                         448



01:06:02    1   construction of the shooting range.         And so this would not

01:06:06    2   be a non-infringing alternative.        It's an alternative

01:06:09    3   because you've changed something, but it's not a

01:06:11    4   non-infringing alternative because you still infringe.

01:06:14    5   Q.   And has Supercell changed the cone into dashed lines?

01:06:18    6   A.   No, not to my knowledge.

01:06:19    7   Q.   All right.     Let's go up two lines from there to Clash

01:06:23    8   Royale.    What is Supercell saying they could have done for

01:06:26    9   Clash Royale to get out of infringement?

01:06:27   10   A.   They -- Supercell's expert said that we can add points

01:06:37   11   to the Elixir -- this is the number at the bottom, the --

01:06:38   12   your potion -- at different intervals.

01:06:42   13   Q.   So instead of what -- what -- you said I think earlier

01:06:45   14   what they do now is every two seconds?

01:06:47   15   A.   Correct.     So -- so his non- -- his alleged

01:06:51   16   non-infringing alternative is if they add more or less at

01:06:54   17   different points in time.

01:06:55   18   Q.   And is that a -- a non-infringing alternative?

01:07:00   19   A.   No.

01:07:00   20   Q.   Why not?

01:07:01   21   A.   Because even if you add more or less at different

01:07:05   22   points in time, it doesn't change the infringing aspect

01:07:07   23   that the Elixir is growing.       You're going from 1, 2, 3, and

01:07:12   24   the mechanics would be the same.        Once you hit an upper

01:07:15   25   limit, you can play a card.       And once the you play the
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 25 of 168 PageID #:
                                       18033                                         449



01:07:18    1   card, the card is still deducted.        So that's not a

01:07:22    2   non-infringing alternative.

01:07:22    3   Q.   Thank you.

01:07:23    4               Okay.    One other short topic here before we get to

01:07:27    5   source code.        Have you compared some of the issued claims

01:07:30    6   from two of the patents to the published versions of those

01:07:35    7   claims that were published before the patent was actually

01:07:38    8   granted?

01:07:38    9   A.   Yes.

01:07:39   10   Q.   And why did you do that?

01:07:41   11   A.   So I did that because my understanding that this is

01:07:43   12   something that's relevant to when damages can start.             So if

01:07:48   13   we look at the patent and we look at the application -- so

01:07:51   14   here for the '137 patent, the application number is

01:08:00   15   2016/0051898.        I was asked to look at the claims because of

01:08:07   16   the impact of my analysis for when damages can start.

01:08:09   17   Q.   And which claims did you compare between those two

01:08:14   18   documents?

01:08:14   19   A.   So I looked at Claim 1 and Claim 11.

01:08:16   20   Q.   And what is your conclusion about those claims?

01:08:21   21   A.   So what I'm showing you on this screen is in the

01:08:25   22   application, you have on the left Claim 1 and Claim 11,

01:08:29   23   which Claim 11 is a dependent claim -- the server according

01:08:32   24   to Claim 1.     And if we look at the claim in the '137 in the

01:08:37   25   published patent, they are very, very similar.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 26 of 168 PageID #:
                                       18034                                         450



01:08:42    1   Q.   Are they substantially similar?

01:08:44    2   A.   Yes.

01:08:44    3   Q.   And did you highlight the key differences in yellow?

01:08:47    4   A.   Yes.     So the only difference is the -- both the

01:08:52    5   independent and the dependent claim in the publication form

01:08:58    6   Claim 1.      And there's one word added that's "and," instead

01:09:05    7   of splitting it into two.

01:09:06    8   Q.   Okay.     Did you do the same analysis for the '655

01:09:10    9   donation patent?

01:09:11   10   A.   I did.

01:09:11   11   Q.   All right.     Let's look at that.     And what is your

01:09:12   12   conclusion about -- well, first of all, what did you

01:09:14   13   compare for this patent?

01:09:15   14   A.   So I compared Claim 1 in the '655 donation patent with

01:09:21   15   the -- with its application 2015/0256596.

01:09:28   16   Q.   Which claims did you compare?

01:09:30   17   A.   Claim 1.

01:09:30   18   Q.   And what is your conclusion from that comparison?

01:09:33   19   A.   So my conclusion is, again, they're very similar.

01:09:39   20   The -- the differences in the application, they were using

01:09:45   21   "an"; so an object, an object.        And in the patent, it uses

01:09:50   22   first object and second object.        So instead of using the

01:09:55   23   article "an," it just said first and second.

01:09:59   24   Q.   Are these claims substantially similar to one another

01:10:02   25   as published and issued?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 27 of 168 PageID #:
                                       18035                                         451



01:10:03    1   A.   Yes.

01:10:03    2   Q.   All right.

01:10:04    3               MR. MOORE:   Your Honor, at this time, I would like

01:10:06    4   to request permission to show Dr. Akl some of the source

01:10:09    5   code that he looked at.      However, there's some

01:10:12    6   confidentiality issues I wanted to raise for the Court.

01:10:15    7               THE COURT:   Are you asking the Court to seal the

01:10:18    8   courtroom?

01:10:18    9               MR. MOORE:   Yes, if you would, Your Honor.        It's

01:10:19   10   Supercell's source code, and I'm just assuming that they're

01:10:22   11   going to want you to do that.

01:10:24   12               THE COURT:   All right.   Then at counsel's request,

01:10:26   13   I'll order the courtroom sealed.

01:10:27   14               Those present not subject to the protective order

01:10:29   15   in this case should excuse themselves and remain outside

01:10:34   16   until the courtroom is unsealed.

01:10:42   17               (Courtroom sealed.)

01:10:42   18               (This portion of the transcript is sealed

01:10:42   19               and filed under separate cover as

01:10:42   20               Sealed Portion No. 1.)

01:48:07   21               (Courtroom unsealed.)

01:48:07   22               THE COURT:   All right.   We're unsealed, for the

01:48:07   23   record.     Let's proceed.

01:48:07   24   Q.   (By Mr. Sacksteder)     All right.     I do want to talk

01:48:09   25   about source code now, Dr. Akl, briefly and we'll come back
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 28 of 168 PageID #:
                                       18036                                         452



01:48:11    1   to it later.      But you --

01:48:13    2               MR. SACKSTEDER:    Can we put up Dr. Akl's Slide

01:48:16    3   No. 10, please?

01:48:21    4   Q.   (By Mr. Sacksteder)       I think this is a slide that you

01:48:23    5   testified about yesterday, correct?

01:48:24    6   A.   Yes.

01:48:25    7   Q.   And you are showing that there is source code that is

01:48:31    8   written to create executable code that runs on the game

01:48:34    9   that's on the phone and also on the server, correct?

01:48:38   10   A.   Yes.

01:48:38   11   Q.   All right.    And you testified -- I believe you said,

01:48:45   12   whatever is happening, the definitive condition is on the

01:48:49   13   Supercell server, correct?

01:48:50   14   A.   Yes.

01:48:51   15   Q.   All right.    And you went through some source code just

01:48:53   16   now.   We're going to look at some of it later, but you went

01:48:56   17   through some source code regarding the '137 and the '481

01:48:59   18   patent, correct?

01:49:00   19   A.   Yes.

01:49:01   20   Q.   And -- and that source code is not on the Supercell

01:49:04   21   server, correct?

01:49:06   22   A.   Yes.

01:49:07   23   Q.   It is source code that runs on the phone, not on the

01:49:11   24   server, correct?

01:49:11   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 29 of 168 PageID #:
                                       18037                                         453



01:49:13    1   Q.   And you looked at some code for the Brawl Stars game,

01:49:21    2   correct?

01:49:21    3   A.   Yes.

01:49:22    4   Q.   And that also was code where you were asked about

01:49:27    5   whether you could tell what happens on the server from that

01:49:30    6   code, right?

01:49:31    7   A.   Yes.

01:49:31    8   Q.   But the code was actually code that does not run on the

01:49:34    9   server, correct?

01:49:38   10   A.   I disagree with that characterization.

01:49:40   11   Q.   So the code was a C++ file, correct?

01:49:44   12   A.   Yes.

01:49:44   13   Q.   And -- and is it your testimony that that code runs

01:49:48   14   on -- is executed by a server?

01:49:50   15   A.   No.    That question, the answer is no.

01:49:54   16   Q.   All right.    The -- so that code is not executed by the

01:49:56   17   server; it's executed on the phone, correct?

01:49:58   18   A.   Yes.

01:49:59   19   Q.   And you used that to try to tell the jury what happens

01:50:04   20   on the server, correct?

01:50:05   21   A.   Yes.

01:50:06   22   Q.   You don't really rely on any code that actually

01:50:09   23   executes on the Supercell server, do you?

01:50:12   24   A.   Correct.

01:50:15   25               MR. SACKSTEDER:   Can we put up Claim 2 of the '137
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 30 of 168 PageID #:
                                       18038                                         454



01:50:25    1   patent?

01:50:25    2   Q.   (By Mr. Sacksteder)     Some of the claims in this case,

01:50:36    3   Dr. Akl, recite things that the server does, right?

01:50:37    4   A.   Yes.

01:50:38    5   Q.   And one of those is Claim 2 of the '137 patent,

01:50:40    6   correct?

01:50:40    7   A.   Yes.

01:50:40    8   Q.   And it recites specific things that happen in a control

01:50:46    9   unit on the server, correct?

01:50:48   10   A.   Yes.

01:50:48   11   Q.   And it removes the game content selected by the player

01:50:52   12   from the first field, for example, correct?

01:50:56   13   A.   Yes.

01:50:57   14   Q.   And you did not rely on any source code that executes

01:51:00   15   on the Supercell server in order to come up with your

01:51:06   16   opinion about that, correct?

01:51:06   17   A.   Yes.

01:51:07   18   Q.   All of the claims or all of the independent claims --

01:51:20   19   strike that.

01:51:21   20               All of the dependent claims of the '137 patent

01:51:23   21   recite a server and things that happen on the server,

01:51:26   22   correct?

01:51:26   23   A.   I'll take your word for it.

01:51:29   24   Q.   All right.    And in all those, you mentioned millions of

01:51:35   25   lines of code that you and the other two reviewers looked
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 31 of 168 PageID #:
                                       18039                                         455



01:51:38    1   at to analyze the code, correct?

01:51:42    2   A.   Yes.

01:51:42    3   Q.   And of all those millions of lines of code, you don't

01:51:46    4   rely on a single one that actually happens on the server,

01:51:49    5   right, that actually is executed on the server?

01:51:53    6   A.   Yes.

01:52:00    7   Q.   Let's talk about the '873 patent first.

01:52:02    8               You showed a graphic of Shelly, I believe?

01:52:06    9   A.   Yes.

01:52:06   10   Q.   And Shelly is a brawler, right?

01:52:10   11   A.   Yes.

01:52:10   12   Q.   And Shelly is one of more than 30 brawlers in Brawl

01:52:15   13   Stars, correct?

01:52:16   14   A.   Yes.

01:52:16   15   Q.   And Shelly has a shotgun, right?

01:52:20   16   A.   Yes.

01:52:20   17   Q.   And Shelly uses that shotgun as her weapon, right?

01:52:25   18   A.   Yes.

01:52:25   19   Q.   And you walked through and explained your opinions

01:52:28   20   about the cone that emanates from Shelly sometimes in the

01:52:33   21   game, right?

01:52:34   22   A.   Yes.

01:52:35   23   Q.   All right.    You did not do a similar analysis for any

01:52:39   24   of the other brawlers in the game, correct?

01:52:42   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 32 of 168 PageID #:
                                       18040                                         456



01:52:42    1   Q.   And some of those other brawlers don't even shoot

01:52:47    2   anything, right?

01:52:48    3   A.   Yes.

01:52:48    4   Q.   And some of those other brawlers shoot different

01:52:53    5   things, correct?

01:52:53    6   A.   Yes.

01:52:53    7   Q.   And some of those other brawlers that shoot different

01:52:59    8   things use things besides the cone on the screen, right?

01:53:02    9   A.   Yes.

01:53:03   10   Q.   They are visualized differently, correct?

01:53:05   11   A.   Yes.

01:53:06   12   Q.   But the only one you looked at, the only one you

01:53:13   13   analyzed was Shelly?

01:53:17   14   A.   Yes.

01:53:17   15   Q.   I want to talk to you about a couple of things relating

01:53:20   16   to the '873 patent.

01:53:22   17               MR. SACKSTEDER:    Can we put up DX-71, Mr. Smith?

01:53:27   18   Q.   (By Mr. Sacksteder)      We are talking here about the

01:53:37   19   first touch operation.        Quite a bit of discussion of that

01:53:41   20   during your testimony, correct?

01:53:41   21   A.   Yes.

01:53:42   22   Q.   And I thought I heard you say to the jury this morning,

01:53:48   23   when I press the red button, I get the cone.           Is that

01:53:53   24   something you intended to say?

01:53:54   25   A.   I -- I think I might have misspoken.         When -- I don't
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 33 of 168 PageID #:
                                       18041                                         457



01:54:02    1   know if you want me to correct myself.

01:54:04    2   Q.   Well, we can go through it.       And -- and I thought later

01:54:06    3   you said, when I press and hold, I can aim the code -- the

01:54:10    4   cone.   Was that your recollection --

01:54:10    5   A.   When I --

01:54:14    6   Q.   -- of what you said?

01:54:15    7   A.   -- when I -- when I press -- when you press the screen,

01:54:18    8   you get the red button.      So the button exists once you

01:54:22    9   press the screen.     And when you hold your finger on the

01:54:25   10   screen and you drag, the cone moves.

01:54:28   11   Q.   All right.    So if you just press your finger on to the

01:54:31   12   screen, when you first touch it, no cone until you drag

01:54:37   13   your finger; is that correct?

01:54:38   14   A.   Yes.

01:54:40   15   Q.   And if you touch the screen and then just take your

01:54:45   16   finger off, no cone is shown, correct?

01:54:48   17   A.   Correct.

01:54:48   18   Q.   If you touch the screen and take your finger off,

01:54:54   19   Shelly fires a shotgun shell, but there is no cone

01:54:57   20   illustrated on the screen, correct?

01:54:59   21   A.   I think so.

01:54:59   22   Q.   So in order to show the cone, you have to first touch

01:55:07   23   the screen, and then you have to slide your finger

01:55:10   24   somewhere else on the screen, correct?

01:55:13   25   A.   Yes.   The -- the moment you drag, the cone appears.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 34 of 168 PageID #:
                                       18042                                         458



01:55:17    1   Q.   And the claim requires a first touch operation and a

01:55:24    2   second touch operation, correct?

01:55:25    3   A.   Yes.

01:55:25    4   Q.   And is it your testimony that the first touch operation

01:55:30    5   is touching the screen and then moving your finger on the

01:55:33    6   screen?

01:55:33    7   A.   Yes.

01:55:36    8   Q.   And if the jury doesn't agree with you that that is one

01:55:43    9   touch operation, then the jury should find that the claim

01:55:45   10   is not infringed, correct?

01:55:47   11   A.   That's my understanding.

01:55:49   12   Q.   Was it your testimony that the touching the screen and

01:55:58   13   then sliding your finger on the screen, that's all one

01:56:01   14   thing?      That's all one operation?

01:56:02   15   A.   Yes.    That meets the Court's claim construction for

01:56:04   16   first touch operation.

01:56:05   17   Q.   You also, I think, identified a double tap as something

01:56:10   18   that could be a single operation?

01:56:11   19   A.   That was an example not related to the patent.

01:56:16   20   Q.   I understand, sir.     But -- but you testified, I

01:56:20   21   believe, if I understood you correctly, that a double tap

01:56:24   22   is a -- could be a single touch operation?

01:56:31   23   A.   Yes.

01:56:35   24   Q.   That is not consistent with what you said in your

01:56:38   25   deposition, is it?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 35 of 168 PageID #:
                                       18043                                         459



01:56:39    1   A.   I don't remember.

01:56:44    2   Q.   You testified in your deposition that you cannot divide

01:56:48    3   the double tap and say that the second part of the double

01:56:52    4   tap meets the claim language for a second touch operation,

01:56:56    5   correct -- or a first touch operation?

01:56:58    6   A.   I think the context is different.        I agree with what I

01:57:06    7   said in my deposition.      I don't think it contradicts what

01:57:12    8   I'm saying.

01:57:12    9   Q.   You would disagree that a double tap could be a first

01:57:15   10   touch operation, correct?

01:57:15   11   A.   A double tap is a single operation.         So it could be a

01:57:26   12   first tap.     It could be -- it could meet the language for a

01:57:31   13   first touch.

01:57:32   14            MR. SACKSTEDER:      Can we play from Dr. Akl's

01:57:39   15   deposition Page 359, Lines 13 to 20?

01:58:08   16            (Videoclip played.)

01:58:11   17            QUESTION:     Let's move on to 505 -- actually, 506.

01:58:20   18   And you take issue with Dr. Zagal's opinion that a double

01:58:32   19   tap on the screen constitutes a first touch operation?             Is

01:58:38   20   that an accurate description of your opinion?

01:58:49   21            ANSWER:     I disagree that the double tap is a first

01:58:55   22   touch operation, as recited by the claim.

01:58:57   23            (Videoclip ends.)

01:58:58   24   Q.   (By Mr. Sacksteder)     When you said that, Dr. Akl, you

01:59:00   25   were trying to distinguish a prior art reference that
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 36 of 168 PageID #:
                                       18044                                         460



01:59:05    1   Supercell's expert was relying on to assert that the patent

01:59:10    2   is invalid, correct?

01:59:19    3   A.   Possibly.

01:59:21    4   Q.   So you understand that you were supposed to apply the

01:59:25    5   claim the same way for invalidity and infringement,

01:59:27    6   correct?

01:59:27    7   A.   Yes.

01:59:29    8   Q.   Going back to Demonstrative DX-7-2, there is a -- and

01:59:44    9   we talked about it -- or you talked about it during your

01:59:47   10   testimony -- there's a claim element talking about control

01:59:52   11   the display to display a frame indicative of a shooting

01:59:58   12   effective range in accordance with -- in accordance with

02:00:00   13   the position of the first touch operation.           You've talked

02:00:01   14   about that, correct?

02:00:02   15   A.   Yes.

02:00:03   16   Q.   All right.    And you also talked about the Court's

02:00:08   17   construction of, in accordance with a position of the first

02:00:12   18   touch operation, and that it means in response to and based

02:00:17   19   on the position of the first touch operation, correct?

02:00:19   20   A.   Yes.

02:00:23   21   Q.   So let's look at Brawl Stars for a second.

02:00:27   22               This is DX-3, and I think this is from Dr. Zagal's

02:00:30   23   videos, but it's similar to yours.         There are two joysticks

02:00:34   24   in Brawl Stars, correct?

02:00:35   25   A.   Those are my hands.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 37 of 168 PageID #:
                                       18045                                         461



02:00:42    1   Q.   Well, I'm -- I'm referring actually to the red button

02:00:45    2   and the blue button.

02:00:47    3   A.   Okay.

02:00:47    4   Q.   Is -- is that something that you could call a joystick?

02:00:51    5   A.   Yes.     It's a virtual controller.

02:00:53    6   Q.   Right.     It's an analogy to the joystick we used to have

02:00:59    7   on the home video games when we were a little bit younger,

02:01:03    8   correct?

02:01:03    9   A.   Yes.

02:01:03   10   Q.   And the one on the left controls the movement of the

02:01:09   11   brawler, right?

02:01:09   12   A.   Yes.

02:01:11   13   Q.   You can see that it has up and down and side to side

02:01:14   14   arrows, right?

02:01:15   15   A.   Yes.

02:01:16   16   Q.   And the other one has sort of a little logo there

02:01:21   17   showing a -- a target, and that's the one that controls

02:01:25   18   where the cone goes, right?

02:01:27   19   A.   Yes.

02:01:28   20   Q.   So it is not your opinion that anything that is done

02:01:37   21   with the blue joystick practices any element of the claims

02:01:41   22   of the '873 patent, correct?

02:01:44   23   A.   Correct.

02:01:45   24   Q.   The cone always has its pointy end at the brawler,

02:01:55   25   right?      Whenever it's shown, it -- it ends at the brawler,
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 38 of 168 PageID #:
                                       18046                                         462



02:01:58    1   right?

02:01:58    2   A.   It starts at the brawler.

02:02:02    3   Q.   Yeah.    Okay.   There -- there's an angle there that's at

02:02:07    4   the brawler, and then the rounder end is out away from the

02:02:12    5   brawler, correct?

02:02:13    6   A.   Yes.

02:02:13    7   Q.   And that cone is always touching the brawler, right?

02:02:18    8   A.   Yes, it's the -- your player.

02:02:20    9   Q.   And where the brawler is, is controlled by the blue

02:02:24   10   joystick and not the red joystick, correct?

02:02:27   11   A.   Yes.

02:02:32   12               MR. SACKSTEDER:   Can we --

02:02:44   13   Q.   (By Mr. Sacksteder)      So the location of where you touch

02:02:46   14   the screen has no relation to where the enemy character is,

02:02:49   15   right?

02:02:49   16   A.   I disagree in part with what you're saying.

02:02:58   17   Q.   Well, when you touch the screen, the red button

02:03:02   18   appears, right?

02:03:10   19   A.   That's correct.

02:03:11   20   Q.   And it does not have anything to do with where the

02:03:15   21   other brawlers are besides your brawler, correct?

02:03:20   22   A.   Yes.

02:03:46   23               MR. SACKSTEDER:   Let's go to DDX-77, please.

02:03:51   24   Q.   (By Mr. Sacksteder)      This is a slide from your

02:03:53   25   presentation, correct?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 39 of 168 PageID #:
                                       18047                                         463



02:03:55    1   A.   Yes.

02:03:55    2   Q.   And it discusses Supercell's asserted non-infringing

02:03:59    3   alternatives, right?

02:03:59    4   A.   Yes.

02:04:00    5   Q.   And you referenced the screenshot in the lower right

02:04:08    6   and criticized that, correct?

02:04:11    7   A.   Yes.

02:04:12    8   Q.   All right.    So if what you see in the screenshot there

02:04:21    9   still uses the elements of the claim, it's your opinion

02:04:26   10   that it still infringes, right?

02:04:28   11   A.   Yes.

02:04:28   12   Q.   And if a prior art reference uses that, then it would

02:04:34   13   invalidate the patent, right?

02:04:38   14   A.   If used in exactly the same way, that is correct.

02:04:45   15               MR. SACKSTEDER:   Can we show the next video,

02:04:48   16   Mr. Smith?

02:04:55   17               MR. MOORE:   Your Honor, I'm going to have to make

02:04:57   18   an objection to the use of this video.          This is not one of

02:05:00   19   the asserted prior art references.         They dropped it.

02:05:03   20               THE COURT:   So your objection is --

02:05:08   21               MR. MOORE:   Relevancy and prejudice.       It's not

02:05:11   22   prior art in the case that they're asserting at trial.

02:05:14   23               THE COURT:   Do you have a response,

02:05:16   24   Mr. Sacksteder?

02:05:16   25               MR. SACKSTEDER:   Yes, Your Honor.      This is a -- a
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 40 of 168 PageID #:
                                       18048                                         464



02:05:19    1   concept that Dr. Akl has previously said doesn't practice

02:05:22    2   the limitations.     I'm just trying to show that if that

02:05:25    3   doesn't practice, then neither does the non-infringing

02:05:29    4   alternative.

02:05:29    5               THE COURT:   I'll overrule the objection.

02:05:36    6               MR. SACKSTEDER:   All right.     So let's play the

02:05:38    7   video, Mr. Smith, please.

02:06:02    8   Q.   (By Mr. Sacksteder)      That's from Angry Birds, the video

02:06:07    9   game, correct?

02:06:08   10   A.   Yes.

02:06:08   11   Q.   And Angry Birds is a video game that is well-known and

02:06:13   12   was -- predated the '873 patent?

02:06:15   13   A.   I believe so.

02:06:21   14               MR. SACKSTEDER:   You can take it down, Mr. Smith.

02:06:26   15               THE COURT:   If you're going to use that for a

02:06:29   16   non-infringement purpose, that's fine.          But sounds like you

02:06:32   17   told me you were going to use it for non-infringement and

02:06:34   18   then asserted it for invalidity.

02:06:35   19               MR. SACKSTEDER:   I'm not asserting it for

02:06:37   20   invalidity, Your Honor.       I'm just trying to show that -- we

02:06:40   21   have to play by the same rules for -- for both.

02:06:42   22               THE COURT:   Well, I understand that, but the

02:06:45   23   purposes matter, and you told me that you were only going

02:06:48   24   to use it in comparison in dealing with the

02:06:51   25   non-infringement issue, and then the questions about it
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 41 of 168 PageID #:
                                       18049                                         465



02:06:54    1   existed previously and was known in the art, those don't go

02:06:57    2   to non-infringement.      They strictly go to invalidity.

02:07:01    3               MR. SACKSTEDER:   I apologize, Your Honor.

02:07:01    4               THE COURT:   Well, let's go forward.

02:07:03    5               MR. SACKSTEDER:   All right.     Thank you,

02:07:05    6   Your Honor.

02:07:05    7   Q.   (By Mr. Sacksteder)      Moving on to the '655 patent,

02:07:08    8   Dr. Akl.

02:07:09    9               You showed some things about chests in your

02:07:19   10   discussion of the '655 patent?

02:07:21   11   A.   Yes.

02:07:22   12   Q.   And those are chests in Clash Royale, correct?

02:07:25   13   A.   Yes.

02:07:25   14   Q.   And those are things that are not chests -- those --

02:07:31   15   those aren't covered by the patent claims, right?

02:07:35   16   A.   I don't understand the question.

02:07:36   17   Q.   You aren't asserting that those chests infringe any

02:07:41   18   claim of the '655 patent, correct?

02:07:47   19   A.   I'm not sure if I can agree or disagree because I need

02:07:52   20   more context.

02:07:53   21   Q.   Have you ever made any -- offered any opinion that

02:07:58   22   there's any infringement by the -- any of the chests in any

02:08:03   23   of the games or Clash Royale of any of the patents that are

02:08:06   24   asserted?

02:08:09   25   A.   I -- I used this chest to show how you get content.            So
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 42 of 168 PageID #:
                                       18050                                         466



02:08:15    1   I'm not sure exactly the scope of your question.            It makes

02:08:17    2   it difficult to answer yes or no.

02:08:19    3   Q.   But you aren't saying that the use of the chests

02:08:21    4   infringes anything?

02:08:22    5   A.   The use of the chests gives you possessions that the

02:08:28    6   claim requires.    It's an example of getting possessions.

02:08:32    7   Q.   And the '655 patent, as you discuss it with regard to

02:08:35    8   the Clash Royale game, is about how you get upgraded cards,

02:08:47    9   right?

02:08:47   10   A.   I disagree.

02:08:50   11   Q.   The -- well, your -- I thought your testimony was that

02:08:54   12   the second object that was received by the recipient is a

02:09:00   13   card that is upgraded; is that correct?

02:09:04   14   A.   That's one benefit.     That's an example of a benefit.

02:09:09   15   Q.   There are other ways to upgrade cards besides having a

02:09:16   16   card given to a player, correct?

02:09:19   17   A.   Yes.

02:09:19   18   Q.   Do you have that -- you went through the list of, you

02:09:22   19   know, sort of 0 out of 800, you need to hit a certain

02:09:25   20   number of cards that you have; is that correct?

02:09:28   21   A.   Yes.

02:09:28   22   Q.   Those don't all have to be donated, right?

02:09:32   23   A.   Correct.

02:09:32   24   Q.   In fact, none of them could be donated.          You could buy

02:09:38   25   them, or you could win them in battles.          You could get them
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 43 of 168 PageID #:
                                       18051                                         467



02:09:45    1   out of chests.     All those things are ways you could get

02:09:48    2   cards, correct?

02:09:49    3   A.   Yes.

02:09:49    4   Q.   And donating a card is just one more way, correct?

02:09:52    5   A.   Yes, it's an easy way.

02:09:53    6   Q.   And if a player reaches the threshold number of cards

02:10:04    7   with -- by buying them, getting them through chests,

02:10:10    8   winning them, but not receiving the last card that gives

02:10:14    9   you the right number, then there's no infringement of any

02:10:18   10   asserted claim of the '655, right?

02:10:22   11   A.   Correct.

02:10:31   12               MR. SACKSTEDER:   Let's look at DDX-82.

02:10:34   13   Q.   (By Mr. Sacksteder)      This is Claims 1 and 7 of --

02:10:45   14   actually 1c and 7c of the '655 patent.

02:10:49   15               And there is a requirement for selecting a first

02:10:57   16   object by the first user and selecting a second user who is

02:11:01   17   going to receive that first object, correct?

02:11:05   18   A.   Yes.

02:11:08   19   Q.   I just want to make sure we're clear because we walked

02:11:11   20   through the process, and I want to make sure that we all

02:11:13   21   understand it.

02:11:16   22               MR. SACKSTEDER:   Can we pull up DDX-83, Mr. Smith?

02:11:22   23   Right.

02:11:22   24   Q.   (By Mr. Sacksteder)      I believe you showed this screen

02:11:25   25   in your direct testimony, correct?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 44 of 168 PageID #:
                                       18052                                         468



02:11:30    1   A.   I disagree.    I showed the screen, but not for -- this

02:11:33    2   is the beginning, but not for meeting that limitation.

02:11:36    3   Q.   I wasn't trying to say that.       I apologize.

02:11:39    4               This screen that you showed is on the phone of the

02:11:47    5   person who's requesting the card, right?

02:11:50    6   A.   Yes.

02:11:52    7   Q.   So if that person wants to get a card in Clash Royale,

02:11:58    8   that person taps on one of those cards and asks a clan

02:12:05    9   member to provide that card, correct?

02:12:07   10   A.   This screen is to create your wish list.          So this is

02:12:10   11   how I select the card that I want.         That's not related to

02:12:13   12   the claim.

02:12:13   13   Q.   It -- it says select a card -- it says select card to

02:12:18   14   request, correct?

02:12:19   15   A.   Yes.    But I did not use the screen to meet the claim

02:12:22   16   limitation, which I think what you were asking me.

02:12:27   17               MR. SACKSTEDER:   Move to strike as non-responsive.

02:12:29   18               THE COURT:   Sustained.   After the word, "yes," the

02:12:36   19   remainder of that answer is struck.

02:12:37   20   Q.   (By Mr. Sacksteder)      In the game, not referring to the

02:12:39   21   claim specifically, this is how somebody selects a card

02:12:44   22   that they want to receive, right?

02:12:45   23   A.   Yes.

02:12:46   24   Q.   And in the claim, that person selecting a card that

02:12:48   25   they want to receive is the second user, correct?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 45 of 168 PageID #:
                                       18053                                         469



02:12:51    1   A.   Yes.

02:12:56    2   Q.   And they want to receive it by having it given to them

02:12:59    3   by the first user, correct?

02:13:01    4   A.   Yes.

02:13:02    5               MR. SACKSTEDER:   Let's go to the next one, DDX-84.

02:13:07    6   Q.   (By Mr. Sacksteder)      This is the screen that the first

02:13:17    7   user in your view sees, correct?

02:13:22    8   A.   Yes.

02:13:22    9   Q.   And this is the screen where that user is going to give

02:13:26   10   a card to somebody else, right?

02:13:29   11   A.   Yes.

02:13:34   12   Q.   And you walked through an example where a card was

02:13:36   13   going to be given to Voxel, correct?

02:13:40   14   A.   Yes.

02:13:40   15   Q.   And that's the bat card in this case, right?

02:13:43   16   A.   Yes.

02:13:46   17   Q.   And if the user who's giving the card wants to give a

02:13:53   18   card to Voxel, the only card that that giving user can give

02:14:01   19   is the bat card; the one that has been requested, correct?

02:14:05   20   A.   Yes.

02:14:05   21   Q.   So that card was selected by the recipient, and then

02:14:10   22   the donor just says, I'll give you the card you want,

02:14:17   23   right?

02:14:17   24   A.   I select who to give what card to.        So, yes, I select

02:14:31   25   Voxel -- if I select Voxel, I give him that card.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 46 of 168 PageID #:
                                       18054                                         470



02:14:35    1   Q.   The only card you can give to Voxel is the bat card in

02:14:39    2   this example, right?

02:14:40    3   A.   Yes.

02:14:40    4   Q.   Don't have any other choice?

02:14:42    5   A.   Correct.

02:14:42    6   Q.   You can't select another card and say take this one and

02:14:48    7   send?

02:14:48    8   A.   Not to Voxel, that's correct.

02:15:07    9   Q.   I believe you testified that if a user donates a card,

02:15:11   10   gives a card to another user through this process, then the

02:15:16   11   user that receives it doesn't actually get the card at that

02:15:20   12   time, correct?

02:15:24   13   A.   I don't understand the question.

02:15:25   14   Q.   There are some other requirements before you get the

02:15:28   15   card?

02:15:31   16   A.   They get the card that's received.        I disagree with

02:15:35   17   your characterization.

02:15:36   18   Q.   They don't get the card unless they pay gold and unless

02:15:40   19   they are members of the same clan, correct?

02:15:43   20   A.   They don't get the benefit.       I think you're asking me

02:15:47   21   two separate things.

02:15:48   22   Q.   You're right.    I apologize.

02:15:50   23               The -- the updated card, they don't get that

02:15:53   24   unless they pay for it, right?

02:15:54   25   A.   They don't get the benefit -- they don't upgrade the
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 47 of 168 PageID #:
                                       18055                                         471



02:15:57    1   card, correct.     But they've already received the card.

02:15:59    2   Q.   Okay.    So the benefit is what you're referring to as

02:16:01    3   the second object?

02:16:05    4   A.   We need to go back to the claim language because

02:16:09    5   there's a second object and there's a benefit.            I want to

02:16:11    6   make sure I'm clear what's what.

02:16:13    7   Q.   Okay.

02:16:13    8               MR. SACKSTEDER:    Can we pull back up the -- the

02:16:16    9   slide with the claim language?         I think 85, maybe, is the

02:16:22   10   right one.

02:16:23   11               THE COURT:   This is your call, Mr. Sacksteder.

02:16:26   12   The witness is not going to direct counsel as to what to go

02:16:29   13   back to.     If he want -- if you want to do it, that's fine.

02:16:32   14               MR. SACKSTEDER:    Okay.

02:16:33   15               THE COURT:   If you want to move on, that's your

02:16:34   16   call.

02:16:35   17               MR. SACKSTEDER:    All right.

02:16:35   18   Q.   (By Mr. Sacksteder)       There's a claim limitation that

02:16:43   19   says:   Granting by the server, the second object used in

02:16:46   20   the service to the second user when the transfer

02:16:48   21   information of the second user satisfies the condition for

02:16:51   22   granting the second object.

02:16:52   23               Do you see that?

02:16:53   24   A.   Yes.    Just one second.     I'm -- I'm reorienting myself.

02:17:09   25   Yes, I -- I've read that, okay.         Thank you.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 48 of 168 PageID #:
                                       18056                                         472



02:17:12    1   Q.   And the second object in that instance is the ability

02:17:15    2   to upgrade that card to another level, correct?

02:17:22    3   A.   Yes.

02:17:28    4   Q.   But the recipient, the second user cannot do that

02:17:32    5   without also paying gold and without also being a member of

02:17:38    6   the same clan, correct?

02:17:40    7   A.   You have to pay gold, correct.

02:17:47    8   Q.   Gold is not transfer information, as that's used in the

02:18:00    9   claim, correct?

02:18:01   10   A.   No.

02:18:03   11   Q.   And if the user who received the card doesn't have any

02:18:07   12   gold, then they can't get the upgrade, right?

02:18:12   13   A.   Correct.

02:18:16   14   Q.   Let's move on to the '594 patent.

02:18:47   15               MR. SACKSTEDER:   Mr. Smith, can you pull up the

02:18:50   16   background section of the '594 patent, please?

02:19:00   17   Q.   (By Mr. Sacksteder)      That background section describes

02:19:02   18   known city building games at the time the application was

02:19:05   19   filed, correct?

02:19:07   20   A.   Yes.

02:19:07   21   Q.   It was filed in -- originally in Japan in September of

02:19:12   22   2013, correct?

02:19:14   23   A.   Yes.

02:19:15   24   Q.   And Clash of Clans, Supercell was already a known city

02:19:20   25   building game at that time, correct?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 49 of 168 PageID #:
                                       18057                                         473



02:19:22    1   A.   Yes.

02:19:23    2   Q.   In fact, it was a very successful game at that time,

02:19:25    3   wasn't it?

02:19:26    4   A.   I don't know.     I haven't rendered an opinion on that.

02:19:30    5   Q.   Do you personally know?

02:19:32    6   A.   No.

02:19:32    7   Q.   You just weren't aware one way or the other?

02:19:36    8   A.   I -- I don't know.

02:19:37    9   Q.   I want to make sure we're clear about a couple of

02:19:42   10   things.

02:19:43   11               Claim 1 of the '594 patent is not alleged to be

02:19:48   12   infringed in this case, right?

02:19:51   13   A.   Can you repeat the question, please?

02:20:04   14   Q.   Claim 1 -- you don't have any opinion about whether

02:20:07   15   Claim 1 is infringed, right?

02:20:08   16   A.   I disagree.     It's my opinion --

02:20:14   17   Q.   Let me -- let me -- let me rephrase my question.

02:20:18   18               You don't have any opinion about whether Claim 1

02:20:21   19   by itself is infringed?

02:20:23   20   A.   I disagree.

02:20:24   21   Q.   GREE is not asserting infringement of Claim 1, correct?

02:20:28   22   A.   Yes.

02:20:28   23   Q.   And when you discussed Claim 1, you talked about a

02:20:31   24   feature called layout editor, correct?

02:20:36   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 50 of 168 PageID #:
                                       18058                                         474



02:20:36    1   Q.   And layout editor allows a user to copy the user's own

02:20:43    2   layout, correct?

02:20:45    3   A.   Yes.

02:20:46    4   Q.   And the accused feature is copy layout, correct?

02:20:55    5   A.   Yes.

02:20:56    6   Q.   Copy layout requires you to copy somebody else's

02:21:02    7   layout, right?

02:21:06    8   A.   I'm -- I'm not following.

02:21:09    9   Q.   The copy layout feature requires a user -- or allows a

02:21:15   10   user to copy the layout of somebody else, rather than that

02:21:19   11   user's own layout, correct?

02:21:22   12   A.   I'm not sure if you switched from copy layout in the

02:21:26   13   source code to copy layout in the patent.          So I'm -- I'm

02:21:29   14   having difficulty answering your question.

02:21:31   15   Q.   Do you understand there's a feature called copy layout

02:21:33   16   in the patent -- or strike that.

02:21:36   17               Do you understand that there is a feature called

02:21:39   18   copy layout in Clash of Clans?

02:21:43   19   A.   Yes, in the game there is a feature.

02:21:45   20   Q.   And you showed us a video where you pushed a button in

02:21:48   21   the corner of the screen, and you went to another player's

02:21:53   22   layout, correct?

02:21:53   23   A.   Yes.

02:21:54   24   Q.   And that is the copy layout feature, correct?

02:21:58   25   A.   Yes, for Claim 2.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 51 of 168 PageID #:
                                       18059                                         475



02:22:01    1   Q.   And the feature that is accused of infringing Claim 2,

02:22:05    2   which is the only claim asserted, is the copy layout

02:22:08    3   feature, right?

02:22:08    4   A.   Yes.

02:22:10    5   Q.   So you don't have any -- there is no allegation in this

02:22:14    6   case that just copying your own layout infringes the patent

02:22:20    7   without copying another user's layout?

02:22:22    8   A.   Correct.

02:22:36    9   Q.   All right.    Let's talk about Claim 2 of the '594

02:22:38   10   patent.

02:22:40   11               MR. SACKSTEDER:   Can you call that up, Mr. Smith,

02:22:40   12   please?

02:22:46   13   Q.   (By Mr. Sacksteder)      And this is Claim 2.      And it says:

02:22:49   14   The storage unit further stores a template related to a

02:22:52   15   different player.

02:22:54   16               Correct?

02:22:55   17   A.   Yes.

02:22:56   18   Q.   Okay.    So the template that is stored has to be related

02:23:00   19   to a different player, right?

02:23:01   20   A.   Yes.

02:23:07   21   Q.   So can we look at the -- an example that you provided?

02:23:10   22               MR. SACKSTEDER:   Mr. Smith, I think it is PX-167,

02:23:13   23   and I want to start it about 20 seconds in.

02:23:17   24   Q.   (By Mr. Sacksteder)      This is a video you created,

02:23:28   25   correct?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 52 of 168 PageID #:
                                       18060                                         476



02:23:28    1   A.   Yes.

02:23:28    2   Q.   And that's actually going to the other player's layout

02:23:31    3   and then hitting copy layout, right?

02:23:34    4   A.   Yes.

02:23:34    5   Q.   Okay.    And then we are in the layout editor screen,

02:23:39    6   correct?

02:23:39    7   A.   Yes.

02:23:41    8   Q.   All right.     And then you need to select a slot where

02:23:45    9   you're going to store the layout that you want to copy,

02:23:48   10   right?

02:23:48   11   A.   Yes.

02:23:53   12               MR. SACKSTEDER:   Let's go the next four seconds,

02:23:56   13   please.

02:23:56   14   Q.   (By Mr. Sacksteder)      All right.    And a slot has been

02:24:04   15   selected there, correct?

02:24:04   16   A.   Yes.

02:24:06   17   Q.   And then you've gone into village edit mode, correct?

02:24:11   18   A.   Yes.

02:24:11   19   Q.   All right.     So the other player's layout is behind that

02:24:15   20   dialog box that says village edit mode, correct?

02:24:21   21   A.   Yes.

02:24:21   22   Q.   And it specifically says, that right now you can't use

02:24:24   23   that layout to have in your village for a battle, correct?

02:24:27   24   A.   It says:     Buildings not found from copied layout or

02:24:39   25   blocked by obstacles have been moved to your inventory.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 53 of 168 PageID #:
                                       18061                                         477



02:24:44    1   Q.   All right.    So there are some things that you have to

02:24:46    2   do before you can use the layout of the other player to do

02:24:49    3   anything, right?

02:24:50    4   A.   I disagree.

02:24:50    5   Q.   You can't play a game -- you can't have a battle in

02:24:56    6   that layout until you deal with all those items in the

02:25:00    7   inventory, correct?

02:25:01    8   A.   Correct.

02:25:06    9   Q.   You can't have a battle in village edit, right?

02:25:12   10   A.   Correct.

02:25:12   11   Q.   And you can't have a battle in the layout slot of

02:25:17   12   layout editor, right?

02:25:17   13   A.   Correct.

02:25:18   14   Q.   All right.    So what you have to do is you have to do

02:25:20   15   something with each of those blue squares at the bottom.

02:25:24   16   They have buildings that are either in your layout but not

02:25:28   17   in the other player's layout, and they're in the way, or

02:25:31   18   they're buildings in the other player's layout that you

02:25:35   19   just don't have.

02:25:37   20               And until you have placed them, you cannot use

02:25:39   21   that layout to have a battle, right?

02:25:42   22   A.   You need to move them from the bottom line.

02:25:46   23   Q.   So you have to get rid of them?

02:25:49   24   A.   Yes.

02:25:49   25   Q.   All right.    And until that point, there is nothing to
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 54 of 168 PageID #:
                                       18062                                         478



02:25:54    1   battle over, right?

02:25:55    2   A.   Correct.

02:26:00    3   Q.   And the way that you do it typically is either to buy

02:26:02    4   the buildings you don't have or replace the buildings that

02:26:05    5   you do have, correct?

02:26:09    6   A.   In -- in that specific example, if the player is more

02:26:13    7   advanced, so that's correct.

02:26:15    8   Q.   So this is the only example that you gave, right?

02:26:29    9   A.   Yes.

02:26:29   10   Q.   You didn't show any example -- any video where you

02:26:33   11   actually got to the point where you had a layout that you

02:26:38   12   could have a battle on, right?

02:26:39   13   A.   I disagree.

02:26:41   14   Q.   With regard to another player's layout?

02:26:48   15   A.   No, you're correct.     With regard to your own template,

02:26:51   16   I showed it for Claim 1.

02:26:53   17   Q.   Right, exactly.    But this is somebody else's, right?

02:26:57   18   A.   Yes.

02:26:57   19   Q.   And that causes that conflict between what's in your

02:27:01   20   layout already and what's in the other player's layout?

02:27:05   21   A.   I disagree with that characterization.

02:27:08   22   Q.   Well, there are things in the other player's layout

02:27:11   23   that you don't have, and there are things in your layout

02:27:13   24   that are blocking what's in the other person's layout,

02:27:21   25   right?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 55 of 168 PageID #:
                                       18063                                         479



02:27:21    1   A.   Possibly.

02:27:21    2   Q.   So there is -- it says finish later over there, right?

02:27:24    3   A.   Yes.

02:27:25    4   Q.   So the thing that you have to finish is getting rid of

02:27:28    5   those buildings somehow before you can actually make this

02:27:32    6   your active layout, correct?

02:27:34    7   A.   Yes.

02:27:34    8   Q.   And by setting it as your active layout, you've made it

02:27:39    9   a layout that you can actually use for a battle, correct?

02:27:41   10   A.   Yes.

02:27:41   11   Q.   And you testified in your deposition that if you have

02:27:50   12   to move buildings in the layout in village edit mode when

02:27:55   13   you have imported it from somebody else, then that is not a

02:27:59   14   template related to another player, correct?

02:28:01   15   A.   I don't recall.

02:28:19   16   Q.   We can move on to --

02:28:27   17               MR. SACKSTEDER:   Your Honor, this would be a good

02:28:28   18   stopping place.

02:28:28   19               THE COURT:   Tell me what you have left as far as

02:28:30   20   anticipated cross-examination, counsel.

02:28:33   21               MR. SACKSTEDER:   I have one more set of patents,

02:28:35   22   but they're pretty involved, and that --

02:28:38   23               THE COURT:   What's your best time estimate?

02:28:40   24               MR. SACKSTEDER:   20 to 30 minutes.

02:28:42   25               THE COURT:   All right.   Well, I think, then, in
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 56 of 168 PageID #:
                                       18064                                         480



02:28:48    1   light of that, we'll use this opportunity to take a short

02:28:50    2   recess, ladies and gentlemen.

02:28:51    3              Members of the jury, if you'll simply close your

02:28:54    4   notebooks and leave them in your chairs.          Don't discuss the

02:28:57    5   case among yourselves, and we'll be back in a few minutes

02:29:00    6   to continue with the Defendant's cross-examination of this

02:29:02    7   witness.

02:29:02    8              The jury is excused for recess.

02:29:04    9              COURT SECURITY OFFICER:      All rise.

02:29:05   10              (Jury out.)

02:29:06   11              THE COURT:    All right.   The Court stands in

02:29:34   12   recess.    I'd like to see counsel in chambers.

02:29:37   13              (Recess.)

02:53:00   14              (Jury out.)

02:53:00   15              COURT SECURITY OFFICER:      All rise.

02:53:01   16              THE COURT:    Be seated, please.

02:53:02   17              Mr. Sacksteder, are you prepared to continue with

02:53:13   18   your cross-examination?

02:53:16   19              MR. SACKSTEDER:    Yes, Your Honor.

02:53:18   20              THE COURT:    All right.   Let's bring the jury back

02:53:22   21   in, please.

02:53:22   22              COURT SECURITY OFFICER:      All rise.

02:53:25   23              (Jury in.)

02:53:26   24              THE COURT:    Welcome back, members of the jury.

02:53:51   25   Please be seated.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 57 of 168 PageID #:
                                       18065                                         481



02:53:51    1               We'll continue with the Defendant's

02:53:56    2   cross-examination of Dr. Akl.

02:53:58    3               Mr. Sacksteder, you may proceed.

02:54:00    4               MR. SACKSTEDER:   Thank you, Your Honor.

02:54:01    5   Q.   (By Mr. Sacksteder)      Dr. Akl, you offered an opinion

02:54:05    6   about the dependent claims from Claim 1 of the '481 patent,

02:54:12    7   correct?

02:54:12    8   A.   Yes.

02:54:12    9   Q.   All right.

02:54:13   10               MR. SACKSTEDER:   Could we put that up for a

02:54:18   11   moment, Mr. Smith?

02:54:19   12   Q.   (By Mr. Sacksteder)      Claim 1 covers a terminal device,

02:54:25   13   correct?

02:54:25   14   A.   Yes.

02:54:25   15   Q.   And you testified earlier that that is a phone, right?

02:54:29   16   A.   Yes.

02:54:31   17   Q.   And the terminal device has a storage unit, correct?

02:54:37   18   A.   Yes.

02:54:37   19   Q.   And that storage unit is a little chip that is the

02:54:42   20   memory for the phone, correct?

02:54:44   21   A.   Yes.

02:54:45   22   Q.   And you testified also about -- it's actually a little

02:54:51   23   bit below that -- the input receiving unit, correct?

02:55:00   24   A.   Yes.

02:55:01   25   Q.   And the input receiving unit is -- at least includes
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 58 of 168 PageID #:
                                       18066                                         482



02:55:07    1   the touchscreen of the phone, correct?

02:55:09    2   A.   Yes.

02:55:09    3   Q.   And you testified that Supercell directly infringes

02:55:13    4   this claim, correct?

02:55:14    5   A.   Yes.

02:55:14    6   Q.   Supercell does not make cell phones, correct?

02:55:21    7   A.   Correct.

02:55:22    8   Q.   Supercell does not sell cell phones, correct?

02:55:25    9   A.   That's my understanding.

02:55:29   10               MR. SACKSTEDER:   Can we bring up Claim 1 of the

02:55:32   11   '137, please, Mr. Smith?       And we'll go to Lines 45 to 54.

02:55:45   12   Q.   (By Mr. Sacksteder)      Do you see that, Dr. Akl?

02:55:47   13   A.   Yes.

02:55:47   14   Q.   The first highlighted claim element requires the --

02:55:50   15   that the controller permit the player to select the game

02:55:55   16   contents, correct?

02:55:55   17   A.   Yes.

02:55:55   18   Q.   And I'll call that selection.       Will you understand

02:55:59   19   that?

02:55:59   20   A.   Yes.

02:56:01   21   Q.   And then the second highlighted claim element requires

02:56:08   22   that the controller subtract the point amount -- strike

02:56:16   23   that.

02:56:16   24               The second highlighted limitation requires that

02:56:19   25   the controller subtract the point of the selected game
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 59 of 168 PageID #:
                                       18067                                         483



02:56:23    1   contents, correct?

02:56:23    2   A.   Yes.

02:56:23    3   Q.   And can we call that subtraction?

02:56:28    4   A.   Okay.

02:56:29    5   Q.   And the third highlighted element requires that the

02:56:33    6   controller add a predetermined amount to the upper limit of

02:56:37    7   the point, correct?

02:56:38    8   A.   Yes.

02:56:38    9   Q.   And can we call that addition?

02:56:41   10   A.   Yes.

02:56:42   11   Q.   All right.   And we'll all understand each other,

02:56:45   12   correct?

02:56:45   13   A.   Yes.

02:56:47   14   Q.   All right.   You agree, do you not, that in order to

02:56:51   15   practice these limitations, the selection, subtraction, and

02:56:57   16   addition steps must be performed in a specific order,

02:57:03   17   correct?

02:57:03   18   A.   Yes.

02:57:05   19   Q.   In particular, selection must be before subtraction,

02:57:14   20   and subtraction must be before addition, correct?

02:57:19   21   A.   Yes.

02:57:19   22   Q.   So you have selection, subtraction, addition, right?

02:57:24   23   A.   Yes.

02:57:25   24   Q.   All right.   And this specific order is required for all

02:57:33   25   claims of the '137 patent, correct?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 60 of 168 PageID #:
                                       18068                                         484



02:57:41    1   A.   Where is this out of right now, please?

02:57:44    2   Q.   This is the '137 patent.

02:57:47    3   A.   No, no, which claims, sorry?

02:57:49    4   Q.   Oh, I was just -- I was referring to all of them.            That

02:57:54    5   order appears in all the claims of the '137, correct?

02:57:56    6   A.   Yes.

02:57:56    7   Q.   And that order appears in all -- is required for all

02:58:00    8   the asserted claims that you have offered an opinion on

02:58:03    9   today of the '1 -- of the '481 patent, correct?

02:58:08   10   A.   Yes.

02:58:08   11   Q.   So if a player's selection of the game contents does

02:58:11   12   not happen before subtraction of the point, there is no

02:58:17   13   infringement of either patent, correct?

02:58:21   14   A.   Yes.

02:58:23   15   Q.   And, likewise, if there is addition of a predetermined

02:58:31   16   amount to the upper limit before subtraction of the point,

02:58:34   17   there is no infringement of either patent, correct?

02:58:37   18   A.   Yes.

02:58:39   19   Q.   GREE accuses Clash Royale of infringing these two

02:58:45   20   patents, correct?

02:58:46   21   A.   Yes.

02:58:49   22   Q.   And you made a number of videos of Clash Royale,

02:58:52   23   correct?

02:58:52   24   A.   Yes.

02:58:52   25   Q.   And you relied on those videos in forming your opinions
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 61 of 168 PageID #:
                                       18069                                         485



02:58:55    1   in this case, right?

02:58:56    2   A.   Yes.

02:58:57    3   Q.   And you tried to make them accurately show how Clash

02:59:02    4   Royale works, correct?

02:59:03    5   A.   Yes.

02:59:06    6               MR. SACKSTEDER:   Can we pull up PTX-150, please?

02:59:10    7   Q.   (By Mr. Sacksteder)      PTX-150 is a video that you

02:59:13    8   recorded, correct?

02:59:15    9   A.   Yes.

02:59:17   10   Q.   And the reason you made this video was to explicitly

02:59:20   11   show the sequence of how things happened in the game,

02:59:27   12   correct?

02:59:27   13   A.   Yes.

02:59:29   14   Q.   And that's your hand that we're looking at on the

02:59:32   15   screen, correct?

02:59:33   16   A.   Yes.

02:59:34   17   Q.   And it's a video of you playing Clash Royale, correct?

02:59:38   18   A.   Yes.

02:59:39   19   Q.   The left portion of the screen shows your hand playing

02:59:43   20   the game, right?

02:59:45   21   A.   Yes.

02:59:45   22   Q.   And the right portion is a screen recording that shows

02:59:51   23   what's occurring while you play the game without your hand

02:59:54   24   obstructing the view, correct?

02:59:56   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 62 of 168 PageID #:
                                       18070                                         486



02:59:59    1   Q.   So we have added a reference window to the video to

03:00:04    2   show the video time.           Do you see that in the upper

03:00:09    3   left-hand corner?

03:00:10    4   A.   Okay.    Yes.

03:00:12    5   Q.   And we have skipped to the 30-second mark of the video.

03:00:20    6               MR. SACKSTEDER:       Can you play the first four

03:00:22    7   seconds, Mr. Smith?

03:00:27    8               (Videoclip played.)

03:00:30    9               QUESTION:     That portion of the video showed you

03:00:32   10   selecting and deploying a card, correct?

03:00:32   11               ANSWER:     Yes.

03:00:39   12               (Videoclip ends.)

03:00:39   13               MR. SACKSTEDER:       Can we overlay the zoomed-in

03:00:42   14   version of the Elixir bar?

03:00:44   15   Q.   (By Mr. Sacksteder)         So do you see that the tray with

03:00:48   16   the cards at the bottom and the Elixir bar are now shown

03:00:51   17   over the top?        That bar shows how much Elixir a player

03:00:59   18   currently has, correct?

03:01:04   19   A.   Yes.

03:01:06   20               MR. SACKSTEDER:       Mr. Smith, can you play another

03:01:08   21   two seconds of the video at half speed?

03:01:11   22   Q.   (By Mr. Sacksteder)         Dr. Akl, there is -- the Elixir

03:01:18   23   bar has a couple of pink segments, and then there was a

03:01:22   24   gray segment that moved over to the right constantly as the

03:01:28   25   video played, correct?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 63 of 168 PageID #:
                                       18071                                         487



03:01:30    1   A.   Yes.

03:01:30    2   Q.   And that shows fractional amounts of Elixir being added

03:01:35    3   to the Elixir bar, correct?

03:01:36    4   A.   Yes.

03:01:37    5   Q.   Okay.   Because you testified earlier that Elixir is

03:01:42    6   added every 2.8 seconds, right?

03:01:45    7   A.   A point of Elixir is added every 2.8 seconds.

03:01:50    8   Q.   But it's added constantly and you just get to the next

03:01:55    9   point after 2.8 seconds, correct?

03:01:55   10   A.   I'm sorry, what is "it" in your question?

03:01:58   11   Q.   The Elixir is added continuously, and it takes

03:02:05   12   2.8 seconds to reach the next whole number, correct?

03:02:09   13   A.   Yes.

03:02:14   14   Q.   So the screenshot shows that the Elixir was added in

03:02:20   15   fractional amounts between about 34 seconds and 36 seconds

03:02:26   16   and 3/100ths on the screen, correct?

03:02:29   17   A.   There is a visualization of the gray part on the

03:02:37   18   screen, if that's what you're asking me.

03:02:39   19   Q.   And that is Elixir being added, correct?

03:02:42   20   A.   Yes.

03:02:42   21   Q.   And it's being added in small fractions in accordance

03:02:45   22   with an internal timer that Clash Royale is running,

03:02:51   23   correct?

03:02:51   24   A.   Yes.

03:02:52   25   Q.   And you agree that each of those fractional amounts of
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 64 of 168 PageID #:
                                       18072                                         488



03:02:56    1   Elixir -- Elixir that are added to a player's Elixir is a

03:03:01    2   predetermined amount as that is used in the patent claims,

03:03:09    3   correct?

03:03:09    4   A.    I disagree.

03:03:22    5              MR. SACKSTEDER:     Can we play Dr. Akl's deposition

03:03:25    6   transcript, Volume 1, Page 248, Line 23 through 249, Line

03:03:32    7   12?

03:03:32    8              (Videoclip played.)

03:03:50    9              QUESTION:     So you select and then you subtract and

03:03:53   10   then you either add a predetermined amount to the upper

03:03:55   11   limit of the point or you restore the upper limit of the

03:03:58   12   point, correct?       That's -- that's the order that these

03:04:02   13   things happen?

03:04:09   14              ANSWER:     I think that's the last limitation.        Once

03:04:11   15   you -- once you've -- once the controller permitted you to

03:04:15   16   select a card, which is the previous limitation, and it is

03:04:19   17   selected by the player, then the controller first subtracts

03:04:23   18   those points.       You lose part of your Elixir bar, and then

03:04:28   19   it starts growing again.

03:04:29   20              So it -- it's -- it -- the game will add Elixir --

03:04:40   21   the game -- the game will add Elixir to your Elixir bar at

03:04:45   22   the predetermined amount.       So that would meet that claim

03:04:48   23   language.

03:04:51   24              (Videoclip ends.)

03:04:51   25   Q.    (By Mr. Sacksteder)     There is no requirement that the
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 65 of 168 PageID #:
                                       18073                                         489



03:04:54    1   predetermined amount be a whole number on the Elixir bar,

03:05:01    2   right?

03:05:01    3   A.   Correct.

03:05:01    4   Q.   A user tapping a card is an example of selecting that

03:05:05    5   would meet the claim language for selection, correct?

03:05:15    6   A.   I disagree.

03:05:21    7               MR. SACKSTEDER:     Can we play Dr. Akl's deposition

03:05:24    8   transcript, Volume 1, 237, Lines 8 through 20?

03:05:37    9               (Videoclip played.)

03:05:38   10               ANSWER:     So the user's tapping I think would be an

03:05:45   11   example of selecting as it meets the claim language.

03:05:48   12               QUESTION:     So there's no requirement to select it

03:05:50   13   and then play it into the field of the -- of the game in

03:05:55   14   order for the game content to be selected, correct?

03:06:00   15               ANSWER:     I think at least how this limitation here

03:06:05   16   reads, or Limitation 1h is when a user taps that card, and

03:06:16   17   I show a couple of examples of what happens next for the

03:06:22   18   next limitation.        Because there is a mathematical operation

03:06:26   19   that happens, you -- you've met the language in the claim

03:06:35   20   for selecting game content for this limitation.

03:06:43   21               (Videoclip ends.)

03:06:43   22   Q.   (By Mr. Sacksteder)       That was your testimony in your

03:06:44   23   deposition, sir, correct?

03:06:51   24   A.   Yes.

03:06:51   25               MR. SACKSTEDER:     All right.   Can we move
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 66 of 168 PageID #:
                                       18074                                         490



03:06:53    1   forward -- I think it's to about 2 minutes and 18 seconds

03:06:56    2   in the video that Dr. Akl made?

03:07:02    3               Can you run the video forward at half speed,

03:07:06    4   Mr. Smith?

03:07:14    5   Q.   (By Mr. Sacksteder)      So when you tapped the card in

03:07:15    6   your video, the Elixir was over 8 on the Elixir bar,

03:07:15    7   correct?

03:07:26    8   A.   Yes.

03:07:26    9               MR. SACKSTEDER:   Let's run it forward a little bit

03:07:28   10   more.

03:07:36   11   Q.   (By Mr. Sacksteder)      All right.    You have now at this

03:07:37   12   point pulled your finger away from the screen of the phone,

03:07:44   13   and the Elixir has increased, but it is still under 9,

03:07:51   14   correct?

03:07:51   15   A.   I'm sorry, what is the question?

03:07:54   16   Q.   If you see on the left screen, it shows your finger

03:07:58   17   using the phone to play the game.          Your finger is now no

03:08:02   18   longer touching the screen.       You've removed your finger --

03:08:05   19   you played the card, and you've removed your finger,

03:08:08   20   correct?

03:08:08   21   A.   Yes.

03:08:08   22   Q.   And the Elixir has increased, but it's still under 9,

03:08:12   23   correct?

03:08:12   24   A.   Yes.

03:08:20   25               MR. SACKSTEDER:   Let's move it forward a little
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 67 of 168 PageID #:
                                       18075                                         491



03:08:22    1   bit more, Mr. Smith.

03:08:29    2   Q.   (By Mr. Sacksteder)      And now the Elixir has gone over 9

03:08:33    3   in the Elixir bar, correct?

03:08:35    4   A.   Yes.

03:08:41    5               MR. SACKSTEDER:   All right.     Let's move the video

03:08:45    6   forward a little bit further.

03:08:49    7   Q.   (By Mr. Sacksteder)      And there the amount has

03:08:52    8   subtracted, correct -- has been subtracted, correct?

03:08:55    9   A.   Yes.

03:08:56   10   Q.   So you tapped the card, played it in the field, removed

03:09:01   11   your finger, the Elixir was still going up and didn't go

03:09:05   12   down until after all that happened, correct?

03:09:06   13   A.   Yes, for the arrow card.

03:09:12   14   Q.   So in this screen, the Elixir shows about 6, it looks

03:09:24   15   like, after the subtraction of the points for that card?

03:09:27   16   A.   Yes.

03:09:32   17   Q.   And that's a video that you provided with your expert

03:09:36   18   report to explain your opinions in this case, correct?

03:09:43   19   A.   Yes, but I did not rely on the arrows.

03:09:51   20               MR. SACKSTEDER:   Move to strike everything after

03:09:55   21   "yes" as non-responsive.

03:10:04   22               THE COURT:   Sustained.

03:10:05   23   Q.   (By Mr. Sacksteder)      Dr. Akl, can you look at Claim 2

03:10:07   24   of the '137 patent, when it shows up on the screen?

03:10:19   25               The first part of Claim 2 that is highlighted
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 68 of 168 PageID #:
                                       18076                                         492



03:10:23    1   refers back to the selection step from Claim 1, correct?

03:10:27    2   A.   Yes.

03:10:29    3   Q.   And the second highlighted part requires that the

03:10:34    4   control unit remove the game content selected by the player

03:10:37    5   from the first field, correct?

03:10:40    6   A.   Yes.

03:10:40    7   Q.   And the first field is the tray where the cards are

03:10:43    8   down at the bottom, correct?

03:10:44    9   A.   Yes.

03:10:45   10   Q.   Okay.   Can we refer to that as game content removal?

03:10:49   11   A.   Okay.   Yes.

03:10:49   12   Q.   The third portion of Claim 2 that is highlighted

03:10:56   13   requires that the control unit update the first field with

03:10:58   14   a new game content alternative to the removed game content,

03:11:04   15   correct?

03:11:04   16   A.   Yes.

03:11:05   17   Q.   And can we call that game content update?

03:11:09   18   A.   Yes.

03:11:13   19   Q.   You agree that in order to practice Claim 2, the

03:11:18   20   selection, game content removal, and game content update

03:11:23   21   steps must be performed in a specific order, correct?

03:11:26   22   A.   Yes.

03:11:26   23   Q.   And, in particular, selection must come before game

03:11:33   24   content removal, and game content removal must come before

03:11:39   25   game content update, correct?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 69 of 168 PageID #:
                                       18077                                         493



03:11:40    1   A.   Yes.

03:11:40    2   Q.   So it's selection, removal, update, right?

03:11:45    3   A.   Yes.

03:11:46    4   Q.   And this specific order is required for Claims 2 and 15

03:11:51    5   of the '137 patent, correct?

03:11:53    6   A.   Yes.

03:11:54    7   Q.   And it is required for all asserted claims of the '481

03:11:59    8   patent, correct?

03:12:02    9   A.   Yes.

03:12:03   10   Q.   And so if a player's selection of the game contents

03:12:08   11   does not occur before game content removal, there is no

03:12:11   12   infringement of Claims 2 and 15 of the '137 patent or all

03:12:17   13   claims of the '481 patent, correct?

03:12:20   14   A.   Yes.

03:12:25   15               MR. SACKSTEDER:   Can we resume our video from

03:12:33   16   Dr. Akl?

03:12:36   17   Q.   (By Mr. Sacksteder)      As you drag the card into the

03:12:40   18   battlefield --

03:12:41   19               MR. SACKSTEDER:   If we can run the video.        There

03:12:50   20   you go.     So you can stop it there.

03:12:52   21   Q.   (By Mr. Sacksteder)      And you can see that it has been

03:12:53   22   removed from its location at the bottom of the screen,

03:12:58   23   correct?

03:12:58   24   A.   Yes.

03:12:59   25   Q.   And at the point the video stops, your finger is
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 70 of 168 PageID #:
                                       18078                                         494



03:13:03    1   entirely away from the phone, correct?

03:13:05    2   A.   Yes.

03:13:06    3   Q.   And no Elixir has been subtracted yet, correct?

03:13:10    4   A.   Yes.

03:13:17    5   Q.   Is it your testimony that selection has not been

03:13:19    6   completed at this point?

03:13:20    7   A.   Correct.

03:13:21    8   Q.   The card is removed from the hand of cards at this

03:13:26    9   point, correct?

03:13:27   10   A.   Yes.

03:13:27   11   Q.   The claim language says that the control unit removes

03:13:37   12   game contents from the first field, correct?

03:13:40   13   A.   Yes.

03:13:40   14   Q.   And the first field is the row of cards in -- at the

03:13:44   15   bottom of the screen, right?

03:13:45   16   A.   Yes.

03:13:45   17   Q.   Thank you, Dr. Akl.

03:13:50   18               MR. SACKSTEDER:   I have no more questions.

03:13:52   19               THE COURT:   You pass the witness?

03:13:54   20               MR. SACKSTEDER:   I do.   Thank you, Your Honor.

03:13:56   21               THE COURT:   Is there redirect, Mr. Moore?

03:13:58   22               MR. MOORE:   Yes, Your Honor, very briefly.

03:14:00   23               THE COURT:   Please proceed.

03:14:01   24               MR. MOORE:   Thank you, Your Honor.

03:14:18   25               May I proceed, Your Honor?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 71 of 168 PageID #:
                                       18079                                         495



03:14:20    1               THE COURT:    Yes.

03:14:20    2               MR. MOORE:    Thank you.

03:14:20    3                            REDIRECT EXAMINATION

03:14:21    4   BY MR. MOORE:

03:14:21    5   Q.   Dr. Akl, do you recall viewing just a few minutes ago

03:14:33    6   the slowed-down video that counsel for Supercell showed you

03:14:38    7   about the selection and subtraction and addition sequence?

03:14:43    8   A.   Yes.

03:14:45    9   Q.   Now, what is the evidence that you rely on to

03:14:52   10   definitively establish how that sequence occurs in Clash

03:14:55   11   Royale?

03:14:55   12   A.   I rely on the source code, which tells me exactly what

03:14:59   13   is going on in the game.

03:15:01   14   Q.   Do the videos -- well, strike that.

03:15:04   15               How would you characterize the ability of the

03:15:08   16   videos to -- to demonstrate precise operation of select,

03:15:15   17   subtract, and add?

03:15:17   18   A.   So the -- the videos are graphical representations of

03:15:22   19   the game running.        And there is a lot of code that makes

03:15:27   20   the objects in the game appear on the screen and to get the

03:15:32   21   animations work and you're connected to the Internet and

03:15:35   22   you're communicating with the server.

03:15:39   23               So it is not uncommon for some small instances of

03:15:44   24   some minor examples to look like -- like something may be

03:15:48   25   happening out of order because you are playing a video in
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 72 of 168 PageID #:
                                       18080                                         496



03:15:51    1   real-time, and you're calling other functions that are

03:15:54    2   displaying an animation, making an animation.           So those --

03:16:04    3   if -- if that happened consistently every time, you would

03:16:06    4   say, okay, this is how things work.

03:16:08    5              But what you do is you go to the source code

03:16:10    6   because the source code running is what happens every time.

03:16:14    7   So the source code shows in the correct sequence.            And

03:16:17    8   there are many examples of infringement, but there may be

03:16:21    9   one or two where the -- when I'm playing, there is a little

03:16:26   10   lag in the movement on the device running which may show

03:16:29   11   something happening out of sequence when you zoom in and

03:16:35   12   slow it down to such an effect.        But that doesn't change my

03:16:38   13   opinion of how the source code works, because that's always

03:16:41   14   working the same way.

03:16:42   15   Q.   Did -- excuse me, did Supercell's counsel show any

03:16:47   16   source code on your cross-examination?

03:16:48   17   A.   No.

03:16:48   18   Q.   And did I show you the source code on your direct

03:16:53   19   examination that demonstrates the sequence in which Clash

03:16:58   20   Royale operates?

03:16:58   21   A.   Yes, you did.

03:17:02   22              MR. MOORE:   Could we see Slide No. 94, please,

03:17:04   23   from our presentation, Mr. Groat?        Thank you.

03:17:09   24   Q.   (By Mr. Moore)     Do you recall being asked about '481

03:17:14   25   patent, Claim 1, regarding the terminal device?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 73 of 168 PageID #:
                                       18081                                         497



03:17:16    1   A.   Yes.

03:17:16    2   Q.   And do you recall being asked if Supercell makes or

03:17:21    3   sells phones?

03:17:22    4   A.   Yes.

03:17:22    5   Q.   Does Supercell use the user's phones?

03:17:25    6   A.   Yes.

03:17:28    7   Q.   And how so?

03:17:29    8   A.   The -- the Supercell servers communicate with the

03:17:36    9   user's phone.      And Supercell's software is running on the

03:17:39   10   user's phone because you have the game running on the

03:17:41   11   phone.      And the game is connected on the phone over an

03:17:45   12   Internet connection to the server that's also running

03:17:48   13   Supercell's software.

03:17:50   14   Q.   All right.    Do you recall being asked about a server

03:17:53   15   code?

03:17:53   16   A.   Yes.

03:17:54   17   Q.   And could you please explain to the jury about --

03:17:58   18   strike that.

03:17:59   19               Could you explain to the jury why you relied on

03:18:04   20   the code that you showed them in your direct examination to

03:18:08   21   show infringement?

03:18:09   22   A.   Yes.    I looked at the code running on the phone

03:18:15   23   because -- and I looked at the communication between the

03:18:19   24   source code in the phone and the server.          That tells me

03:18:23   25   what's happening on the phone, and that shows me the
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 74 of 168 PageID #:
                                       18082                                         498



03:18:26    1   messages that go from the phone to the server.            So I know

03:18:29    2   what the server is doing, and I don't need to look at code

03:18:34    3   executing on the server.       The code in human form is similar

03:18:40    4   on the phone and on the server.

03:18:43    5               When you execute it on the phone, it's running in

03:18:47    6   C++; and on the server, it's running in Java.           But the

03:18:52    7   human version of the code is the same.

03:18:55    8   Q.   Thank you.

03:18:58    9               MR. MOORE:   Let me go to our Slide 15, please,

03:19:01   10   Mr. Groat.

03:19:02   11   Q.   (By Mr. Moore)      Do you recall being shown the

03:19:04   12   background of the '594 patent, including the reference to

03:19:06   13   Clash of Clans from 2013?

03:19:08   14   A.   Yes.

03:19:10   15   Q.   Did that version of Clash of Clans have the copy layout

03:19:13   16   feature that you analyzed for Claim 2?

03:19:15   17   A.   No.

03:19:18   18   Q.   And do you recall some testimony about needing to deal

03:19:21   19   with other buildings that your clan mate may have in their

03:19:26   20   layout that you may not?

03:19:27   21   A.   Yes.

03:19:27   22   Q.   Does the fact you have to maybe to deal with those

03:19:30   23   buildings have any impact on whether Supercell infringes?

03:19:33   24   A.   No.

03:19:33   25   Q.   And do any of the questions that you were asked on
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 75 of 168 PageID #:
                                       18083                                         499



03:19:36    1   cross-examination change any of your opinions of direct

03:19:41    2   infringement that you offered on your direct examination?

03:19:44    3   A.   No, they do not.

03:19:45    4   Q.   Thank you.

03:19:45    5            MR. MOORE:     Pass the witness, Your Honor.

03:19:46    6            THE COURT:     Is there additional cross-examination?

03:19:48    7            MR. SACKSTEDER:      No, Your Honor.      Thank you.

03:19:49    8            THE COURT:     Dr. Akl, you may step down.

03:19:52    9            THE WITNESS:     Thank you, Your Honor.

03:19:53   10            THE COURT:     Plaintiff, call your next witness.

03:20:10   11            MR. MOORE:     Thank you, Your Honor.

03:20:11   12            As its next witness, GREE calls its corporate

03:20:15   13   representative, Mr. Eiji Araki.

03:20:16   14            THE COURT:     All right.    Mr. Araki, if you'll come

03:20:18   15   forward and be sworn, please.

03:20:21   16            (Witness sworn.)

03:20:21   17            THE COURT:     Please come around, sir, have a seat

03:20:29   18   on the witness stand.

03:20:49   19            MR. MOORE:     Your Honor, may my partner,

03:20:52   20   Ms. Ludlam, approach the witness with the binder?

03:20:55   21            THE COURT:     She may pass out the binders.

03:20:58   22            MR. MOORE:     Thank you.

03:21:15   23            THE COURT:     You may proceed.

03:21:16   24            MR. MOORE:     Thank you, Your Honor.

03:21:16   25              EIJI ARAKI, PLAINTIFF'S WITNESS, SWORN
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 76 of 168 PageID #:
                                       18084                                         500



03:21:16    1                           DIRECT EXAMINATION

03:21:16    2   BY MR. MOORE:

03:21:16    3   Q.   Good afternoon, Mr. Araki.

03:21:18    4   A.   Good afternoon.

03:21:19    5   Q.   Would you please introduce yourself to the jury?

03:21:21    6   A.   Good afternoon.       I'm Eiji Araki.   I'm from GREE.      I

03:21:28    7   work at the company as senior vice president and also a

03:21:33    8   board -- a member of board of directors.

03:21:36    9   Q.   And, Mr. Araki, are you going to be speaking -- or

03:21:38   10   testifying in English today?

03:21:40   11   A.   Yes.

03:21:40   12   Q.   Is English your first language?

03:21:42   13   A.   No.

03:21:42   14   Q.   What is your first language?

03:21:44   15   A.   My first language is Japanese.

03:21:45   16   Q.   And how long have you known English?

03:21:48   17   A.   About eight years.

03:21:50   18   Q.   How did you learn English?

03:21:52   19   A.   I learn English in school.

03:21:55   20   Q.   Okay.    And if you need me to repeat a question or

03:22:01   21   opposing counsel to repeat a question because you don't

03:22:03   22   understand it, would you please ask us to do that?

03:22:05   23   A.   Okay.    Thank you.

03:22:06   24   Q.   Thank you.

03:22:07   25               Mr. Araki, where are you from?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 77 of 168 PageID #:
                                       18085                                         501



03:22:08    1   A.   I'm from Japan.    It's called Kanagawa Prefecture, which

03:22:14    2   is next to Tokyo.

03:22:14    3   Q.   And what is a prefecture in Japan?

03:22:17    4   A.   It's kind of a state in U.S.

03:22:20    5   Q.   Okay.   And what type of geography is there -- the

03:22:24    6   prefecture where you grew up?

03:22:26    7   A.   It's -- it's near the ocean, and there are -- there are

03:22:30    8   lots of mountains and natures.

03:22:32    9   Q.   Have you lived in Japan for your whole life?

03:22:34   10   A.   Yes, except three years living in U.S.

03:22:37   11   Q.   Where did you live when you were in the U.S.?

03:22:40   12   A.   I lived in California, San Francisco.

03:22:43   13   Q.   Are -- do you have a family, Mr. Araki?

03:22:45   14   A.   Yes.

03:22:46   15   Q.   Please tell us a little bit about your family.

03:22:49   16   A.   I have a wife and also three kids, and one of them was

03:22:53   17   born in U.S., whereas when I was -- when I lived in U.S.

03:22:57   18   Q.   And how old are your children?

03:22:59   19   A.   11, 7, 4.

03:23:03   20   Q.   Boys and girls?

03:23:04   21   A.   Boys and girls.

03:23:06   22   Q.   Which are which?

03:23:07   23   A.   The two boys and one girl.

03:23:09   24   Q.   All right.   And when you're not working for GREE, what

03:23:11   25   do you like to do for fun?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 78 of 168 PageID #:
                                       18086                                         502



03:23:13    1   A.   I like outdoor, so camping and fishing, hiking, and

03:23:18    2   boat stuff.

03:23:19    3   Q.   Okay.   Now, do you have any experience in designing

03:23:22    4   games -- video games?

03:23:23    5   A.   Yes.

03:23:23    6   Q.   And do you have any experience in coding or

03:23:27    7   programming, writing source code for computers?

03:23:28    8   A.   Yes.

03:23:29    9   Q.   When did you start programming computers?

03:23:31   10   A.   I started to program when I was at 8 years old.

03:23:37   11   Q.   8 years old?

03:23:39   12   A.   Yeah.

03:23:39   13   Q.   All right.     And when did you start programming for

03:23:41   14   video games?

03:23:42   15   A.   At the same time, around 8 years old.

03:23:44   16   Q.   What was the first game that you worked on?

03:23:47   17   A.   I programmed my first game when I was 8.          It was kind

03:23:53   18   of very simple version of a space invader.

03:23:59   19   Q.   How long in your life have you been working on

03:24:03   20   programming video games?

03:24:03   21   A.   Almost 30 years.

03:24:04   22   Q.   You also play video games?

03:24:05   23   A.   Yes, I love video games.

03:24:06   24   Q.   And how long have you been playing video games?

03:24:08   25   A.   Same, almost 30 years.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 79 of 168 PageID #:
                                       18087                                         503



03:24:10    1   Q.   Did you attend college or university?

03:24:12    2   A.   Yes, I attended Keio University, which is Japanese

03:24:17    3   university.

03:24:18    4   Q.   And where is that university located?

03:24:21    5   A.   It is located in the town of Kanagawa Prefecture, which

03:24:28    6   is same as I was born.

03:24:28    7   Q.   And what did you study there?

03:24:30    8   A.   I studied computer science and the design at the

03:24:33    9   university.

03:24:33   10   Q.   When did you join GREE?

03:24:35   11   A.   I joined GREE in 2005.

03:24:42   12              MR. MOORE:   And could we show -- we have a few

03:24:45   13   slides of Mr. Araki's testimony.        Would you please show

03:24:48   14   Slide 2?

03:24:48   15   Q.   (By Mr. Moore)     And when was GREE founded?

03:24:51   16   A.   GREE was founded in 2004.

03:24:54   17   Q.   And who founded GREE?

03:24:55   18   A.   Yoshikazu Tanaka.     Mr. Tanaka is the founder of GREE.

03:25:00   19   Q.   So how old was GREE when you joined it?

03:25:03   20   A.   I joined GREE after six, seven month after it was

03:25:09   21   founded.

03:25:09   22   Q.   And how did you come to work for GREE?         How did that

03:25:13   23   happen that you joined the company?

03:25:14   24   A.   GREE is the name of the company, but at the same time,

03:25:17   25   GREE is a social network.       So I was attending the social --
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 80 of 168 PageID #:
                                       18088                                         504



03:25:23    1   the user's gathering meeting of the GREE, and then at that

03:25:26    2   time, I -- I -- I met the founder, Mr. Tanaka.

03:25:32    3   Q.   Did you know him before you attended that gathering?

03:25:35    4   A.   No, I didn't know him.

03:25:36    5   Q.   Were you a user of the GREE platform?

03:25:38    6   A.   Yeah, I was one of the users.

03:25:40    7   Q.   Now, how big was GREE when you joined it?

03:25:43    8   A.   When I joined GREE, it was just four people, five

03:25:48    9   people; very tiny setup.

03:25:50   10   Q.   And how many employees does it have now?

03:25:51   11   A.   Now we have around 1,700 employees.

03:25:56   12   Q.   And what -- what is your understanding of why

03:26:02   13   Mr. Tanaka decided to found GREE as a company?

03:26:05   14   A.   Yeah.    Mr. Tanaka is a very early believer in the

03:26:11   15   Internet industry.      So when he was young, I think he was --

03:26:15   16   he was college student, he was -- he traveled the U.S., and

03:26:18   17   he was inspired by our U.S. tech companies like Yahoo or

03:26:26   18   Amazon.      So he was inspired heavy on that, and then he

03:26:30   19   founded his own tech company in Japan.

03:26:32   20   Q.   What did you do when you first started working for

03:26:34   21   GREE?

03:26:35   22   A.   I worked as product manager at GREE.

03:26:39   23   Q.   And what other jobs have you had at GREE?

03:26:42   24   A.   After one or two years, I was promoted to the manager

03:26:47   25   of the team over the product management.          And also after
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 81 of 168 PageID #:
                                       18089                                         505



03:26:51    1   that, I was promoted to director, director of the product

03:26:57    2   management.     And after that, I promoted to the senior vice

03:27:00    3   president.

03:27:00    4   Q.   How long you have been on GREE's board of directors?

03:27:04    5   A.   I have been in this position for almost seven years.

03:27:10    6   Q.   Have you developed any games for GREE?

03:27:12    7   A.   Yes.    I developed a lot of games at GREE.

03:27:15    8   Q.   Okay.    What is GREE's business overall?

03:27:19    9   A.   So GREE has three major business area.         The one biggest

03:27:27   10   one is the games.     And the second one is -- we have media

03:27:32   11   and advertisement.     And the third one is live

03:27:36   12   entertainment.

03:27:36   13   Q.   Where is GREE located?

03:27:37   14   A.   GREE is -- GREE's headquarter is located in Tokyo, and

03:27:42   15   we have some other offices around Japan.

03:27:45   16   Q.   How many engineers work at GREE?

03:27:48   17   A.   I think there are over -- more than 400 engineers at

03:27:52   18   GREE.

03:27:53   19   Q.   Are there -- how many other employees are there that

03:27:55   20   work on the development of games?

03:27:56   21   A.   There are more game designers and artists.          So in

03:28:02   22   total, I would say more than 800 people working in the

03:28:06   23   gaming division.

03:28:06   24   Q.   Who owns GREE?

03:28:08   25   A.   GREE is public-traded company.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 82 of 168 PageID #:
                                       18090                                         506



03:28:11    1   Q.   And where is it traded?

03:28:13    2   A.   It's listed on the Tokyo exchange -- Tokyo stock

03:28:21    3   exchange market.

03:28:22    4   Q.   What's the background of the name GREE?

03:28:24    5   A.   GREE is named after the theory called six degrees of

03:28:28    6   separation where you can reach any people in the -- around

03:28:34    7   the world.   If you follow the relation to your friends or

03:28:39    8   friends' friends or friends' friends' friends within six

03:28:44    9   steps, you can reach any people around the world.            So that

03:28:47   10   is called six degrees of separation.         So GREE was social

03:28:52   11   network, so we -- it was named after that -- that theory.

03:28:56   12   Q.   Is there any connection between GREE and another

03:28:58   13   company by that name that makes air conditioners?

03:29:01   14   A.   Oh, I know the company, Chinese company, but it is --

03:29:04   15   there is no relation.

03:29:06   16   Q.   Now, does GREE still host its social media platform?

03:29:11   17   A.   Yes, GREE is still operating the social network named

03:29:16   18   GREE.

03:29:16   19   Q.   And how many users are there today of the GREE

03:29:19   20   platform?

03:29:19   21   A.   There are more than 30 million registered users on

03:29:25   22   GREE.

03:29:26   23   Q.   When did GREE enter the gaming industry?

03:29:28   24   A.   Back in 2007.

03:29:30   25   Q.   And what was the state of the gaming industry when GREE
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 83 of 168 PageID #:
                                       18091                                         507



03:29:34    1   entered that market?

03:29:35    2   A.   At that time, most of the gaming industry that people

03:29:40    3   played games on PC or consoles, not many on the mobile

03:29:45    4   phone.

03:29:46    5               And also the games are all premium.       I would say

03:29:53    6   premium means they need to buy -- pay money for the game

03:29:56    7   before you play the game.

03:29:59    8               And then the most of the games are static.         What I

03:30:02    9   would say -- what -- what I would say static means the game

03:30:07   10   is kind of completed when you buy the game, and then a game

03:30:11   11   is not growing or game is not changing after you buy.

03:30:15   12   Q.   Did you say that the games at that time were premium,

03:30:19   13   with a P?

03:30:20   14   A.   Premium, yes.

03:30:21   15   Q.   Okay.    And what does "premium" mean in the gaming

03:30:24   16   industry?

03:30:24   17   A.   Premium means you need to pay money upfront before you

03:30:32   18   play the game.     So this way you go to the -- for example,

03:30:34   19   Target or other video game shop to buy the game.

03:30:37   20   Q.   What was GREE's first game?

03:30:42   21   A.   The games -- GREE's first game is Fishing Star.

03:30:46   22   Q.   And what made -- well, first of all, did you work on

03:30:50   23   developing Fishing Star?

03:30:50   24   A.   Yes.    I was -- I was one of the member or creator of

03:30:54   25   this game.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 84 of 168 PageID #:
                                       18092                                         508



03:30:55    1   Q.   Did you do any programming for the game?

03:30:57    2   A.   Yes, I programmed for the game.

03:30:59    3   Q.   And what made you and your colleagues agree to decide

03:31:01    4   to make your first game a fishing game?

03:31:04    5   A.   Yeah, the fishing is kind of universal hobby, and then

03:31:10    6   it's naturally -- you know, it has game design.            You need

03:31:13    7   to pick your, you know, fishing rod or other stuff to, you

03:31:17    8   know, catch the fish.      So the whole activity around the

03:31:21    9   fishing is the game.

03:31:22   10   Q.   Do you have a personal interest in fishing, as well?

03:31:24   11   A.   Yes, I'm -- I'm a big fan of the fishing, and as a

03:31:28   12   luxury, I brought my fishing rod this time to go fishing

03:31:32   13   this weekend because Texas is very big place for the

03:31:36   14   fishing.

03:31:36   15   Q.   And what type of game is Fishing Star?

03:31:39   16   A.   So Fishing Star is the world's first mobile social

03:31:45   17   game.   So there are several character -- characteristic.

03:31:48   18              One is mobile first.     So you can play this game on

03:31:53   19   your mobile phone.

03:31:54   20              And second one is freemium. So freemium is

03:32:01   21   opposite of premium, where you can play the game for free,

03:32:03   22   and you can purchase an item while you're playing the game,

03:32:09   23   if you want, but you can play the game for free.

03:32:11   24              And the third one is social.       The game is always

03:32:15   25   changing and updating, and also you can play the game with
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 85 of 168 PageID #:
                                       18093                                         509



03:32:20    1   your friends.

03:32:21    2   Q.   And what are the social features of Fishing Star?

03:32:25    3   A.   The social feature of Fishing Star means you can

03:32:29    4   compete your friends against -- against your friends, or

03:32:35    5   you can cooperate with your friends to play the game.

03:32:38    6   Q.   Can you give us some examples of how you can do that?

03:32:42    7   A.   For example, on the completion part, you can play with

03:32:46    8   your friends, compete based on the size or weight of the

03:32:52    9   fish you catch, or you can go fishing tournament with your

03:32:57   10   friends to cooperate and then play together to compete

03:33:00   11   against other teams.

03:33:02   12   Q.   Is Fishing Star still available for players to use as a

03:33:08   13   game?

03:33:08   14   A.   Yes, it's still available.

03:33:10   15   Q.   And what platforms can it be found on?

03:33:14   16   A.   It's available on -- with mobile web or app stores on

03:33:18   17   the iPhones or Google Play on the Android devices and also

03:33:24   18   Nintendo Switch and some other PR platforms or Facebook

03:33:26   19   Messenger and other -- some other platforms.

03:33:30   20   Q.   And is Fishing Star available on any of those platforms

03:33:34   21   in the United States for users to play?

03:33:35   22   A.   Yes, there are several platforms where Fishing Star is

03:33:39   23   available in the U.S.      For example, we have Nintendo Switch

03:33:42   24   version in U.S. and LINE or Facebook Messenger version that

03:33:49   25   are all available in the U.S.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 86 of 168 PageID #:
                                       18094                                         510



03:33:50    1   Q.   All right.    What was the next mobile social game that

03:33:53    2   GREE released after Fishing Star?

03:33:55    3   A.   So we released the second title was called Clinoppe,

03:34:00    4   which is pet game.

03:34:02    5   Q.   And is that the one on the left of the slide that

03:34:05    6   we're --

03:34:05    7   A.   Yes.

03:34:05    8   Q.   -- displaying?

03:34:07    9   A.   Left side.

03:34:07   10   Q.   Did you say it was a pet game?

03:34:09   11   A.   It's a pet game.

03:34:10   12   Q.   How do you play Clinoppe?

03:34:11   13   A.   So this yellow character is -- this kind of creature is

03:34:16   14   the pet, Clinoppe, and you can have your own pet, and then

03:34:20   15   you can dress him or you're -- you can feed him or you can

03:34:26   16   give him bath or you can give him candy or stuff.

03:34:31   17   Q.   Right.    And did you work on Clinoppe?

03:34:33   18   A.   Yes, I was main creator of the Clinoppe.

03:34:38   19   Q.   How -- what type of -- well, strike that.

03:34:40   20               Is -- was Clinoppe a mobile game?

03:34:43   21   A.   Yes, it was mobile game.

03:34:44   22   Q.   And is it a social game?

03:34:46   23   A.   It was social game.

03:34:48   24   Q.   When did you -- when did GREE release Clinoppe?

03:34:51   25   A.   It was released in 2007.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 87 of 168 PageID #:
                                       18095                                         511



03:34:54    1   Q.   Is -- has Clinoppe been a successful game?

03:34:57    2   A.   It's been very successful.

03:34:59    3   Q.   And is Clinoppe still available for users to play?

03:35:01    4   A.   Yes, it's still available after 13 years.

03:35:05    5   Q.   Okay.   I don't think I asked you this, but Fishing

03:35:08    6   Star, is Fishing Star a successful game, as well?

03:35:10    7   A.   Yes.

03:35:12    8   Q.   Okay.   All right.   What was the next game that you

03:35:15    9   created after Clinoppe?

03:35:16   10   A.   It was Haconiwa, which is on the right side, which is

03:35:21   11   the gardening game.

03:35:23   12   Q.   What is -- is Haconiwa a Japanese word?

03:35:26   13   A.   Haconiwa is a Japanese word means in a small sandbox

03:35:30   14   garden.

03:35:31   15   Q.   And how do you play Haconiwa?

03:35:33   16   A.   You can plant flowers or trees and also you can

03:35:40   17   decorate by furniture or, you know, fancy stuff.

03:35:43   18   Q.   Is Haconiwa a mobile social game?

03:35:45   19   A.   Yes, it is mobile social game.

03:35:47   20   Q.   What are the social aspects of it?

03:35:50   21   A.   You can visit others' garden, and also you can gift the

03:35:55   22   flowers or seed or the fruits to other players.

03:35:59   23   Q.   Has Haconiwa been a successful game?

03:36:02   24   A.   It's been very successful.

03:36:04   25   Q.   Is Haconiwa still available for players to play?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 88 of 168 PageID #:
                                       18096                                         512



03:36:07    1   A.   Yes, it is still available.

03:36:09    2   Q.   All right.    All right.    Now, when was Haconiwa

03:36:11    3   released?

03:36:12    4   A.   It was released in 2008.

03:36:15    5   Q.   What happened in the gaming industry after GREE

03:36:18    6   launched these mobile social games?

03:36:20    7   A.   Yes.    The -- the Fishing Star was world first mobile

03:36:27    8   social game.      So there were no market of that.        But just

03:36:33    9   two years, three years after we released the mobile social

03:36:37   10   games, the social game industry became very, very big.

03:36:42   11               So after few years, there were, you know, more

03:36:46   12   than a hundred companies -- businesses in that space, and

03:36:51   13   also the market size became more than, you know, hundred

03:36:54   14   million users or billion users.

03:36:57   15   Q.   Has GREE ever tried to expand its offices outside of

03:37:01   16   Japan?

03:37:02   17   A.   Yes, sir.

03:37:02   18   Q.   And what -- has GREE had -- had -- excuse me.           Has GREE

03:37:07   19   had an office in the United States?

03:37:08   20   A.   Yes.    We opened our U.S. office in 2011.

03:37:14   21   Q.   Were you involved in that?

03:37:16   22   A.   Yes.    I was one of the founding member of the U.S.

03:37:21   23   operation.     So, actually, I came to the U.S., and I

03:37:25   24   looked -- looked for the office.

03:37:27   25   Q.   And how long did you say you stayed there?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 89 of 168 PageID #:
                                       18097                                         513



03:37:30    1   A.   I stayed there for three years.

03:37:32    2   Q.   How big did that office become at its largest size?

03:37:37    3   A.   Yeah, the -- at the peak time, we had around 400

03:37:44    4   employees in the U.S. office.

03:37:45    5   Q.   Did GREE develop games out of that office?

03:37:48    6   A.   Yes.

03:37:48    7   Q.   And were any of those games successful?

03:37:51    8   A.   Yes, we had many successful games.

03:37:55    9               MR. MOORE:   Could you please show the next slide,

03:37:58   10   Mr. Groat?

03:37:59   11   Q.   (By Mr. Moore)      What does this slide show, Mr. Araki?

03:38:01   12   A.   This slide shows the examples of our games available in

03:38:09   13   the U.S. at that time on the left side, and also the right

03:38:14   14   side is -- I think it was sometime in 2012 or '13 of

03:38:22   15   iPhone's App Store, the grossing chart, which is basically

03:38:28   16   the ranking of revenue by games.        And then the three of our

03:38:33   17   games were ranked at 5 and 8 and 9.

03:38:36   18   Q.   So those three with the red circles, are those GREE

03:38:41   19   games that were available at that time?

03:38:42   20   A.   Yes, those were GREE games.

03:38:43   21   Q.   What was the U.S. gaming market like when GREE came to

03:38:46   22   the United States at that time?

03:38:48   23   A.   When I came to U.S. market, the -- most of the games

03:38:52   24   were premium and standard games, so there were very few

03:39:02   25   social or freemium games.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 90 of 168 PageID #:
                                       18098                                         514



03:39:03    1   Q.   And did that change?

03:39:04    2   A.   Yes, it did change and -- in the two or three years.

03:39:08    3   So 2013, there were -- most of the games on the revenue

03:39:13    4   ranking, they -- they were -- most of them were the

03:39:17    5   freemium games.

03:39:17    6   Q.   And who were GREE's competitors when it was operating

03:39:23    7   in the United States?

03:39:23    8   A.   At that time, our competitors, for example, Zynga,

03:39:31    9   Storm 8, KABAM, Glu Mobile, and Supercell was one of them,

03:39:40   10   and Tiny Co., Pocket Gems, and other companies.

03:39:41   11   Q.   And when did GREE decide to close the office in the

03:39:44   12   United States?

03:39:44   13   A.   So we decided to close the U.S. office in 2017.

03:39:56   14   Q.   Okay.

03:39:56   15            MR. MOORE:    We can take that slide down,

03:39:58   16   Mr. Groat.

03:39:59   17   Q.   (By Mr. Moore)    How many games in total has GREE

03:40:01   18   released throughout its history?

03:40:03   19   A.   In total, I think we have released more than a hundred

03:40:10   20   games.

03:40:10   21   Q.   And how many games does GREE have available on the

03:40:13   22   market right now?

03:40:13   23   A.   Right now, we have, I think, between 10 to 20 games.

03:40:20   24   Q.   Does GREE ever work with any third-party companies to

03:40:23   25   develop or launch games?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 91 of 168 PageID #:
                                       18099                                         515



03:40:25    1   A.   Yes.   GREE as a product is the plat -- gaming platform

03:40:31    2   in Japan, so we have a lot of third-party developers.             They

03:40:35    3   offer games on our platform.

03:40:39    4   Q.   And does GREE have any games today that are available

03:40:43    5   globally?

03:40:43    6   A.   Yes, we have several games.

03:40:47    7   Q.   Are there any games that are available in the United

03:40:49    8   States?

03:40:49    9   A.   Yes.

03:40:50   10   Q.   Can you give me an example of one -- one of those

03:40:53   11   games?

03:40:53   12   A.   For example, we have the game called Another Eden and

03:40:58   13   we have a game called DanMachi or we have games called

03:41:05   14   sinoALICE, and also the game called Sword Art Online.

03:41:09   15   Q.   Have any of GREE's recent games won awards?

03:41:14   16   A.   Yes, we have several games that are awarded.           For

03:41:20   17   example, Another Eden got several award by Google Play.

03:41:23   18   Q.   And other than games, what are GREE's business

03:41:27   19   categories today?

03:41:29   20   A.   So we are doing major business with advertisement and

03:41:34   21   also the live entertainment business.

03:41:39   22   Q.   About how many patents or patent applications does GREE

03:41:43   23   have around the world?

03:41:45   24   A.   We have more than 1,800 patents and applications.

03:41:50   25   Q.   Why does GREE file for patents?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 92 of 168 PageID #:
                                       18100                                         516



03:41:53    1   A.   So as a company doing business in the tech and

03:41:58    2   entertainment or gaming industry, you know, innovation or

03:42:03    3   new technology is very, very important for us.            So filing

03:42:13    4   patent is a very important way to protect our business.

03:42:16    5   Q.   Why does GREE file for patents in the United States?

03:42:19    6   A.   Because we -- we have products in U.S.

03:42:27    7               MR. MOORE:   Could we go to the next slide, please?

03:42:30    8   Q.   (By Mr. Moore)      You have been in this courtroom

03:42:35    9   throughout this trial --

03:42:38   10   A.   Correct.

03:42:38   11   Q.   -- Mr. Araki?

03:42:39   12   A.   Yes.

03:42:40   13   Q.   All right.     Do you see the image there of the '594

03:42:47   14   patent and the name of the inventor?

03:42:48   15   A.   Yes.

03:42:49   16   Q.   Who is Mr. Taiki Eda, if I said that correctly?

03:42:57   17   A.   Mr. Eda was GREE's employee.

03:42:59   18   Q.   And is he still?      I'm sorry, strike that.

03:43:02   19               What -- what was his job while he was at GREE?

03:43:05   20   A.   He was game designer at GREE.

03:43:08   21   Q.   Is he still employed by GREE?

03:43:10   22   A.   Not anymore.

03:43:12   23   Q.   Where did he go after GREE?

03:43:13   24   A.   After GREE, he joined EA, Electronic Arts.

03:43:18   25   Q.   I'm sorry, Electronic Arts?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 93 of 168 PageID #:
                                       18101                                         517



03:43:20    1   A.   Electronic Arts, U.S. company.

03:43:23    2               MR. MOORE:   Could you please pull up, Mr. Groat,

03:43:27    3   Plaintiff's Exhibit 19?

03:43:28    4   Q.   (By Mr. Moore)      What is this document, Mr. Araki?

03:43:33    5   A.   This is application form of invention which is kind of

03:43:42    6   internal procedure of the company.

03:43:43    7   Q.   Is this an internal GREE form?

03:43:45    8   A.   Yes.

03:43:46    9   Q.   And what is the purpose of the form?

03:43:48   10   A.   When any employee come up with the new idea or a new

03:43:53   11   innovation, so he or she needs to submit the idea to the

03:43:59   12   company with this form.

03:44:01   13   Q.   And what are the stamps at the top right?

03:44:05   14   A.   So it's -- indicates that there are five people related

03:44:10   15   to this application, and then each of them should review or

03:44:15   16   approve this application.

03:44:17   17   Q.   And are these -- who are these five people?

03:44:20   18   A.   From left to right, the first one is inventor, so

03:44:25   19   Mr. Eda.     And then next -- second one is the manager of

03:44:31   20   him, and the third is the head of division of him.            And the

03:44:36   21   fourth one is the head of corporate division.           I would say

03:44:41   22   he was -- he is the CFO, and also he was the manager --

03:44:45   23   manager of the legal team.       And the last one is the CTO.

03:44:50   24   Q.   And why does GREE have this approval process for its

03:44:54   25   invention forms for new -- new inventions?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 94 of 168 PageID #:
                                       18102                                         518



03:44:57    1   A.   So when someone came up with new idea, we have internal

03:45:02    2   procedure to review and assess.        If the idea is, you know,

03:45:11    3   valuable or, you know, it is appropriate to file a patent.

03:45:14    4               MR. MOORE:   You can take that down, Mr. Groat.

03:45:16    5   Thank you.

03:45:17    6   Q.   (By Mr. Moore)      Does GREE do this in every case that an

03:45:19    7   inventor submits a new idea?

03:45:21    8   A.   Yes.

03:45:22    9   Q.   And is that part of the decision about -- that GREE

03:45:26   10   makes whether to file a patent or not on that idea?

03:45:29   11   A.   Yes.

03:45:29   12   Q.   And does GREE file a patent on every single idea that

03:45:33   13   its employees come up with?

03:45:34   14   A.   No.

03:45:36   15               MR. MOORE:   Could we please pull up, Mr. Groat,

03:45:38   16   Plaintiff's Exhibit 660?

03:45:43   17   Q.   (By Mr. Moore)      What is this document, Mr. Eda -- I'm

03:45:47   18   sorry, Mr. Araki?

03:45:48   19   A.   So this is the English translation version of the

03:45:51   20   document, as I mentioned in the previous one.

03:45:55   21   Q.   And to which inventor or patent does this invention

03:46:00   22   report relate to?

03:46:01   23   A.   Mr. Eda.

03:46:03   24   Q.   Does it relate to the '594 patent?

03:46:07   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 95 of 168 PageID #:
                                       18103                                         519



03:46:07    1   Q.   Did the invention form that Mr. Eda prepared come out

03:46:15    2   of a game development project at GREE?

03:46:18    3   A.   Yes.

03:46:19    4   Q.   What game development process?

03:46:21    5   A.   The game was called Tenmega.

03:46:25    6   Q.   What kind of a game was Tenmega?

03:46:28    7   A.   That game was a simulation and also kind of combination

03:46:32    8   of simulation and roleplaying game.

03:46:35    9   Q.   Was Tenmega released?

03:46:38   10   A.   Yes, it was released in 2014.

03:46:43   11   Q.   And what happened to Tenmega?

03:46:46   12   A.   After six to eight month later after the launch, I

03:46:51   13   decided to discontinue the game.

03:46:54   14   Q.   And why did you do that?

03:46:55   15   A.   Because the game didn't meet our expectation of the

03:47:01   16   commercial success.

03:47:02   17   Q.   And did the invention in Mr. Eda's invention form for

03:47:11   18   the '594 patent, was that included in the version of

03:47:14   19   Tenmega that was released publicly?

03:47:16   20   A.   No, it was not included at that time.

03:47:19   21   Q.   What was the status of it at the time the game was

03:47:22   22   released?

03:47:25   23   A.   The game's feature, which is based on the patent, was

03:47:30   24   in development, but it was not released yet.

03:47:34   25               MR. MOORE:   Could we please go to -- back to the
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 96 of 168 PageID #:
                                       18104                                         520



03:47:37    1   next slide, Mr. Groat?

03:47:44    2   Q.   (By Mr. Moore)      All right.   Do you see the highlighted

03:47:47    3   name there, Yusuke Hisaoka?

03:47:52    4   A.   Yes.

03:47:53    5   Q.   And who is Mr. Hisaoka?

03:47:54    6   A.   Mr. Hisaoka is -- was the -- GREE's game designer.

03:47:58    7   Q.   And is he still employed by GREE?

03:48:00    8   A.   Not anymore.

03:48:02    9   Q.   Okay.

03:48:02   10               MR. MOORE:   Could you please pull up Plaintiff's

03:48:05   11   Exhibit 16?

03:48:09   12   Q.   (By Mr. Moore)      What is this document, Mr. Araki?

03:48:11   13   A.   So this is the application form of the new invention by

03:48:17   14   Mr. Hisaoka.

03:48:18   15   Q.   Is this the application form that relates to the '137

03:48:22   16   and '481 battle patents?

03:48:24   17   A.   Yes.

03:48:29   18               MR. MOORE:   Could we please pull up Plaintiff's

03:48:31   19   Exhibit 661?

03:48:35   20   Q.   (By Mr. Moore)      And what is this document?

03:48:36   21   A.   So this -- this is English translation of the document.

03:48:42   22   Q.   Did the invention form that Mr. Hisaoka and the other

03:48:46   23   inventors submitted come out of a game development project

03:48:50   24   at GREE?

03:48:51   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 97 of 168 PageID #:
                                       18105                                         521



03:48:51    1   Q.   What project was that?

03:48:52    2   A.   That game was called One Piece Adventure Log.

03:49:03    3   Q.   What type of game was it?

03:49:04    4   A.   That game was a roleplaying game on mobile.

03:49:09    5   Q.   Was that game released?

03:49:11    6   A.   Yes.

03:49:11    7   Q.   How long was it on the market?

03:49:13    8   A.   It was on the market for four years.

03:49:15    9               MR. MOORE:   Could we please go to the next slide,

03:49:19   10   Mr. Groat?

03:49:19   11   Q.   (By Mr. Moore)      Who is Mr. Masaru Takeuchi?

03:49:24   12   A.   Mr. Takeuchi is one of our employees.

03:49:29   13   Q.   Is he still an employee of GREE?

03:49:32   14   A.   Yes, he is still employed at GREE.

03:49:34   15   Q.   And what is his job at GREE?

03:49:36   16   A.   His job is game designer.

03:49:39   17               MR. MOORE:   Could we please pull up Plaintiff's

03:49:45   18   Exhibit 14?

03:49:46   19   Q.   (By Mr. Moore)      What is this document?

03:49:47   20   A.   This is application form of the new invention.

03:49:53   21   Q.   And which invention does this relate to?

03:49:55   22   A.   That's -- that is related to the Patent No. -- I wrote

03:50:03   23   the number -- the donation patent.

03:50:08   24   Q.   I think -- if you could look at PTX No. 3, Mr. Araki,

03:50:19   25   that would help.
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 98 of 168 PageID #:
                                       18106                                         522



03:50:20    1   A.   Oh, yes, this -- yeah, this one.

03:50:22    2   Q.   What's --

03:50:23    3   A.   Patent No. '655 patent.

03:50:25    4   Q.   That's the '655 donation patent?

03:50:27    5   A.   Yes.

03:50:29    6   Q.   All right.

03:50:29    7               MR. MOORE:   Can we please pull up Plaintiff's

03:50:33    8   Exhibit 663?

03:50:34    9   Q.   (By Mr. Moore)      What is this document?

03:50:35   10   A.   This is English translation of the document,

03:50:37   11   application form.

03:50:38   12   Q.   Did you see Mr. Takeuchi's name?

03:50:40   13   A.   Yes.

03:50:42   14   Q.   All right.    Did the invention form come out of a game

03:50:48   15   development project at GREE?

03:50:51   16   A.   Yes.

03:50:52   17   Q.   And what was that project?

03:50:53   18   A.   That project is the Avatar Project.

03:50:55   19   Q.   What is the Avatar Project?

03:50:57   20   A.   The Avatar is one of the products on the GREE platform

03:51:03   21   which is -- where player can create their own Avatar, I

03:51:11   22   mean, look.      So player can choose hair style, face, and

03:51:15   23   outfit to create their own Avatar to communicate with other

03:51:19   24   players.

03:51:20   25   Q.   And is Avatar still offered on the GREE platform?
     Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 99 of 168 PageID #:
                                       18107                                         523



03:51:23    1   A.   Yes.

03:51:24    2   Q.   How long has that been available?

03:51:26    3   A.   It's been available more than 13 years, so long time.

03:51:32    4   Q.   Did you work on the development of the Avatar program?

03:51:35    5   A.   Yes, I was one of the programmer and also designer of

03:51:38    6   the product.

03:51:52    7               MR. MOORE:   All right.   Could you please go back

03:51:54    8   to the next slide, Mr. Groat.

03:51:56    9   Q.   (By Mr. Moore)      Who is Mr. Tsuchiya?

03:52:01   10   A.   Mr. Tsuchiya was the game designer at GREE.

03:52:04   11   Q.   Is he still employed at GREE?

03:52:06   12   A.   No.

03:52:06   13   Q.   And who is Mr. Tadashi Nagano?

03:52:09   14   A.   Mr. Nagano is the game designer at GREE.

03:52:15   15   Q.   And is he still employed by GREE?

03:52:18   16   A.   He's still employed at GREE.

03:52:20   17               MR. MOORE:   Can we pull up, please, Plaintiff's

03:52:24   18   Exhibit 12.

03:52:24   19   Q.   (By Mr. Moore)      What is this document?

03:52:26   20   A.   So this document is application form of the new

03:52:31   21   invention by Mr. Tsuchiya.

03:52:34   22   Q.   And Mr. Nagano, as well?

03:52:36   23   A.   Yes, there is Mr. Nagano in the inventor's list.

03:52:42   24               MR. MOORE:   Could we please pull up Plaintiff's

03:52:44   25   Exhibit 662?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 100 of 168 PageID #:
                                       18108                                         524



03:52:45    1   Q.   (By Mr. Moore)     What is this document?

03:52:48    2   A.   So this is English version of the document.

03:52:51    3   Q.   All right.   Did the invention form come out of a game

03:52:59    4   development project at GREE?

03:53:00    5   A.   Yes, it -- it came from the game development project.

03:53:04    6   Q.   Which game development project?

03:53:06    7   A.   A game called War Corps.

03:53:08    8   Q.   What type of a game was that?

03:53:11    9   A.   War Corps was the -- the shooting game.

03:53:15   10   Q.   Was that game ever released?

03:53:17   11   A.   It was not released.

03:53:18   12   Q.   Why not?

03:53:19   13   A.   Before launch, we had decided to discontinue the

03:53:24   14   project.

03:53:25   15   Q.   And why did you decide to do that?

03:53:28   16   A.   Because based on the, you know, resource allocation

03:53:32   17   within the whole company, at that time, we structured a lot

03:53:36   18   of games' portfolio, and then we decided not to release the

03:53:41   19   game.

03:53:42   20   Q.   All right.   Thank you.

03:53:43   21              MR. MOORE:   You may take that down, please,

03:53:45   22   Mr. Groat.

03:53:46   23   Q.   (By Mr. Moore)     When did GREE become aware of

03:53:49   24   Supercell?

03:53:49   25   A.   GREE became aware of Supercell around 2012, as I
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 101 of 168 PageID #:
                                       18109                                         525



03:53:57    1   understand.

03:53:57    2   Q.   And did GREE and Supercell have any interactions at

03:54:00    3   that time?

03:54:00    4   A.   My understanding is that at that time, we had some, you

03:54:05    5   know, discussion with them.

03:54:06    6   Q.   And what was the subject of those discussions?

03:54:10    7   A.   My understanding is that Supercell came to Japan, and

03:54:14    8   then we met and discussed if we can help them to publish

03:54:19    9   their game in Japan market.

03:54:21   10   Q.   What was the outcome of those discussions?

03:54:23   11   A.   The Supercell decided not to work with us, and then

03:54:30   12   launched a game by themselves.

03:54:31   13   Q.   And what year did that take place in?

03:54:33   14   A.   I was not in charge of that title.

03:54:36   15   Q.   All right.   Now, are you aware of some of Supercell's

03:54:39   16   games?

03:54:39   17   A.   Yes.

03:54:39   18   Q.   Have you played them?

03:54:40   19   A.   Yes.

03:54:40   20   Q.   Have you enjoyed playing them?

03:54:42   21   A.   Yes.   Actually, I played a lot of their games.

03:54:46   22   Q.   Is there any later point in time when GREE believed

03:54:49   23   that Supercell was infringing some of its patents?

03:54:54   24   A.   Yes.

03:54:54   25   Q.   And what year was that?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 102 of 168 PageID #:
                                       18110                                         526



03:54:55    1   A.   When?

03:54:56    2   Q.   Yes, what year?

03:54:57    3   A.   Year was 2016, I think.

03:55:02    4   Q.   What did GREE decide to do at that time?

03:55:04    5   A.   At that time, GREE has sent letter to Supercell.

03:55:10    6            MR. MOORE:    Could you please pull up Plaintiff's

03:55:13    7   Exhibit 475?    Blow up the first half, please.

03:55:20    8   Q.   (By Mr. Moore)    What is this document?

03:55:21    9   A.   This is a letter GREE has sent in 2016 to Supercell.

03:55:27   10   Q.   And who did it send -- who did GREE's attorneys send

03:55:31   11   that letter to?

03:55:41   12   A.   Its seems Naoki Yoshida.

03:55:41   13   Q.   Oh, I'm sorry.    That was the author, right?        Who was

03:55:42   14   the -- who received the letter at Supercell?

03:55:44   15   A.   Oh, who received.    It was Mr. Paananen, it's the CEO of

03:55:48   16   Supercell.

03:55:49   17            MR. MOORE:    And could you scroll down the

03:55:51   18   document, please, Mr. Groat?

03:55:53   19   Q.   (By Mr. Moore)    What are those numbers that are shown

03:55:54   20   in the document?

03:55:55   21   A.   Those numbers is -- those numbers are number of

03:56:00   22   Japanese patent and also U.S. patent application.

03:56:04   23   Q.   Okay.   Why did Supercell send this letter to

03:56:07   24   Supercell -- I'm sorry, why did GREE send this letter to

03:56:14   25   Supercell?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 103 of 168 PageID #:
                                       18111                                         527



03:56:14    1   A.   Because GREE found that Supercell infringed our

03:56:19    2   patents.

03:56:19    3   Q.   And what did GREE hope to achieve through this letter?

03:56:23    4   A.   We offered to negotiate for the licensing of our

03:56:27    5   patents.

03:56:28    6               MR. MOORE:   And could you go to the next page,

03:56:30    7   please, Mr. Groat?       Would you please blow up the first two

03:56:36    8   paragraphs there?

03:56:37    9   Q.   (By Mr. Moore)      And did GREE tell Supercell in the

03:56:42   10   letter about its desire to negotiate?

03:56:45   11   A.   Yes.    I think the latter part of the second paragraph

03:56:51   12   that GREE would like to reach a reasonable agreement with

03:56:57   13   Supercell than to take on a patent fight.

03:57:03   14               MR. MOORE:   Now, could we go back to the slides,

03:57:09   15   please?     If you could go to the next one.       I'm sorry, let's

03:57:12   16   go one more.     Thank you.

03:57:14   17   Q.   (By Mr. Moore)      Did any of the patents that GREE told

03:57:17   18   Supercell about in this letter have any relationship to any

03:57:21   19   of the patents that are now being asserted in this lawsuit?

03:57:25   20   A.   Yes.    In this letter, there are two Japanese patents,

03:57:31   21   which is equivalent with the U.S. patents, three U.S.

03:57:37   22   patents, and also the one U.S. patent application at that

03:57:41   23   time.     Currently it's called the, you know, file -- I mean,

03:57:47   24   issued U.S. patent.

03:57:48   25   Q.   So the first -- the '137, the '481, and the '655, was
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 104 of 168 PageID #:
                                       18112                                         528



03:57:52    1   there a relationship with -- between those patents in the

03:57:55    2   U.S. and then the Japanese version of those patents that

03:57:58    3   are in the letter?

03:57:58    4   A.   Yes.

03:58:00    5               MR. SACKSTEDER:   Objection, Your Honor.

03:58:01    6   Foundation.

03:58:03    7               THE COURT:   Overruled.   And not timely.      He'd

03:58:07    8   already answered the question.

03:58:08    9               Let's proceed.

03:58:10   10   Q.   (By Mr. Moore)      And is there --

03:58:11   11               MR. MOORE:   Thank you, Your Honor.

03:58:11   12   Q.   (By Mr. Moore)      Is there a relationship between the

03:58:13   13   U.S. patent application number that is in the letter and

03:58:17   14   the '594 patent?

03:58:19   15   A.   Yes.

03:58:20   16   Q.   Is that the application number that eventually resulted

03:58:24   17   in the granted '594 patent?

03:58:28   18   A.   Yes.

03:58:28   19   Q.   All right.

03:58:29   20               MR. MOORE:   You may take that down.

03:58:31   21   Q.   (By Mr. Moore)      After GREE sent this letter, did -- did

03:58:38   22   Supercell agree to a license right after GREE sent this

03:58:41   23   letter?

03:58:42   24   A.   No.

03:58:42   25   Q.   What did Super -- Supercell do after GREE sent the
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 105 of 168 PageID #:
                                       18113                                         529



03:58:48    1   letter?

03:58:49    2   A.   They -- my understanding is that they -- they refused

03:58:54    3   to license our patents.

03:58:55    4   Q.   Did they do anything else that you're aware of?

03:58:59    5   A.   I don't know.

03:59:00    6   Q.   Okay.    And what did GREE do eventually?

03:59:04    7   A.   So, eventually, GREE filed the lawsuit in Japan.

03:59:09    8   Q.   And why did GREE file that lawsuit?

03:59:12    9   A.   Because we wanted to -- Supercell to license our

03:59:18   10   patents.      That's my understanding.

03:59:20   11   Q.   And what was the final result of the lawsuits between

03:59:22   12   GREE and Supercell in Japan?

03:59:24   13   A.   At the end, GREE and Supercell reached agreement that

03:59:30   14   GREE -- Supercell license the GREE's patents.

03:59:35   15               MR. MOORE:    And could you go to the next slide,

03:59:44   16   please?      Thank you.

03:59:46   17   Q.   (By Mr. Moore)       Is this part of the license agreement

03:59:50   18   between GREE and Supercell for Japan?

03:59:52   19   A.   Yes.

03:59:52   20   Q.   And what patents did GREE license to Supercell in

03:59:56   21   Japan?

03:59:57   22   A.   So GREE licensed the -- all of its patents to Supercell

04:00:02   23   in Japan.

04:00:03   24   Q.   How many patents of GREE's total patents in Japan were

04:00:08   25   the subject of the lawsuits at the time this license
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 106 of 168 PageID #:
                                       18114                                         530



04:00:11    1   agreement was signed?

04:00:14    2   A.   I don't know exact number, but I would say it's more

04:00:19    3   than thousand.

04:00:20    4   Q.   I'm sorry?

04:00:22    5   A.   Oh, in the letter?

04:00:23    6   Q.   So -- so that's the total number.        How many were

04:00:27    7   actually in lawsuits in Japan at the time of the license

04:00:30    8   agreement?

04:00:30    9   A.   My understanding is that it was 15 or so.

04:00:35   10   Q.   Okay.   And did Supercell pay GREE a royalty for --

04:00:39   11   A.   Yes.

04:00:39   12   Q.   -- its patents?

04:00:41   13   A.   Yes.

04:00:41   14   Q.   And what was the amount of the royalty that Supercell

04:00:44   15   paid to GREE?

04:00:45   16   A.   My understanding is that around four to five million

04:00:50   17   U.S. dollars.

04:00:51   18   Q.   And that was for the Japanese market?

04:00:53   19   A.   That was for the Japanese market.

04:00:57   20   Q.   Did you have any role in the license agreement?

04:01:05   21   A.   I -- I approved the agreement as a board of directors

04:01:11   22   because the -- this agreement -- to sign this agreement,

04:01:16   23   the board of directors has -- had to approve the deal.

04:01:20   24   Q.   And did you vote to approve it?

04:01:22   25   A.   Yes.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 107 of 168 PageID #:
                                       18115                                         531



04:01:22    1   Q.    Did the rest of the board of directors vote to approve

04:01:25    2   it?

04:01:25    3   A.    Yes.

04:01:26    4   Q.    All right.    Did Supercell agree at this time to take a

04:01:30    5   license to any of GREE's United States patents?

04:01:34    6   A.    No.

04:01:34    7   Q.    Did GREE still want to enter into a license with

04:01:38    8   Supercell for the United States patents?

04:01:41    9   A.    Yes.

04:01:42   10   Q.    What did GREE do next?

04:01:44   11   A.    So after the settlement in Japanese litigation, so we

04:01:50   12   filed this case, this lawsuit in U.S.

04:01:53   13   Q.    Before GREE had -- well, strike that.

04:01:57   14                Has GREE ever filed a patent infringement lawsuit

04:01:59   15   against anyone except for Supercell?

04:02:01   16   A.    Never.

04:02:02   17   Q.    Other than the litigations in Japan and this -- the

04:02:06   18   lawsuits in the United States, has GREE filed -- I'm sorry.

04:02:09   19   Let me ask that.

04:02:10   20                Has GREE filed any patent lawsuits other than the

04:02:13   21   lawsuits it filed against Supercell in Japan and the

04:02:17   22   lawsuits it has filed against Supercell in the United

04:02:19   23   States?

04:02:19   24   A.    Nothing else.

04:02:20   25   Q.    And what is GREE's goal out of this lawsuit?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 108 of 168 PageID #:
                                       18116                                         532



04:02:24    1   A.   Out of this lawsuit, we have to -- we want license and

04:02:32    2   royalty.

04:02:33    3   Q.   Thank you very much, Mr. Araki.

04:02:34    4              MR. MOORE:   I pass the witness, Your Honor.

04:02:37    5              THE COURT:   Cross-examination by the Defendant.

04:02:52    6              Proceed when you're ready, Mr. Sacksteder.

04:02:54    7              MR. SACKSTEDER:   Thank you, Your Honor.

04:02:54    8                           CROSS-EXAMINATION

04:02:55    9   BY MR. SACKSTEDER:

04:02:55   10   Q.   Good afternoon, Mr. Araki.

04:02:56   11   A.   Good afternoon.

04:02:56   12   Q.   We met in Tokyo --

04:02:59   13   A.   Yeah.

04:03:00   14   Q.   -- for your deposition, correct?

04:03:08   15              MR. SACKSTEDER:   Your Honor, may Mr. McMichael

04:03:11   16   approach with his exhibits?

04:03:12   17              THE COURT:   Yes, he may.

04:03:12   18              MR. SACKSTEDER:   Thank you, Your Honor.

04:03:19   19              THE COURT:   -- since he's in mid-step anyway.

04:03:34   20              All right.   Let's proceed.

04:03:35   21   Q.   (By Mr. Sacksteder)     Mr. Araki, none of GREE's games

04:03:39   22   currently on the market in the U.S. practice any of the

04:03:41   23   patents that you discussed that are asserted in this case,

04:03:44   24   correct?

04:03:44   25   A.   Sorry, what was the question?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 109 of 168 PageID #:
                                       18117                                         533



04:03:46    1   Q.   None of GREE's games that are available in the United

04:03:52    2   States currently include any of the patents that are

04:03:57    3   asserted in this case?

04:04:00    4   A.   No.

04:04:01    5   Q.   That's correct, right?

04:04:02    6   A.   That's correct, yes.

04:04:04    7   Q.   Thank you.

04:04:05    8               You mentioned Avatar, correct?

04:04:08    9   A.   Correct.

04:04:08   10   Q.   And that is part of the social media platform?

04:04:12   11   A.   It's on the GREE platform.

04:04:15   12   Q.   And Avatar never actually ended up practicing the '655

04:04:24   13   patent, correct?

04:04:24   14   A.   '655?

04:04:30   15   Q.   I think your counsel called it the donation patent.

04:04:33   16   A.   Donation.    My understanding is that it used the patent.

04:04:40   17   That's my understanding.

04:04:44   18   Q.   In Japan?

04:04:46   19   A.   In Japan.

04:04:48   20   Q.   You testified about a game called Clinoppe?

04:05:02   21   A.   Yes.

04:05:02   22   Q.   And that was removed from the U.S. market in 2014,

04:05:09   23   correct?

04:05:09   24   A.   I cannot recall when was that, but it was available in

04:05:14   25   the U.S. and also it was discontinued.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 110 of 168 PageID #:
                                       18118                                         534



04:05:17    1   Q.   It's no longer available in the United States?

04:05:19    2   A.   Correct.

04:05:19    3   Q.   And when it was available in the United States, it did

04:05:22    4   not include the patented feature of the '655 patent,

04:05:27    5   correct?

04:05:27    6   A.   Correct.

04:05:28    7   Q.   You testified about a product called Haconiwa?

04:05:36    8   A.   Yes.

04:05:36    9   Q.   That was never released in the United States, correct?

04:05:40   10   A.   Correct.

04:05:40   11   Q.   It was released only in Japan, correct?

04:05:43   12   A.   Correct.

04:05:44   13   Q.   And the feature that practiced the '655 patent was only

04:05:52   14   available in that product on a limited basis during

04:05:56   15   selected events, correct?

04:06:01   16   A.   I'm not sure.

04:06:04   17   Q.   In your deposition, you identified a single event in

04:06:07   18   this case that used that -- that patent, and it was around

04:06:11   19   Valentine's Day in 2014, correct?

04:06:14   20   A.   I know it was used in the -- the Valentine event in

04:06:22   21   2014, but I'm not sure if it was used in the other way.

04:06:25   22   Q.   It is not available on an ongoing basis in the game,

04:06:30   23   correct?

04:06:30   24   A.   That's correct.

04:06:30   25   Q.   You mentioned a game called War Corps?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 111 of 168 PageID #:
                                       18119                                         535



04:06:37    1   A.   Yes.

04:06:37    2   Q.   And that was the game that the invention of the '873

04:06:41    3   patent was -- was developed for, correct?

04:06:46    4   A.   Correct.

04:06:47    5   Q.   War Corps was never released in the United States,

04:06:50    6   correct?

04:06:50    7   A.   Correct.

04:06:51    8   Q.   In fact, War Corps was never released in Japan either,

04:06:55    9   correct?

04:06:55   10   A.   Correct.

04:06:57   11   Q.   And I think you made the decision maybe not to release

04:07:00   12   it, right?

04:07:01   13   A.   I was not the decision-maker.

04:07:04   14   Q.   It was not released because it didn't look like it was

04:07:07   15   going to be successful, correct?

04:07:10   16   A.   I don't know the exact reason, but it was not released.

04:07:15   17   Q.   And that's the only game that GREE has ever had that

04:07:20   18   has practiced the invention claimed in the '873 patent,

04:07:23   19   correct?

04:07:23   20   A.   Correct.

04:07:24   21   Q.   And GREE has never released a game in the United States

04:07:29   22   that has practiced any asserted claim of the '137 or '481

04:07:34   23   patents, correct?

04:07:36   24   A.   One -- let me just check the -- this patent.           You said

04:07:48   25   '130 -- which --
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 112 of 168 PageID #:
                                       18120                                         536



04:07:50    1   Q.   The '137 and the '481 patents?

04:07:51    2   A.   Yeah, it was -- they were not released in the U.S.

04:07:59    3   Q.   And the only game that has included the inventions

04:08:04    4   claimed in those two patents was a game called One Piece

04:08:10    5   Adventure Log, correct?

04:08:11    6   A.   Correct.

04:08:12    7   Q.   And One Piece Adventure Log was available for a few

04:08:18    8   years, and then about three years ago it was taken off the

04:08:21    9   market, correct?

04:08:21   10   A.   Correct.

04:08:22   11   Q.   I think it was released in 2013 and taken off the

04:08:27   12   market in 2017, correct?

04:08:30   13   A.   Correct.

04:08:31   14   Q.   And that was only in Japan, right?

04:08:33   15   A.   Correct.

04:08:33   16   Q.   GREE has never released a game in the United States

04:08:36   17   that practiced Claim 2 of the '594 patent, correct?

04:08:39   18   A.   Correct.

04:08:57   19   Q.   And you testified about a game called Tenmega?

04:09:00   20   A.   Correct.

04:09:01   21   Q.   And Tenmega was the game that the technique of the '594

04:09:05   22   patent was developed for, correct?

04:09:08   23   A.   Correct.

04:09:09   24   Q.   But Claim 2 was never included in Tenmega, correct?

04:09:18   25   A.   Claim 2 -- I have some -- I -- I cannot precisely
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 113 of 168 PageID #:
                                       18121                                         537



04:09:37    1   answer the question right now.

04:09:43    2   Q.   I didn't hear you testify on direct examination that

04:09:46    3   Tenmega practiced Claim 2 of the '594 patent, correct?

04:09:52    4   A.   So what was the question?

04:09:53    5   Q.   You didn't testify today that Tenmega did practice that

04:09:58    6   claimed invention, correct?

04:09:59    7   A.   Correct.

04:10:00    8   Q.   All right.   And Tenmega was on the market for less than

04:10:04    9   a year in Japan, right?

04:10:06   10   A.   Correct.

04:10:06   11   Q.   And then you actually did make the decision to take

04:10:09   12   that one off the market, correct?

04:10:11   13   A.   Correct.

04:10:11   14   Q.   And that's because it was not doing well as a business

04:10:15   15   matter, correct?

04:10:15   16   A.   It didn't meet our expectation.

04:10:18   17             MR. SACKSTEDER:    Can we look at Slide DDX-11,

04:10:22   18   Slide 2, Mr. Smith?

04:10:28   19   Q.   (By Mr. Sacksteder)     So is -- can you look at this

04:10:31   20   and -- and confirm that this is a correct summary?

04:10:57   21   A.   I disagree with the second row, which is about '655

04:11:02   22   patent.   My understanding is that it was implemented in the

04:11:07   23   Clinoppe and Haconiwa.

04:11:09   24   Q.   But never in the U.S., correct?

04:11:10   25   A.   But never in the U.S.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 114 of 168 PageID #:
                                       18122                                         538



04:11:11    1   Q.   So the War Corps game was never released in the U.S.

04:11:14    2   and never released in Japan, correct?

04:11:17    3   A.   Correct.

04:11:17    4   Q.   And the One Piece game was never released in the U.S.,

04:11:21    5   and it was discontinued in the 2017, correct?

04:11:24    6   A.   Correct.

04:11:24    7   Q.   And the Tenmega game, you don't know whether it used

04:11:28    8   the feature, but it was released and discontinued with --

04:11:30    9   within one year in Japan, correct?

04:11:32   10   A.   Correct.

04:11:35   11            MR. SACKSTEDER:     Mr. Smith, can we look at GREE's

04:11:37   12   opening demonstratives -- it's PDX-1, Slide 9 -- please?

04:11:47   13   Q.   (By Mr. Sacksteder)     You referred to some games that

04:11:50   14   are available currently in the U.S., correct?

04:11:52   15   A.   Correct.

04:11:52   16   Q.   And one of them was sinoAlice; is that correct?

04:11:56   17   A.   It's pronounced sinoAlice.

04:11:59   18   Q.   SinoAlice?

04:12:00   19   A.   Yeah.

04:12:01   20   Q.   All right.   And that's a game that's available in the

04:12:03   21   U.S., correct?

04:12:04   22   A.   Correct.

04:12:04   23   Q.   Currently, correct?     That doesn't include any of the

04:12:07   24   inventions claimed in any of the patents in this case,

04:12:10   25   right?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 115 of 168 PageID #:
                                       18123                                         539



04:12:10    1   A.   Correct.

04:12:10    2   Q.   And there's another game called Another Eden, which is

04:12:16    3   also a game that's available in the U.S., correct?

04:12:18    4   A.   Correct.

04:12:18    5   Q.   And that one does not practice any of the inventions in

04:12:21    6   any of the -- the claimed -- in any of the patents,

04:12:26    7   correct?

04:12:26    8   A.   Correct.

04:12:28    9   Q.   So that's two games.      There's one more, DanMachi, I

04:12:33   10   think you mentioned?

04:12:34   11   A.   Yeah.

04:12:35   12               MR. SACKSTEDER:   Can we go to Slide 3, please?

04:12:37   13   Q.   (By Mr. Sacksteder)      So that's available in the United

04:12:39   14   States, as well, correct?

04:12:40   15   A.   Yes.

04:12:41   16   Q.   And this is a press release about the release of

04:12:47   17   DanMachi, correct?

04:12:48   18   A.   Yes, correct.

04:12:49   19   Q.   And that's the North American version of DanMachi?

04:12:57   20   A.   Yes.

04:12:57   21   Q.   All right.    But GREE also does not claim that DanMachi

04:12:57   22   practices any claims of any of the patents that are

04:13:01   23   asserted in this case, correct?

04:13:01   24   A.   Correct.

04:13:06   25               MR. SACKSTEDER:   Can we look at Slide 5 of the
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 116 of 168 PageID #:
                                       18124                                         540



04:13:08    1   demonstratives for Mr. Araki, please?         It's PDX-3.

04:13:25    2   Q.   (By Mr. Sacksteder)     And you testified, sir, that

04:13:26    3   the -- the document that is shown on Slide 5 was from 2012,

04:13:30    4   correct?

04:13:30    5   A.   Correct.

04:13:31    6   Q.   All right.   And that identified some games that were

04:13:34    7   available in the U.S. at that time?

04:13:37    8   A.   Correct.

04:13:37    9   Q.   One of them is Modern War, correct?

04:13:42   10   A.   Correct.

04:13:43   11   Q.   And one of them is Crime City, and one them is Knights

04:13:49   12   and Dragons, correct?

04:13:50   13   A.   Correct.

04:13:51   14   Q.   Were any of those games developed by GREE, as opposed

04:13:58   15   to a company that GREE acquired?

04:13:59   16   A.   The Modern World and Crime City are developed by the

04:14:03   17   company we acquired.

04:14:04   18   Q.   Funzio was the name of that company?

04:14:09   19   A.   Funzio is the name of the company.        And Knights &

04:14:12   20   Dragons was developed by GREE.

04:14:14   21   Q.   Okay.   And are any of those on the market anymore in

04:14:17   22   the U.S.?

04:14:17   23   A.   I'm not sure.   I think they are, but I'm not sure right

04:14:24   24   now.

04:14:25   25   Q.   Okay.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 117 of 168 PageID #:
                                       18125                                         541



04:14:25    1              MR. SACKSTEDER:   Can we look at Slide 4?

04:14:37    2   Actually, that's okay, Mr. Smith.        We can go on.      Let's go

04:14:41    3   to Slide 5.     Actually, I think I can move on.

04:14:44    4   Q.   (By Mr. Sacksteder)     So you testified about the -- the

04:14:51    5   license agreement in Japan between Supercell and GREE,

04:14:54    6   correct?

04:14:54    7   A.   Right.

04:14:55    8   Q.   Did you have any understanding of any of the other

04:15:04    9   terms of that license?

04:15:05   10   A.   I'm not -- so I don't understand very deeply about the

04:15:09   11   licensing agreement.

04:15:11   12   Q.   All right.   You were not involved at all in negotiating

04:15:15   13   that agreement, correct?

04:15:16   14   A.   Correct.

04:15:16   15   Q.   It was signed in February of 2019, correct?

04:15:18   16   A.   That's my understanding.

04:15:19   17   Q.   And the first time you ever read that agreement was in

04:15:22   18   February of this year, correct?

04:15:23   19   A.   Correct.

04:15:24   20   Q.   And that was right before we took your deposition in

04:15:27   21   Tokyo, correct?

04:15:28   22   A.   Correct.

04:15:28   23   Q.   And you said you didn't have any information except

04:15:33   24   that -- you didn't have any information about why GREE

04:15:42   25   entered that agreement, correct?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 118 of 168 PageID #:
                                       18126                                         542



04:15:44    1   A.   Of course, I had some information, but I couldn't

04:15:47    2   disclose because it was told by lawyer.

04:15:49    3   Q.   You weren't -- you weren't permitted to tell us about

04:15:54    4   it; is that right?

04:15:55    5   A.   Yes.

04:15:56    6   Q.   Okay.    I'll move on.    And part of the agreement was

04:16:05    7   that the parties would settle a number of lawsuits in

04:16:07    8   Japan, correct?

04:16:08    9   A.   Correct.

04:16:08   10   Q.   And when the parties settled those lawsuits, neither

04:16:14   11   side admitted liability, correct?

04:16:17   12   A.   I'm not sure.

04:16:17   13               MR. SACKSTEDER:   Can we see DX-221 at Page 1,

04:16:27   14   please?      And if you can go to the part that says:        Whereas,

04:16:31   15   following negotiations --

04:16:34   16   Q.   (By Mr. Sacksteder)      It says that nothing in this

04:16:39   17   agreement -- without this agreement or its contents

04:16:42   18   constituting any admission or evidence, or the basis for

04:16:42   19   any finding or taking of judicial notice of any wrongdoing

04:16:45   20   or liability whatsoever on the part of --

04:16:45   21               THE COURT:   Slow down, counsel.

04:16:46   22               MR. SACKSTEDER:   Oh, I'm sorry.

04:16:48   23               THE COURT:   You're rattling it off.

04:16:50   24               MR. SACKSTEDER:   Yep.

04:16:50   25   Q.   (By Mr. Sacksteder)      Whatsoever on part of either of
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 119 of 168 PageID #:
                                       18127                                         543



04:16:52    1   the parties, correct?      Do you see that?

04:16:53    2   A.   Yes, I see that.

04:17:02    3   Q.   And the parties actually settled these lawsuits to

04:17:06    4   avoid the expense of litigation, correct?

04:17:08    5   A.   I'm not sure.

04:17:09    6               MR. SACKSTEDER:   Okay.   Can we look at the whereas

04:17:11    7   clause that says "whereas the parties wish to"?

04:17:30    8   Q.   (By Mr. Sacksteder)      They wish to resolve the Japanese

04:17:32    9   actions to avoid the continuing expense, inconvenience and

04:17:41   10   distraction of potential protracted litigation in Japan;

04:17:41   11   do you see that?

04:17:41   12   A.   Yes, I see that.

04:17:42   13   Q.   And that's something that GREE and Supercell both

04:17:45   14   agreed was part of this agreement, correct?

04:17:47   15   A.   Yes.

04:17:49   16               MR. SACKSTEDER:   All right.    You can take that

04:17:51   17   down now.

04:17:52   18   Q.   (By Mr. Sacksteder)      Do you have any understanding of

04:17:54   19   whether Supercell also agreed not to sue GREE for patent

04:18:00   20   infringement in the U.S. -- or in Japan, in that agreement?

04:18:03   21   A.   I don't know.

04:18:04   22   Q.   Okay.    You don't know whether Supercell released GREE

04:18:07   23   for any past patent infringement of Supercell patents in

04:18:12   24   Japan as part of that agreement, correct?

04:18:14   25   A.   I don't know.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 120 of 168 PageID #:
                                       18128                                         544



04:18:18    1   Q.    You said you were aware of Clash of Clans from very

04:18:21    2   early?

04:18:22    3   A.    Yes.

04:18:24    4   Q.    Clash of Clans was really successful in 2012, wasn't

04:18:27    5   it?

04:18:27    6   A.    It was, I think.

04:18:29    7   Q.    And it was in 2013 and '14 and '15, as well, correct?

04:18:35    8   A.    That's my understanding.

04:18:36    9   Q.    All right.    And 2016?

04:18:37   10   A.    Maybe because at that time, I didn't play anymore.

04:18:43   11   Q.    Okay.

04:18:43   12                MR. SACKSTEDER:    Can we see DX-1231, please?

04:18:46   13   Q.    (By Mr. Sacksteder)       DX-1231 is an email from someone

04:18:54   14   named Martin Meijering?

04:19:04   15   A.    Yes, I see that.

04:19:05   16   Q.    And the date is September 25th, 2012, correct?

04:19:08   17   A.    Correct.

04:19:09   18   Q.    And if you go to the bottom of the first page and on to

04:19:11   19   the second page, Mr. Meijering writes:          If possible, please

04:19:14   20   kindly share with us the PowerPoint version of CoC research

04:19:20   21   presentation.      We would like to translate to English.

04:19:22   22                Correct?

04:19:23   23   A.    Yeah, correct.

04:19:24   24   Q.    And CoC refers to Clash of Clans in that email,

04:19:28   25   correct?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 121 of 168 PageID #:
                                       18129                                         545



04:19:28    1   A.   In this context, yes.

04:19:33    2   Q.   And in the email at the top Mr. Meijering writes:

04:19:33    3   Thank you for sending the PPT?

04:19:39    4               That's the PowerPoint presentation, correct?

04:19:39    5   A.   Correct.

04:19:40    6   Q.   It has been translated to English now:         When it is

04:19:43    7   completed, I will share it with you.         Thank you for making

04:19:46    8   the great presentation, it is very interesting!

04:19:51    9               It says that, correct?

04:19:51   10   A.   Correct.

04:19:52   11               MR. SACKSTEDER:   Let's look at DX-1217, please?

04:20:01   12   Q.   (By Mr. Sacksteder)      DX-1217 is an email that you are

04:20:06   13   the recipient of, correct?

04:20:09   14   A.   Yes.

04:20:10   15   Q.   And the date is November 27th, 2012?

04:20:14   16   A.   Yes.

04:20:18   17   Q.   And it is from someone named Christopher Paretti?

04:20:24   18   A.   Yes.

04:20:25   19   Q.   And he was a GREE employee, correct?

04:20:27   20   A.   Yes.

04:20:28   21   Q.   And he states that his biggest concern is that CoC is a

04:20:32   22   very, very well-done game from game design perspective.              We

04:20:38   23   need to be very clear upfront on -- says we need to be very

04:20:47   24   clear upfront on how we match and ideally surpass that bar

04:20:51   25   from a user experience standpoint and figure out a place we
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 122 of 168 PageID #:
                                       18130                                         546



04:20:55    1   can be novel.     Correct?

04:20:57    2   A.   Correct.

04:20:58    3   Q.   And that was referring to Clash of Clans as

04:21:03    4   establishing a bar to surpass, correct?

04:21:06    5   A.   Yes.

04:21:06    6   Q.   And also a place where GREE needed to figure out it

04:21:10    7   could be novel, correct?

04:21:12    8   A.   Yes.

04:21:21    9               MR. SACKSTEDER:   Can we look at DX-1218,

04:21:25   10   Mr. Smith?

04:21:26   11   Q.   (By Mr. Sacksteder)      And that is an email dated

04:21:30   12   November 26th, 2012, and it is from you to Christopher

04:21:39   13   Paretti, correct?

04:21:40   14   A.   Correct.

04:21:40   15   Q.   You sent this a few days before the previous thread

04:21:44   16   that we looked at to -- and you sent it to Mr. Paretti,

04:21:52   17   correct?

04:21:52   18   A.   Correct.

04:21:53   19   Q.   And you were asking whether a person named Sally was a

04:21:58   20   good fit for working on RTS?

04:22:03   21   A.   Uh-huh.

04:22:03   22   Q.   Is that correct?

04:22:03   23   A.   Correct.

04:22:03   24   Q.   And RTS, is that real-time strategy?

04:22:05   25   A.   Yes.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 123 of 168 PageID #:
                                       18131                                         547



04:22:05    1   Q.   And that's a genre of games, correct?

04:22:06    2   A.   A genre of games, yes.

04:22:06    3   Q.   Is Clash of Clans a real-time strategy game?

04:22:11    4   A.   Someone said that, you know.       It's subjective matter.

04:22:19    5   Q.   And that again is discussing Clash of Clans, correct?

04:22:25    6   A.   Or in this mail?

04:22:27    7   Q.   Uh-huh.

04:22:28    8   A.   Yes.

04:22:29    9   Q.   And in the email from Christopher Paretti to you it

04:22:33   10   talks about Clash of Clans being a bar and GREE having a

04:22:35   11   lot of work to do, correct?

04:22:37   12   A.   Correct.

04:22:38   13   Q.   And Mr. Paretti at GREE describes Clash of Clans as a

04:22:44   14   very polished and well-thought-out game, correct?

04:22:47   15   A.   Correct.

04:22:47   16   Q.   And that was in November of 2012, correct?

04:22:49   17   A.   Correct.

04:22:58   18               MR. SACKSTEDER:   Mr. Smith, can we see DX-1215,

04:23:01   19   please?

04:23:01   20   Q.   (By Mr. Sacksteder)      I'm not going to make you read all

04:23:03   21   of this.     It is an email from a person named Steve Moy to

04:23:10   22   you, correct?

04:23:10   23   A.   Correct.

04:23:10   24   Q.   And this is dated November 20th, 2012, correct?

04:23:15   25   A.   Correct.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 124 of 168 PageID #:
                                       18132                                         548



04:23:17    1   Q.   And the title is thoughts on studio direction and

04:23:22    2   roadmap, correct?

04:23:23    3   A.   Correct.

04:23:25    4   Q.   And Steve Moy was also an employee of GREE?

04:23:31    5   A.   Yes.

04:23:31    6   Q.   Under the paragraph that is identified as Mr. Moy's

04:23:39    7   first point, a little farther down, he writes:           The U.S.

04:23:44    8   market is evolving fast and quickly reaching future parity

04:23:50    9   with the Japanese market.      Card games were new in the U.S.

04:23:55   10   a year ago, but there are now several on the market and

04:23:58   11   more coming out every week.

04:24:00   12               Do you see that?

04:24:01   13   A.   Yes, I see that.

04:24:02   14   Q.   Under his second point, he writes that it is difficult

04:24:05   15   to attract and retain the best count -- strike that.

04:24:09   16               He -- he writes:   It is difficult to attract and

04:24:13   17   retain the best talent if we are not creating more

04:24:17   18   innovating -- innovative projects [sic], correct?

04:24:22   19   A.   Correct.

04:24:22   20   Q.   And Mr. Moy was knowledgeable about the projects at

04:24:26   21   GREE in 2012, correct?

04:24:27   22   A.   Correct.

04:24:27   23   Q.   And he said they needed to be more innovative, correct?

04:24:31   24   A.   Yes -- it doesn't -- I don't agree with that because he

04:24:36   25   says in this paragraph, it is difficult to attract and
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 125 of 168 PageID #:
                                       18133                                         549



04:24:45    1   retain this talent, but he didn't say we are not creative

04:24:49    2   or innovative.

04:24:50    3   Q.   Well, he wrote that morale is relatively low around the

04:24:54    4   game development studio, correct?

04:25:02    5   A.   Oh, yeah, yeah, he said -- he wrote that.

04:25:07    6   Q.   And the next thing he said was a large part of this is

04:25:10    7   clearly due to our general lack of successful titles,

04:25:14    8   correct?

04:25:14    9   A.   Correct.

04:25:19   10   Q.   And he was referring to GREE's lack of successful

04:25:24   11   titles, correct?

04:25:25   12   A.   Not -- no.   He didn't say about GREE, because in this

04:25:31   13   context, the studio means my team at the GREE U.S. studio.

04:25:37   14   There were lots of studio at that time.

04:25:39   15   Q.   Okay.   So the GREE studio in the U.S. had a lack of

04:25:43   16   successful titles at that time, right?

04:25:45   17   A.   GREE has two studios at that time --

04:25:47   18   Q.   Yes.

04:25:48   19   A.   -- in U.S.

04:25:51   20   Q.   And there was at that studio that he's referring to a

04:25:55   21   general lack of successful titles, correct?

04:25:58   22   A.   So it was my part of the studio he was mentioning.

04:26:02   23   Q.   And so it was the part that you were in charge of?

04:26:05   24   A.   Yes.

04:26:05   25   Q.   And was the other one the part that had been acquired
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 126 of 168 PageID #:
                                       18134                                         550



04:26:09    1   when the company Funzio was acquired?

04:26:12    2   A.   It was mixed, so it was not clearly separated.

04:26:17    3              MR. SACKSTEDER:   Can we look at DX-1214, please?

04:26:23    4   Q.   (By Mr. Sacksteder)     And DX-1214 is an email from

04:26:26    5   someone named Tom Dimopoulos to you, correct?

04:26:35    6   A.   Correct.

04:26:35    7   Q.   And it's dated December 11th, 2012, correct?

04:26:39    8   A.   Correct.

04:26:39    9   Q.   And this is -- and Tom Dimopoulos was an employee of

04:26:45   10   GREE at the time, correct?

04:26:45   11   A.   Correct.

04:26:47   12   Q.   GREE conducted a survey in December of 2012 that

04:26:51   13   specifically selected for a co -- for the cohort group,

04:26:57   14   ages 18 to 35, 75 percent male, and required that they were

04:27:02   15   a current Clash of Clans player, correct?

04:27:04   16   A.   Correct.

04:27:07   17   Q.   So that's referring to an internal -- a GREE survey of

04:27:11   18   players, and they had to be Clash of Clans players already,

04:27:16   19   correct?

04:27:16   20   A.   It looks like that.

04:27:19   21   Q.   And the purpose of the survey was to gather data on

04:27:24   22   players' interests for themes that GREE was considering

04:27:30   23   using in its RTS, or real-time strategy, game, correct?

04:27:35   24   A.   Correct.

04:27:35   25   Q.   And one of the requirements was that they had to be
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 127 of 168 PageID #:
                                       18135                                         551



04:27:39    1   somebody who already played Clash of Clans, correct?

04:27:41    2   A.   Correct.

04:27:43    3   Q.   On the second page, you say I'm very curious and want

04:27:50    4   to understand for future projects, correct?           It's down at

04:28:04    5   the bottom.

04:28:06    6   A.   The bottom?

04:28:07    7   Q.   Yes, sure.

04:28:08    8   A.   Yes, correct.

04:28:11    9               MR. SACKSTEDER:   Let's look at DX-200, please.

04:28:29   10   Q.   (By Mr. Sacksteder)      DX-200 is a Confluence page; is

04:28:32   11   that right?

04:28:32   12   A.   Yes, correct.

04:28:33   13   Q.   And Confluence is a -- sort of a work collaboration

04:28:38   14   system that's used at GREE, correct?

04:28:40   15   A.   Correct.

04:28:40   16   Q.   And there are a couple of bullet points there.           First

04:28:43   17   it says Clash of Clans, and then it says SUSANOO below

04:28:50   18   that?

04:28:50   19   A.   Yes.

04:28:50   20   Q.   SUSANOO is the internal code name for Tenmega, correct?

04:28:56   21   A.   Correct.

04:28:56   22   Q.   And Tenmega is the game that the claimed invention in

04:29:01   23   the '594 patent was developed for, correct?

04:29:02   24   A.   Correct.

04:29:08   25   Q.   If you go down farther, there are screenshots of games,
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 128 of 168 PageID #:
                                       18136                                         552



04:29:16    1   and the one that's kind of in the middle at the top is a

04:29:21    2   Clash of Clans character that's shown, correct?

04:29:25    3   A.   Correct.

04:29:26    4   Q.   And then if you go down farther, there are some SUSANOO

04:29:31    5   or Tenmega characters, as well, correct?

04:29:37    6               MR. SACKSTEDER:   A little farther down.

04:29:39    7   A.   Yes.

04:29:40    8   Q.   (By Mr. Sacksteder)      Yeah.

04:29:42    9               THE COURT:   Counsel, what would you estimate the

04:29:44   10   remainder of your cross to be timewise?

04:29:46   11               MR. SACKSTEDER:   I would say, Your Honor, about no

04:29:49   12   more than 10 minutes or so.

04:29:52   13               THE COURT:   All right.   Let's continue.

04:29:54   14   Q.   (By Mr. Sacksteder)      Okay.   So that shows both Clash of

04:29:57   15   Clans characters and then sort of replacing them with

04:30:00   16   SUSANOO or Tenmega characters, correct?

04:30:02   17               MR. MOORE:   Objection, Your Honor.      At this point

04:30:05   18   I'm going to have to object under Motion in Limine No. 8.

04:30:16   19               THE COURT:   You're talking about Defendant's

04:30:18   20   Motion in Limine 8 or Plaintiff's?

04:30:19   21               MR. MOORE:   It actually was an agreed -- I believe

04:30:21   22   it was filed by the Defendant and ultimately was agreed to

04:30:24   23   by the parties.

04:30:26   24               MR. SACKSTEDER:   I'll withdraw the question,

04:30:27   25   Your Honor.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 129 of 168 PageID #:
                                       18137                                         553



04:30:27    1              THE COURT:   All right.    The question is withdrawn.

04:30:28    2   Let's proceed.

04:30:35    3              MR. SACKSTEDER:   And the -- can we put the

04:30:37    4   document back up and show the date, Mr. Smith, please?

04:30:54    5   Q.   (By Mr. Sacksteder)     And the date says created by Taiki

04:31:00    6   Eda on May 10th, 2013, correct?

04:31:01    7   A.   Correct.

04:31:01    8   Q.   And Taiki Eda is the inventor on the '594 patent,

04:31:07    9   correct?

04:31:07   10   A.   Correct.

04:31:08   11   Q.   And he was working on SUSANOO but doesn't work at GREE

04:31:12   12   anymore, correct?

04:31:13   13   A.   Correct.

04:31:13   14              MR. SACKSTEDER:   Can we pull up DX-1229 first?

04:31:18   15   Q.   (By Mr. Sacksteder)     DX-1229 is a document that is

04:31:27   16   mostly in Japanese.

04:31:29   17              MR. SACKSTEDER:   So if we could pull up 1229B,

04:31:35   18   which is the English translation, please?

04:31:37   19   Q.   (By Mr. Sacksteder)     And there is a link to a website

04:31:44   20   that says HTTP//bootcamp.dev.gree, and it goes on with some

04:31:55   21   more of the Internet address there.         Do you see that?

04:31:58   22   A.   Correct.

04:31:58   23   Q.   And GREE sometimes --

04:32:01   24              MR. MOORE:   Your Honor, I apologize.        I'm going to

04:32:03   25   have to object under the same motion in limine.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 130 of 168 PageID #:
                                       18138                                         554



04:32:05    1              THE COURT:    All right.     Just a moment.

04:32:28    2              What's your response, Mr. Sacksteder?

04:32:30    3              MR. SACKSTEDER:       Your Honor, this was -- this

04:32:32    4   document was addressed during the pre-trial and during

04:32:39    5   negotiations over the exhibit list, and there were some

04:32:42    6   redactions put in in light of those concerns.            And I can

04:32:46    7   limit myself to just walking through them, having

04:32:51    8   Mr. Araki, you know, agree that it says certain things, if

04:32:53    9   that's acceptable.

04:33:02   10              THE COURT:    And this document is a pre-admitted

04:33:05   11   exhibit?

04:33:05   12              MR. KOHM:    Yes.

04:33:06   13              MR. SACKSTEDER:       Yes.

04:33:09   14              THE COURT:    Well, pre-admitted though it be, it's

04:33:13   15   still subject to the agreement of the parties represented

04:33:15   16   by Defendant's MIL No. 8.

04:33:18   17              You're still urging your objection?

04:33:23   18              MR. MOORE:    We are, Your Honor.

04:33:28   19              MR. SACKSTEDER:       Your Honor, may I?

04:33:32   20              THE COURT:    What?

04:33:34   21              MR. SACKSTEDER:       It was --

04:33:35   22              THE COURT:    Oh, I'm sorry.

04:33:36   23              MR. SACKSTEDER:       I - this was addressed during the

04:33:38   24   pre-trial with -- with Magistrate Judge Payne, and the

04:33:40   25   redactions were put in in an attempt to address the
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 131 of 168 PageID #:
                                       18139                                         555



04:33:45    1   concerns that were raised.

04:33:49    2           THE COURT:     So are you telling me that it's

04:33:51    3   insulated from violating the MIL by means of the

04:33:55    4   redactions?

04:33:56    5           MR. SACKSTEDER:      It -- I understood that the

04:33:57    6   redactions were what resolved the MIL and what resolved the

04:34:02    7   argument over the exhibit during pre-trial process.

04:34:09    8           THE COURT:     Give me specifically the substance of

04:34:11    9   your objection, Mr. Moore.

04:34:15   10           MR. MOORE:     Your Honor, we believe that use of

04:34:18   11   this document in the way I believe that opposing counsel is

04:34:21   12   trying to use it would violate Motion in Limine No. 8

04:34:24   13   because it is squarely offered for that purpose.

04:34:27   14           We do not -- we did not -- we reached the

04:34:30   15   agreement on the text of the MIL before -- without regard

04:34:33   16   to any documents.    What we argued at pre-trial was specific

04:34:37   17   documents, and we maintained our objections to those

04:34:40   18   documents.

04:34:40   19           And I think where he's going with this and what

04:34:43   20   I've seen him attempting to do is in violation of the

04:34:46   21   parties' agreement in view of what I think he's going to

04:34:50   22   try to argue or show.

04:34:54   23           THE COURT:     All right.

04:34:55   24           MR. SACKSTEDER:      Your Honor, I'm happy to just

04:34:59   25   read the document and do --
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 132 of 168 PageID #:
                                       18140                                         556



04:35:03    1            THE COURT:    Let's do this.      In light of the

04:35:09    2   objection and the development of it that we had, restate

04:35:11    3   your question to the witness, and then I'll consider it

04:35:15    4   under this discussion, unless you're going to tell me

04:35:18    5   you're going to move on and withdraw the question.

04:35:20    6            MR. SACKSTEDER:     I can ask a series of questions

04:35:22    7   that just go through -- I believe I asked about the URL in

04:35:26    8   the middle, and I may have asked for some additional

04:35:31    9   information about that.      I'm happy to withdraw that

04:35:33   10   question.

04:35:33   11            THE COURT:    All right.     Then proceed in light of

04:35:36   12   that withdrawal.

04:35:36   13            MR. SACKSTEDER:     Thank you, Your Honor.

04:35:36   14   Q.   (By Mr. Sacksteder)     So Exhibit 1229B is an English

04:35:49   15   translation of a Confluence page that was on the Confluence

04:35:55   16   system at GREE, correct?

04:35:57   17   A.   Correct.

04:35:58   18   Q.   All right.   And there is a URL that says in part

04:36:04   19   HTTP:\\bootcamp -- actually //bootcamp.dev.gree, correct?

04:36:11   20   A.   Correct.

04:36:12   21   Q.   And then there's some bullet points up above that say

04:36:15   22   able to operate 5 types/total 6 -- 60 characters at a time

04:36:20   23   by AI, correct?

04:36:21   24   A.   Correct.

04:36:24   25   Q.   Next bullet point says:      Total 30 buildings, including
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 133 of 168 PageID #:
                                       18141                                         557



04:36:29    1   three types of defense facilities at a time.

04:36:31    2             Correct?

04:36:32    3   A.   Correct.

04:36:32    4   Q.   And then the third one says:       Dynamic downloading for

04:36:36    5   assets.

04:36:36    6             Correct?

04:36:36    7   A.   Correct.

04:36:37    8   Q.   And then at the top or a little above that it says:

04:36:40    9   NEIP: Assignments: Exercising to Create Service: Clash of

04:36:40   10   Clans.

04:36:49   11             Correct?

04:36:49   12   A.   Correct.

04:36:50   13   Q.   There are some bullet points down below, and one of

04:36:55   14   those bullet points says:      Each specification other than

04:36:58   15   that must be compliant to the latest Clash of Clans.

04:37:00   16             Correct?

04:37:06   17   A.   Correct.

04:37:06   18   Q.   And the date is January 14th, 2014, correct?

04:37:08   19   A.   Correct.

04:37:13   20             MR. SACKSTEDER:    We can take that down, Mr. Smith.

04:37:27   21   Can we put up DX-1226B, please?

04:37:39   22             MR. MOORE:   Your Honor, I must renew the objection

04:37:42   23   and ask that it be taken down.

04:37:54   24             THE COURT:   All right.     Let's do this.

04:37:57   25             Ladies and gentlemen of the jury, I'll take this
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 134 of 168 PageID #:
                                       18142                                         558



04:37:58    1   up with counsel, and we'll get some clarity on this point

04:38:02    2   before we continue with the Defendant's cross-examination.

04:38:04    3           In the meantime, I'm going to allow you to retire

04:38:07    4   to the jury room and have recess.        If you'll just leave

04:38:10    5   your notebooks closed and in your chairs.          Follow my

04:38:13    6   instructions, including, of course, not to discuss the

04:38:18    7   case, and we'll have you back in here shortly to continue.

04:38:21    8           The jury is excused for recess.

04:38:34    9           COURT SECURITY OFFICER:        All rise.

04:38:35   10           (Jury out.)

04:38:36   11           THE COURT:     Be seated.

04:38:58   12           All right.     Let's put the document back up that

04:39:01   13   was briefly on the screen before I sent the jury out.

04:39:08   14           It looks like it uses the word "clone" clearly,

04:39:11   15   and Defendant's MIL 8, as agreed to by the parties,

04:39:14   16   provides that neither party will offer testimony, argument,

04:39:21   17   or evidence that either party copied, cloned, stole, or

04:39:26   18   imitated anything.     So with the word "clone" on it, why is

04:39:28   19   that not a violation?

04:39:31   20           MR. SACKSTEDER:      It should be redacted,

04:39:33   21   Your Honor.

04:39:33   22           THE COURT:     Well, I saw it plain and clear when

04:39:37   23   they put it on the screen.       Put it back up.      Blow up that

04:39:44   24   first area right there.      Yeah.

04:39:46   25           MR. SACKSTEDER:      Oh, that shouldn't be there,
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 135 of 168 PageID #:
                                       18143                                         559



04:39:49    1   Your Honor.

04:39:49    2              THE COURT:   Please create clone for Clash of Clans

04:39:52    3   battle scene.

04:39:54    4              MR. SACKSTEDER:      That was supposed to be redacted.

04:39:54    5              MR. MOORE:   Your Honor, it's actually three times.

04:39:55    6              THE COURT:   Well, I just saw it once, but it's --

04:39:58    7   yeah, it's there.

04:39:58    8              MR. SACKSTEDER:      We -- I don't know what happened.

04:40:01    9              THE COURT:   Okay.

04:40:02   10              MR. DACUS:   So that we're clear, Your Honor, if I

04:40:04   11   might.

04:40:04   12              THE COURT:   Yes.

04:40:06   13              MR. DACUS:   We have a redacted version.

04:40:08   14              THE COURT:   The unredacted version got in by

04:40:11   15   mistake?

04:40:12   16              MR. DACUS:   Yes, sir.     That's what I'm standing up

04:40:14   17   to tell you.

04:40:14   18              THE COURT:   All right.

04:40:15   19              MR. DACUS:   And so that the Court understands this

04:40:17   20   issue in general, this issue has been heavily litigated in

04:40:21   21   front of Magistrate Payne.        They went through these

04:40:23   22   documents in detail.

04:40:23   23              The Court is exactly correct, the words "clone,"

04:40:27   24   "copy," those things were to be redacted.          We were not to

04:40:31   25   say those terms.    We do not plan to.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 136 of 168 PageID #:
                                       18144                                         560



04:40:34    1            But the documents that's being presented are ones

04:40:37    2   that have been blessed by the Magistrate Judge and are

04:40:42    3   pre-admitted exhibits.      I offer that just for the context

04:40:42    4   for the Court and --

04:40:42    5            THE COURT:    Okay.

04:40:44    6            MR. DACUS:    -- and apologies for putting up one

04:40:46    7   that was unredacted.     That -- that was absolute error.

04:40:47    8            THE COURT:    Here's what we're going to do.          You

04:40:50    9   told me 15 minutes ago you had 10 more minutes of cross.

04:40:53   10   We're going to take a recess.

04:40:55   11            During the recess, you're going to double-check

04:40:57   12   any documents you intend to use in the remaining of the --

04:41:01   13   the remainder of this cross-examination and make sure that

04:41:04   14   if there are any that are to be redacted, it's the redacted

04:41:08   15   versions that you have in the queue to put up before the

04:41:10   16   jury.   And then we'll come back, and we'll go through the

04:41:14   17   rest of your cross-examination.

04:41:16   18            If it's a pre-admitted document and it's subject

04:41:19   19   to redactions ordered as a part of the limine practice,

04:41:25   20   then if it is redacted as the limine requires, there should

04:41:29   21   be no problem with the use of it.        And whatever is

04:41:32   22   unredacted is unredacted.

04:41:34   23            But we're certainly not going to put a document up

04:41:37   24   that flies in the face of the agreed MIL order, which

04:41:43   25   apparently has happened.       And I take you at your word,
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 137 of 168 PageID #:
                                       18145                                         561



04:41:46    1   Mr. Dacus, unintentionally.

04:41:49    2             MR. DACUS:   And I -- I asked the operator to pull

04:41:52    3   it down as quickly as we could -- as soon as we saw it,

04:41:53    4   Your Honor.   Had had -- we had the redacted copy and --

04:41:55    5             THE COURT:   Well, let's check -- let's get the

04:41:56    6   redacted version of this one, and let's make sure anything

04:42:00    7   else Mr. Sacksteder is going to use the remainder of his

04:42:02    8   cross is equally redacted where it might be required to.

04:42:07    9             MR. DACUS:   Yes, Your Honor.

04:42:08   10             MR. MOORE:   Your Honor, may we ask that the Court

04:42:10   11   instruct the jury disregard anything they saw before?

04:42:12   12             THE COURT:   Yes.    And I'll do that when they

04:42:14   13   return.

04:42:14   14             MR. MOORE:   Thank you.     And just for our record,

04:42:16   15   we have continued to maintain objections to these.            I

04:42:18   16   believe he is clearly stepping right up to, if not over the

04:42:22   17   line, in trying to insinuate exactly what is redacted out

04:42:25   18   of these documents.

04:42:26   19             So just, again, for the record, we're objecting to

04:42:29   20   this line of questioning, but I understand Your Honor's

04:42:32   21   viewpoint on that.

04:42:33   22             THE COURT:   Well, the documents have been examined

04:42:35   23   by the Magistrate Judge for admissibility.          And if they're

04:42:39   24   pre-admitted, that means that the Magistrate Judge has

04:42:43   25   found them to be admissible under the Rules of Evidence.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 138 of 168 PageID #:
                                       18146                                         562



04:42:48    1   If they're likewise subject to redactions pursuant to the

04:42:49    2   MIL order, then they should be appropriately redacted.               But

04:42:51    3   if they meet the redaction requirements and they're

04:42:54    4   otherwise pre-admitted, then they are what they are.

04:42:56    5           MR. MOORE:     Thank you, Your Honor.

04:42:57    6           THE COURT:     Okay?

04:42:58    7           All right.     Let's take a 10-minute recess.          The

04:43:00    8   Court stands in recess.

04:43:03    9           COURT SECURITY OFFICER:        All rise.

04:58:49   10           (Recess.)

04:58:52   11           (Jury out.)

04:58:52   12           COURT SECURITY OFFICER:        All rise.

04:58:53   13           THE COURT:     Be seated, please.

04:58:54   14           Mr. Sackstedler -- Sacksteder, I'm sorry, with

04:59:04   15   regard to any of the documents that have been pre-admitted

04:59:11   16   and also intersect -- intersect with Motion in Limine

04:59:14   17   No. 8, I'm going to instruct you to certainly use those as

04:59:19   18   they represent themselves on the face of them.

04:59:22   19           I'm going to instruct you not to characterize them

04:59:24   20   to the witness who, given his limited use of English, might

04:59:32   21   not understand the implications of any of the -- the

04:59:36   22   characterizations you might put on them.          Ask him whatever

04:59:40   23   it says on the face of it, but don't characterize what's

04:59:43   24   there and then ask him to comment on it.          All right?

04:59:43   25           MR. SACKSTEDER:        Thank you, Your Honor.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 139 of 168 PageID #:
                                       18147                                         563



04:59:43    1             THE COURT:    I think that will hew more truly to

04:59:46    2   the spirit of an order in limine.

04:59:47    3             MR. SACKSTEDER:    Of course, Your Honor.        Can I

04:59:49    4   characterize them as emails and Confluence pages, or is

04:59:53    5   that --

04:59:54    6             THE COURT:    I don't think there's -- I mean, I

04:59:56    7   don't think there's any dispute that an email is an email.

04:59:58    8             MR. SACKSTEDER:    Right.

05:00:00    9             THE COURT:    But I'm not -- I'm not as concerned

05:00:03   10   about calling something an email, as opposed to a letter or

05:00:06   11   another document.      I am concerned about taking the language

05:00:12   12   on the face of it, no matter what it is, if it is one of

05:00:15   13   those that's been redacted pursuant to MIL No. 8, and then

05:00:19   14   asking the witness if it doesn't say such and such when

05:00:27   15   you're not using exact quotes from the document.            That's

05:00:27   16   where I think the mischief might lie.

05:00:29   17             MR. SACKSTEDER:    Okay.

05:00:31   18             THE COURT:    All right?

05:00:32   19             MR. SACKSTEDER:    That's fine.

05:00:33   20             THE COURT:    All right.    Let's bring in the jury.

05:00:35   21             COURT SECURITY OFFICER:      All rise.

05:00:36   22             (Jury in.)

05:01:02   23             THE COURT:    Welcome back, ladies and gentlemen.

05:01:05   24   Please be seated.

05:01:05   25             Members of the jury, at the time that you left for
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 140 of 168 PageID #:
                                       18148                                         564



05:01:09    1   recess, just before that, there was a document placed on

05:01:13    2   the screens in the courtroom that was pretty promptly taken

05:01:17    3   down, but it was on the screen for a few seconds.            That's

05:01:23    4   what drew the objection from the Plaintiff, and I've -- I'm

05:01:26    5   sustaining that objection, and I'm instructing you to the

05:01:30    6   extent during that brief time you saw anything on that

05:01:33    7   document, you should disregard it.

05:01:35    8            Otherwise, we'll continue with the Defendant's

05:01:38    9   cross-examination.

05:01:41   10            MR. SACKSTEDER:     Thank you, Your Honor.

05:01:42   11            Can we put back up the English translation of

05:01:48   12   1226B?

05:01:50   13   Q.   (By Mr. Sacksteder)     Mr. Araki, this document is dated

05:01:57   14   as being sent April 7th, 2014, correct?

05:02:01   15   A.   Correct.

05:02:02   16   Q.   And it is an email, correct?

05:02:09   17   A.   What's the question?

05:02:10   18   Q.   It's an email, correct?

05:02:11   19   A.   Yes, right.

05:02:13   20            MR. SACKSTEDER:     Can we look at DX-217, please?

05:02:25   21   Q.   (By Mr. Sacksteder)     DX-217 is an email string that

05:02:31   22   was -- you are the recipient of, correct?

05:02:34   23   A.   Correct.

05:02:35   24   Q.   And the date is March 8th, 2015, correct?

05:02:38   25   A.   Correct.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 141 of 168 PageID #:
                                       18149                                         565



05:02:44    1   Q.   And the title is Clash of Clans designing games that

05:02:48    2   people will play for years, and then in parentheses,

05:02:53    3   F2P/Design.     Correct?

05:02:54    4   A.   Correct.

05:02:55    5   Q.   Thank you very much, Mr. Araki.

05:03:01    6            MR. SACKSTEDER:     I have no more questions.

05:03:03    7            THE COURT:    You pass the witness, counsel?

05:03:05    8            MR. SACKSTEDER:     I do pass the witness.

05:03:07    9            THE COURT:    All right.     Is there redirect,

05:03:09   10   Mr. Moore?

05:03:10   11            MR. MOORE:    One very brief area, Your Honor.

05:03:13   12            THE COURT:    All right.     Proceed with your redirect

05:03:24   13   examination.

05:03:24   14            MR. MOORE:    Thank you, Your Honor.

05:03:26   15            Could we please pull up Plaintiff's Exhibit 480?

05:03:26   16                         REDIRECT EXAMINATION

05:03:26   17   BY MR. MOORE:

05:03:31   18   Q.   And is this the license and settlement agreement

05:03:35   19   between GREE and Supercell that relates to Japan?

05:03:39   20   A.   Correct.

05:03:40   21   Q.   Okay.

05:03:41   22            MR. MOORE:    Would you please turn to Page 6?

05:03:47   23   Please blow up Paragraph 3.1.

05:03:51   24   Q.   (By Mr. Moore)   And is this the terms -- the financial

05:03:54   25   terms of the document?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 142 of 168 PageID #:
                                       18150                                         566



05:03:56    1   A.   Correct.

05:03:57    2   Q.   And it -- does it indicate that Supercell is paying

05:04:00    3   GREE?

05:04:01    4   A.   Correct.

05:04:02    5   Q.   And GREE did not pay anything to Supercell under this

05:04:05    6   agreement, correct?

05:04:05    7   A.   Correct.

05:04:06    8   Q.   And what market were -- was Supercell's payment for?

05:04:12    9   A.   Japanese market.

05:04:13   10   Q.   Did that payment have anything to do with Supercell's

05:04:17   11   United States market?

05:04:18   12   A.   No.

05:04:19   13   Q.   Thank you.

05:04:20   14              MR. MOORE:   I pass the witness, Your Honor.

05:04:22   15              THE COURT:   Further cross-examination?

05:04:23   16              MR. SACKSTEDER:   No, Your Honor.

05:04:23   17              THE COURT:   All right.    Mr. Araki, you may step

05:04:26   18   down, sir.

05:04:27   19              Plaintiff, call your next witness.

05:04:41   20              MR. MOORE:   Your Honor, we will now play the

05:04:44   21   deposition of Mr. Tadashi Nagano, co-inventor of the '873

05:04:49   22   patent.

05:04:49   23              THE COURT:   All right.    Ladies -- ladies and

05:04:52   24   gentlemen of the jury, before we play -- or present this

05:04:54   25   witness -- excuse me, before the Plaintiff presents this
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 143 of 168 PageID #:
                                       18151                                         567



05:04:57    1   witness by deposition, I need to make one clarification for

05:05:02    2   you.

05:05:04    3            My understanding is the witness is not an English

05:05:08    4   speaker, and there was an interpreter involved in both the

05:05:12    5   questions and the answers.       The questions were asked in

05:05:15    6   English, they were translated into Japanese, they were

05:05:19    7   answered in Japanese by the witness, and then translated

05:05:21    8   back into English.

05:05:22    9            What you're going to see has had the question

05:05:27   10   being asked in Japanese cut out, just to save time, but if

05:05:34   11   you don't have any explanation, you'll think there's an

05:05:37   12   English question, and then the witness understands the

05:05:42   13   English and answers in Japanese.

05:05:45   14            The witness didn't understand the English.            It was

05:05:48   15   translated into Japanese.      But that part has been removed

05:05:52   16   from what you're going to see and hear, simply to save

05:05:55   17   time.   And the parties have made that clear to me and asked

05:05:57   18   me to make that clear to the jury.

05:05:58   19            All right.     Let's proceed with the witness with

05:06:00   20   that understanding.

05:06:08   21            (Videoclip played.)

05:06:11   22            QUESTION:     Good morning.     Please tell us your name

05:06:14   23   for the record.

05:06:15   24            ANSWER:     Tadashi Nagano.

05:06:20   25            QUESTION:     Where do you work?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 144 of 168 PageID #:
                                       18152                                         568



05:06:22    1             ANSWER:     GREE.

05:06:23    2             QUESTION:     What is your job title at GREE?

05:06:27    3             ANSWER:     Game producer.

05:06:32    4             QUESTION:     How long you have worked at GREE?

05:06:35    5             ANSWER:     About eight years.

05:06:36    6             QUESTION:     What did you do between high school and

05:06:41    7   your first job out of high school?

05:06:45    8             ANSWER:     I went to vocational school.

05:06:49    9             QUESTION:     What was the vocational school?

05:06:51   10             ANSWER:     Tokyo Net Wave.

05:06:56   11             QUESTION:     What kind of school is it?

05:06:57   12             ANSWER:     I studied 3D art there, but the school

05:07:09   13   had other game-related classes.

05:07:23   14             QUESTION:     Is tri-Ace a separate company from

05:07:24   15   GREE?

05:07:25   16             ANSWER:     Yes.

05:07:25   17             QUESTION:     So tri-Ace is not part of the GREE

05:07:30   18   corporate family, correct?

05:07:31   19             ANSWER:     That's what -- that's what I believe.

05:07:39   20             QUESTION:     What is War Corps?

05:07:40   21             ANSWER:     It's the name of a game title.

05:07:49   22             QUESTION:     Can you describe the game for me,

05:07:51   23   please?

05:07:51   24             ANSWER:     It's a shooter game.

05:07:54   25             QUESTION:     I've seen it described as a FPS/TPS
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 145 of 168 PageID #:
                                       18153                                         569



05:08:00    1   game.

05:08:01    2              ANSWER:     Yes, that's correct.

05:08:02    3              QUESTION:     FPS means first-person shooter?

05:08:07    4              ANSWER:     Yes.

05:08:07    5              QUESTION:     And the TPS means third-person shooter,

05:08:12    6   correct?

05:08:12    7              ANSWER:     Yes.

05:08:14    8              QUESTION:     Did GREE distribute War Corps to the

05:08:17    9   public?

05:08:17   10              ANSWER:     No.    It wasn't released.

05:08:19   11              QUESTION:     Was any game based on War Corps that

05:08:28   12   had a different name released to the public?

05:08:31   13              ANSWER:     Yes.

05:08:37   14              QUESTION:     What was that game?

05:08:38   15              ANSWER:     It was on a different platform released

05:08:52   16   by tri-Ace.    But I do not remember the name of the game.

05:08:56   17              QUESTION:     What platform was the game that was

05:08:59   18   released designed for?

05:09:01   19              ANSWER:     PlayStation Vita.

05:09:02   20              QUESTION:     When was the game that was released for

05:09:11   21   PlayStation Vita by tri-Ace released to the public, to the

05:09:15   22   best of your knowledge?

05:09:24   23              ANSWER:     I do not remember.     Maybe it was four

05:09:26   24   years ago.

05:09:28   25              QUESTION:     When did you learn of the decision not
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 146 of 168 PageID #:
                                       18154                                         570



05:09:31    1   to release War Corps?

05:09:39    2           ANSWER:     I do not remember exactly, but I think it

05:09:45    3   was either in 2013 or 2014.

05:09:46    4           QUESTION:     You testified that when you heard the

05:09:52    5   project was suspended, you had a conversation with somebody

05:09:54    6   about the possibility of releasing War Corps overseas.

05:09:58    7           Who was involved in that conversation?

05:09:59    8           ANSWER:     I didn't speak with anybody verbally.

05:10:19    9   And I think the discussion took place on a chat.            And I

05:10:24   10   remember making a request to Araki-san.

05:10:28   11           QUESTION:     Did Araki-san respond to your message?

05:10:32   12           ANSWER:     Yes.

05:10:32   13           QUESTION:     What did he say?

05:10:34   14           ANSWER:     I do not remember exactly, but,

05:10:51   15   ultimately, I believe he said that request -- it's

05:10:55   16   difficult to accommodate your request.

05:10:58   17           QUESTION:     When Araki-san responded it's difficult

05:11:09   18   to accommodate your request, did you understand that as a

05:11:13   19   polite way of saying no?

05:11:14   20           ANSWER:     That's right.

05:11:15   21           QUESTION:     Is Exhibit 2A a notification of

05:11:23   22   invention that you and three other people submitted to

05:11:31   23   GREE?

05:11:32   24           ANSWER:     Yes, I think that's what it is.

05:11:34   25           QUESTION:     What did you understand the subject
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 147 of 168 PageID #:
                                       18155                                         571



05:11:36    1   matter of Exhibit 2A to be?

05:11:38    2           ANSWER:     It is what it says on the paper, the

05:12:14    3   target-adjusting function for shooting games played in a

05:12:18    4   touch panel environment, such as a smartphone or tablet.

05:12:23    5           QUESTION:     Was the purpose of Exhibit 2A to

05:12:25    6   provide information to the company for the purpose of

05:12:28    7   filing a patent?

05:12:29    8           ANSWER:     I think that's how it was.

05:12:35    9           QUESTION:     Exhibit 2A describes a technique you

05:12:38   10   and your colleagues came up with as part of the development

05:12:42   11   of the War Corps game, correct?

05:12:43   12           ANSWER:     Yes.   This is an idea that we were

05:12:56   13   thinking when we were developing the War Corps game.

05:12:59   14           QUESTION:     In your technique that you disclosed in

05:13:02   15   Exhibit 2A, the player touches the screen, and then a ring

05:13:06   16   is shown at the location where the player touched the

05:13:09   17   screen, correct?

05:13:10   18           ANSWER:     Yes.

05:13:10   19           QUESTION:     And that is shown in Figure 2 down at

05:13:17   20   the bottom of the first column of the flowchart, correct?

05:13:21   21           ANSWER:     The illustration on the top right with

05:13:41   22   two circles is more accurate, I think.

05:13:43   23           QUESTION:     What does Figure 2 at the bottom of the

05:13:46   24   first column show, then?

05:13:47   25           ANSWER:     According to this document, it says
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 148 of 168 PageID #:
                                       18156                                         572



05:14:07    1   display shooting circle.       But I don't remember.

05:14:11    2           QUESTION:     All right.     You touch the screen, a

05:14:13    3   ring appears, correct?

05:14:14    4           ANSWER:     Correct.

05:14:16    5           QUESTION:     And if the target is inside the ring,

05:14:20    6   then if you touch inside the ring again, then a shot is

05:14:28    7   fired, correct?

05:14:29    8           ANSWER:     Yes.   If the ring is displayed, then if

05:14:48    9   you touch it inside the ring again, you can shoot, yes.

05:14:52   10           QUESTION:     So you tap the screen once to create a

05:14:55   11   ring, and if the target is inside the ring, then you tap it

05:14:59   12   again, and a shot is fired at the target, correct?

05:15:02   13           ANSWER:     Yes.

05:15:02   14           QUESTION:     If the target isn't at the center of

05:15:08   15   the ring, though, you definitely see the inner and outer

05:15:12   16   ring, correct?

05:15:12   17           ANSWER:     I think so.

05:15:14   18           QUESTION:     And that configuration allows you to

05:15:17   19   move the -- the rings to center the target in the ring by

05:15:27   20   swiping, correct?

05:15:29   21           ANSWER:     If you are asking about technique to

05:15:51   22   capture the enemy within the target ring, then, yes, you --

05:15:56   23   you do have to move the ring so that you can shoot the --

05:16:01   24   at the enemy.

05:16:03   25           QUESTION:     And then once the enemy is in the
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 149 of 168 PageID #:
                                       18157                                         573



05:16:06    1   target, then you can shoot the enemy again by tapping

05:16:10    2   inside the ring, correct?

05:16:12    3              ANSWER:     Yes.

05:16:12    4              QUESTION:     What is Exhibit 4A?

05:16:13    5              ANSWER:     As far as I can see from this document, I

05:16:45    6   believe this is the general -- the general framework of

05:16:51    7   game tutorial.

05:16:52    8              QUESTION:     Okay.   The -- the purpose of the game

05:16:56    9   tutorial was to teach users how to play the game?

05:17:00   10              ANSWER:     That's right.

05:17:02   11              QUESTION:     And in the cell that has the

05:17:07   12   quotations, the first one says:        Tap the enemy to aim.

05:17:13   13   Correct?

05:17:13   14              ANSWER:     Yes.

05:17:15   15              QUESTION:     That is consistent with the technique

05:17:17   16   you developed, correct?

05:17:18   17              ANSWER:     Yes.

05:17:20   18              QUESTION:     So I think we all agree now, and I'll

05:17:22   19   ask the witness if he agrees, that the top line says:             Tap

05:17:26   20   the enemy to aim.       And the next line says:     Tap inside the

05:17:30   21   target or the sight to shoot.

05:17:32   22              ANSWER:     Yes.

05:17:34   23              QUESTION:     And that accurately describes the

05:17:36   24   technique that you developed.

05:17:49   25              ANSWER:     As I explained before, I don't know if
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 150 of 168 PageID #:
                                       18158                                         574



05:18:16    1   this accurately reflects what is in the registered patent.

05:18:20    2   I don't know.   But I believe this correctly conveys the

05:18:26    3   idea that we had.

05:18:40    4           QUESTION:     War Corps is the game that you've been

05:18:43    5   testifying about which was to employ your patented

05:18:46    6   technique, correct?

05:18:46    7           ANSWER:     Yes.

05:18:47    8           QUESTION:     There's a limited number of ways that

05:18:49    9   you can control interface items on a touchscreen, correct?

05:18:54   10           ANSWER:     I think so, but I don't remember.

05:19:01   11           QUESTION:     Well, you're familiar with a

05:19:03   12   touchscreen, right?

05:19:04   13           ANSWER:     Yes.

05:19:06   14           QUESTION:     And you were familiar with the

05:19:07   15   touchscreen in 2012 and 2013, correct?

05:19:11   16           ANSWER:     Yes.

05:19:13   17           QUESTION:     And the game that you were developing

05:19:17   18   in those years was designed for a smartphone with a

05:19:21   19   touchscreen, correct?

05:19:22   20           ANSWER:     Yes.

05:19:22   21           QUESTION:     And the way that you controlled what

05:19:27   22   happened in an application and its user interface was by

05:19:32   23   touching the screen, right?

05:19:34   24           ANSWER:     Yes.

05:19:37   25           QUESTION:     And that was true in 2012 and 2013,
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 151 of 168 PageID #:
                                       18159                                         575



05:19:43    1   correct?

05:19:43    2              ANSWER:     I think so.

05:19:45    3              QUESTION:     All I'm saying is that at the time,

05:19:49    4   people in your industry knew that the way that you

05:19:52    5   controlled what happened in an application on the

05:19:54    6   touchscreen of a smartphone was by touching the screen in

05:19:58    7   some way or other, correct?

05:20:00    8              ANSWER:     Yes, I think so.

05:20:05    9              QUESTION:     That was common knowledge at the time,

05:20:25   10   correct?

05:20:25   11              ANSWER:     For people who were using touchscreen

05:20:30   12   devices, I think it was general knowledge.

05:20:31   13              QUESTION:     At the time, did you have the ability

05:20:35   14   to explain technically to someone how this technique would

05:20:42   15   be carried out?      How you would actually make the screen

05:20:46   16   show a circle and fire when you tapped in the circle?

05:20:55   17              ANSWER:     Mechanism, yes.    I think I was able to

05:21:13   18   explain that.     However, from a technical perspective, I

05:21:19   19   wasn't well-versed in programming, so I don't think I was

05:21:21   20   capable of that.

05:21:22   21              QUESTION:     So you could explain what you wanted

05:21:25   22   the display to show, but you could not explain technically

05:21:31   23   how to accomplish that?       Is that an accurate description?

05:21:34   24              ANSWER:     Yes.

05:21:34   25              QUESTION:     Do you have any reason to believe that
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 152 of 168 PageID #:
                                       18160                                         576



05:21:39    1   at the time your co-inventors had the ability to explain

05:21:43    2   technically how to accomplish causing this technique to be

05:21:49    3   implemented?

05:21:54    4           ANSWER:    Well, this may not be accurate, but I

05:22:01    5   don't think so.

05:22:02    6           (Videoclip ends.)

05:22:08    7           THE COURT:     Does that complete this witness by

05:22:10    8   deposition?

05:22:11    9           MR. MOORE:     It does, Your Honor.

05:22:12   10           THE COURT:     All right.     Your next witness is also

05:22:14   11   a similar deposition?

05:22:16   12           MR. MOORE:     It is, and it's -- a slight bit longer

05:22:19   13   but not a lot longer than that.

05:22:22   14           THE COURT:     Call this witness -- this next witness

05:22:24   15   by deposition then.

05:22:25   16           MR. MOORE:     Thank you, Your Honor.

05:22:25   17           Plaintiff now calls by deposition, Mr. Masaru

05:22:28   18   Takeuchi, inventor of the '655 patent.

05:22:31   19           THE COURT:     And this, too, is an individual who

05:22:33   20   speaks Japanese.    The questions were asked in Japanese,

05:22:37   21   translated to English -- no, excuse me, asked in English,

05:22:42   22   translated to Japanese.      He heard the Japanese, answered in

05:22:46   23   Japanese, and then that was translated to English.

05:22:49   24           MR. MOORE:     That's right, Your Honor.

05:22:50   25           THE COURT:     And the original translation of the
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 153 of 168 PageID #:
                                       18161                                         577



05:22:52    1   question from English to Japanese has been cut out?

05:22:54    2           MR. MOORE:     It has, Your Honor.

05:22:55    3           THE COURT:     Okay.    Let's proceed then.

05:22:59    4           (Videoclip played.)

05:23:04    5           QUESTION:     Good morning.

05:23:06    6           ANSWER:     Morning.

05:23:07    7           QUESTION:     Will you tell me your name for the

05:23:10    8   record, please?

05:23:11    9           ANSWER:     Masaru Takeuchi.

05:23:11   10           QUESTION:     Where do you work?

05:23:16   11           ANSWER:     GREE Corporation.

05:23:17   12           QUESTION:     How long have you worked for GREE?

05:23:21   13           ANSWER:     Nine years.

05:23:23   14           QUESTION:     Did you start in 2011?

05:23:25   15           ANSWER:     Yes.

05:23:27   16           QUESTION:     What was your job title when you

05:23:29   17   started working at GREE?

05:23:34   18           ANSWER:     I didn't have one.      Just a planner.

05:23:37   19           QUESTION:     Which products were you assigned to

05:23:40   20   when you started?

05:23:42   21           ANSWER:     Avatar team.

05:23:43   22           QUESTION:     Avatar team?

05:23:50   23           ANSWER:     Yes.

05:23:52   24           QUESTION:     What is Avatar specifically?

05:23:55   25           ANSWER:     It's a service where the user has a
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 154 of 168 PageID #:
                                       18162                                         578



05:24:26    1   virtual character in which you can change its clothes and

05:24:32    2   change its accessories and play with it.

05:24:35    3           QUESTION:     Is the virtual character referred to as

05:24:46    4   an Avatar?

05:24:47    5           ANSWER:     Yes.

05:24:47    6           QUESTION:     Can you explain to me what job titles

05:24:53    7   you have held at GREE since you started?

05:24:58    8           ANSWER:     After I became the manager, at some

05:25:14    9   point, I ceased to become a manager.         And then I became a

05:25:18   10   manager again, and currently I'm senior manager.

05:25:21   11           QUESTION:     Is Exhibit 14 an invention report that

05:25:27   12   you submitted to the company?

05:25:30   13           ANSWER:     Yes.

05:25:31   14           QUESTION:     Why did you submit Exhibit 14?

05:25:36   15           ANSWER:     Because there was a rule to submit this

05:25:52   16   to the company whenever you invented a new idea.

05:25:55   17           QUESTION:     What new idea did you invent?

05:25:57   18           ANSWER:     Are you talking about this invention?

05:26:07   19           QUESTION:     Yes.   I'm talking about the invention

05:26:10   20   that is described in what you submitted to the company in

05:26:12   21   Exhibit 14.

05:26:13   22           ANSWER:     If a person receives a gift and if that

05:26:43   23   person meets certain conditions, that person would receive

05:26:49   24   incentive.

05:26:53   25           QUESTION:     You submitted your idea to be
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 155 of 168 PageID #:
                                       18163                                         579



05:26:55    1   implemented in Avatar, correct?

05:26:57    2           ANSWER:     Yes.

05:26:58    3           QUESTION:     And for whatever reason, your idea was

05:27:04    4   not implemented in Avatar, correct?

05:27:09    5           ANSWER:     That's right.

05:27:10    6           QUESTION:     You submitted the invention report,

05:27:13    7   according to the document, on July 31st of 2012, correct?

05:27:16    8           ANSWER:     Yes, that's what it says.

05:27:24    9           QUESTION:     How did you come up with the idea in

05:27:26   10   Exhibit 14?

05:27:27   11           ANSWER:     As far as I can remember, I conceived the

05:27:47   12   idea when I was considering measures for Valentine's Day.

05:27:51   13           QUESTION:     When you say measures, would another

05:27:54   14   way of describing it be campaign or program?

05:27:57   15           ANSWER:     Yes.

05:28:00   16           QUESTION:     Was there anything that inspired you to

05:28:03   17   think of this idea?

05:28:04   18           ANSWER:     Giving a present on Valentine's Day and

05:28:27   19   getting something back on White Day, that itself was how I

05:28:33   20   conceived this idea.

05:28:34   21           QUESTION:     Does GREE, through the social media

05:28:37   22   platform, receive revenues when gifts are purchased?

05:28:41   23           ANSWER:     Yes.

05:28:41   24           QUESTION:     You believed it would cause people to

05:28:45   25   buy more gifts, correct?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 156 of 168 PageID #:
                                       18164                                         580



05:28:47    1              ANSWER:     Yes.

05:28:48    2              QUESTION:     And GREE would get some money when they

05:28:50    3   did that, correct?

05:28:51    4              ANSWER:     Yes.

05:28:55    5              QUESTION:     Exhibit 14 is a document you submitted

05:28:57    6   to the company to disclose your invention, correct?

05:29:03    7              ANSWER:     Yes.

05:29:04    8              QUESTION:     Turn to the page with the number at the

05:29:07    9   bottom that ends 156.         And there's an Item 3 that says:

05:29:21   10   Summary of the Entire Invention.         And then in parentheses,

05:29:25   11   describe at higher level than implementation.           Do you see

05:29:29   12   that?

05:29:29   13              ANSWER:     Yes.

05:29:29   14              QUESTION:     That section includes a diagram,

05:29:33   15   correct?

05:29:33   16              ANSWER:     Yes.

05:29:38   17              QUESTION:     Does that diagram accurately reflect

05:29:43   18   the diagram that you drew on the whiteboard?

05:29:47   19              ANSWER:     Yes.

05:29:47   20              QUESTION:     And the idea for drawing that was to

05:29:52   21   kind of show the overall concept of your invention,

05:29:55   22   correct?

05:29:55   23              ANSWER:     Yes.

05:29:55   24              QUESTION:     Has your idea been used in any GREE

05:30:00   25   products, to the best of your knowledge, ever?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 157 of 168 PageID #:
                                       18165                                         581



05:30:06    1            ANSWER:     I don't know if it was this idea, but I

05:30:16    2   believe there was a similar idea that was used.

05:30:18    3            QUESTION:     What is the similar idea you're

05:30:19    4   referring to?

05:30:20    5            ANSWER:     A person who receives a gift also

05:30:34    6   receives an incentive.

05:30:35    7            QUESTION:     What GREE products are you referring

05:30:39    8   to?

05:30:44    9            ANSWER:     Clinoppe.

05:30:46   10            QUESTION:     What is that?

05:30:47   11            ANSWER:     It's a pet that you pet on the -- the

05:31:01   12   social -- or the networking service platform of GREE, that

05:31:06   13   is.

05:31:06   14            QUESTION:     Have you ever been involved in any work

05:31:09   15   on Clinoppe?

05:31:09   16            ANSWER:     No.

05:31:25   17            QUESTION:     How do you know that an idea like yours

05:31:29   18   is being used on Clinoppe?

05:31:30   19            ANSWER:     I played -- I played Clinoppe, the game,

05:31:42   20   and that's how I got to know it.

05:31:43   21            QUESTION:     Can you look at Box 3 with the diagram

05:31:46   22   in Exhibit 14?

05:31:48   23            Can you use the diagram to explain your invention

05:31:57   24   to me?

05:31:57   25            ANSWER:     Yes.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 158 of 168 PageID #:
                                       18166                                         582



05:31:58    1             QUESTION:     Please do.

05:31:58    2             ANSWER:     Person A buys a gift and sends that gift

05:32:17    3   to Person B.   And if this Person B meets a condition, then

05:32:23    4   that person, which is Person B, receives an incentive.

05:32:28    5             QUESTION:     And who provides the incentive?

05:32:30    6             ANSWER:     There is no limitation on that part.

05:32:37    7             QUESTION:     One possibility is that the game itself

05:32:41    8   provides the incentive to the Person B who receives the

05:32:44    9   gift?

05:32:45   10             ANSWER:     Yes.

05:32:45   11             QUESTION:     The idea is to encourage users to give

05:32:55   12   more gifts, correct?

05:32:56   13             ANSWER:     Yes.

05:32:56   14             QUESTION:     How does providing an incentive item to

05:33:05   15   the recipient of a gift encourage more gift giving?

05:33:09   16             ANSWER:     I think there are many patterns.        For

05:33:30   17   example, the recipient of a gift may give something back in

05:33:33   18   return.

05:33:35   19             QUESTION:     Let me make sure I understand this, and

05:33:38   20   I apologize for the time it's taking.         Let me walk through

05:33:43   21   a real-world example and see if -- if I understand what's

05:33:47   22   going on.

05:33:47   23             I'm User A, and your counsel is User B.          And --

05:34:08   24   and you are the person who decides whether to give an

05:34:11   25   incentive to User B.         And you have established a rule that
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 159 of 168 PageID #:
                                       18167                                         583



05:34:24    1   if a recipient receives five gifts within a day, the

05:34:31    2   recipient will receive another item as an incentive.

05:34:53    3              Is that consistent with your invention so far?

05:34:56    4              ANSWER:     Can you repeat one more time?

05:35:01    5              I think that's included.

05:35:03    6              QUESTION:     All right.   And I see that your counsel

05:35:06    7   has four gifts sitting in front of him, so I know he needs

05:35:10    8   one more gift to reach the condition which will allow him

05:35:13    9   to receive an incentive.

05:35:15   10              Does that makes sense?

05:35:18   11              ANSWER:     Yes.

05:35:19   12              QUESTION:     I like your counsel, and I want to give

05:35:21   13   him a gift so he gets the incentive, so I hand him another

05:35:26   14   gift.   And then that means that you give him the incentive

05:35:30   15   for receiving his fifth gift.

05:35:34   16              Is that the way your invention works?

05:35:35   17              ANSWER:     That's included, yes.

05:35:37   18              QUESTION:     So that's part of your invention,

05:35:42   19   correct?

05:35:42   20              ANSWER:     Yes.

05:35:42   21              QUESTION:     And then there are four embodiments

05:35:44   22   shown or described, correct?

05:35:45   23              ANSWER:     Yes.

05:35:46   24              QUESTION:     So the next point says:     The person who

05:35:58   25   received the gift can get an incentive item if specific
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 160 of 168 PageID #:
                                       18168                                         584



05:36:01    1   conditions are met.

05:36:03    2           Do you see that?

05:36:04    3           ANSWER:     Yes.

05:36:04    4           QUESTION:     And that's like your counsel having

05:36:07    5   four gifts, and I give him a fifth one, and then he gets an

05:36:11    6   incentive item, correct?

05:36:13    7           ANSWER:     That's one of the things that's included.

05:36:16    8           QUESTION:     And then it says:       There is no charge

05:36:19    9   for the receiving party.

05:36:25   10           Does that mean that the receiving party, Person B,

05:36:30   11   doesn't have -- have to give anything to receive the

05:36:34   12   incentive item?

05:36:35   13           ANSWER:     That's right.

05:36:37   14           QUESTION:     Why is that important for your

05:36:40   15   invention?

05:36:43   16           ANSWER:     It's hard to say why, but I think this --

05:37:00   17   I think that what this means is that Person B doesn't have

05:37:03   18   to take any action to meet that certain condition.

05:37:07   19           QUESTION:     And then the next line gives an example

05:37:10   20   of what it would be to meet a condition for an incentive.

05:37:16   21           Would you agree with that?

05:37:19   22           ANSWER:     Which line is this?

05:37:23   23           QUESTION:     I'll read it so we'll be clear on what

05:37:26   24   we're talking about.

05:37:27   25           The next line says:       It is possible to receive an
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 161 of 168 PageID #:
                                       18169                                         585



05:37:30    1   item from a -- an incentive acquisition screen once a

05:37:37    2   specific condition, in parentheses, eg, receive gifts from

05:37:42    3   five people by July 31st close parentheses, has been

05:37:48    4   fulfilled.

05:37:48    5              So that's what I'm referring to, and my question

05:37:52    6   was:    Does that line give an example of what it would take

05:37:56    7   to meet a condition for an incentive item?

05:38:00    8              ANSWER:     Yes.

05:38:00    9              QUESTION:     What is your background, your

05:38:01   10   educational background?

05:38:02   11              ANSWER:     You're asking me what I studied in

05:38:08   12   college?

05:38:10   13              QUESTION:     Yes.

05:38:10   14              ANSWER:     I studied fashion design in college.

05:38:16   15              QUESTION:     Where did you go to college?

05:38:18   16              ANSWER:     Kobe Art Engineering University official

05:38:26   17   name.

05:38:26   18              CHECK INTERPRETER:       I think Kobe is part of it.

05:38:26   19   Kobe Design University.

05:38:35   20              QUESTION:     Okay.    Kobe Design University is what

05:38:37   21   we're agreeing on?

05:38:41   22              INTERPRETER:       I can't agree, because I don't know

05:38:42   23   what the official name is.

05:38:44   24              QUESTION:     Okay.

05:38:45   25              THE INTERPRETER:       I think it's Kobe Design
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 162 of 168 PageID #:
                                       18170                                         586



05:38:48    1   University.

05:38:48    2           QUESTION:     And what degree, if any, did you get

05:38:51    3   from Kobe Design University?

05:38:53    4           ANSWER:     That's -- that's difficult to answer, but

05:38:58    5   I did graduate from the institution and from the department

05:39:02    6   of fashion design.

05:39:03    7           QUESTION:     You don't have any training in

05:39:05    8   engineering, correct?

05:39:06    9           ANSWER:     That's right.

05:39:15   10           QUESTION:     And you don't have any training in

05:39:17   11   computer programming; is that correct?

05:39:19   12           ANSWER:     That's correct.

05:39:19   13           QUESTION:     And you don't have any training in

05:39:23   14   computer network design, correct?

05:39:25   15           ANSWER:     That's right.

05:39:32   16           QUESTION:     Do you know what a server is?

05:39:33   17           ANSWER:     I'm not sure if I have a complete

05:39:44   18   understanding of it, but I do have a general idea.

05:39:49   19           QUESTION:     What is a server?

05:39:51   20           ANSWER:     There are a number of concepts.          But

05:40:06   21   the -- one concept is to -- is something that you use to

05:40:09   22   manage data on a network.

05:40:11   23           QUESTION:     Do you know how a server works?

05:40:15   24           ANSWER:     I don't know that far.

05:40:18   25           QUESTION:     But you know a server is a conventional
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 163 of 168 PageID #:
                                       18171                                         587



05:40:21    1   piece of equipment in a computer network, correct?

05:40:26    2           ANSWER:     Yes.

05:40:28    3           QUESTION:     Do you know how a computer stores data?

05:40:32    4           ANSWER:     No.

05:40:33    5           QUESTION:     Do you know what a controller does on a

05:40:36    6   piece of computer equipment?

05:40:43    7           ANSWER:     When you say controller, do you mean

05:40:46    8   interface?

05:40:46    9           QUESTION:     No, I'm referring to a controller chip?

05:40:53   10           ANSWER:     No.

05:40:56   11           QUESTION:     If the invention that you disclosed in

05:40:59   12   Exhibit 14 had been implemented in Avatar, would that

05:41:03   13   invention have become part of the rules for using Avatar?

05:41:09   14           ANSWER:     Yes.

05:41:11   15           QUESTION:     And you said that there was another

05:41:13   16   game that you think your invention might be used in.             It

05:41:24   17   was Clinoppe?

05:41:25   18           ANSWER:     Yes.

05:41:25   19           QUESTION:     And assuming that that is correct, that

05:41:28   20   your invention is used in that game, then your invention is

05:41:31   21   part of the rules for that game, correct?

05:41:33   22           ANSWER:     Yes.

05:41:40   23           QUESTION:     Is there any particular user interface

05:41:42   24   that is necessary to implement your invention in

05:41:46   25   Exhibit 14?
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 164 of 168 PageID #:
                                       18172                                         588



05:41:46    1             ANSWER:     How the user interface should be shaped,

05:41:56    2   I don't think that's defined.

05:41:59    3             QUESTION:     Just you have to have a user interface

05:42:03    4   that allows the users to follow the steps shown in your

05:42:12    5   figure in Exhibit 14, correct?

05:42:14    6             ANSWER:     That's right.

05:42:16    7             QUESTION:     So it doesn't matter sort of how you do

05:42:19    8   it, you just have to have User A buy a gift, give the gift

05:42:25    9   to User B, and then User B get an incentive item if

05:42:31   10   conditions are met, correct?

05:42:32   11             ANSWER:     Yes.

05:42:37   12             (Videoclip ends.)

05:42:38   13             THE COURT:        Does that complete this witness by

05:42:39   14   deposition?

05:42:40   15             MR. MOORE:        Yes, sir, it does.   I'm sorry.

05:42:43   16   Apparently not.

05:42:44   17             THE COURT:        Apparently not.   Let's continue.

05:42:46   18             (Videoclip played.)

05:42:48   19             QUESTION:     Did any work begin, either by you or by

05:42:52   20   anybody else, to start trying to prepare it to implement in

05:42:57   21   Avatar?

05:42:58   22             ANSWER:     No.

05:43:02   23             QUESTION:     So there was no work done on any

05:43:04   24   technical implementation, correct?

05:43:06   25             ANSWER:     For Avatar, that's right.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 165 of 168 PageID #:
                                       18173                                         589



05:43:10    1            QUESTION:     Was any work done on any technical

05:43:13    2   implementation for any other product?

05:43:18    3            ANSWER:     I don't know.

05:43:19    4            QUESTION:     So in the work that you did, there was

05:43:21    5   no work, for instance, to determine what data would be

05:43:28    6   stored to implement your invention, correct?

05:43:33    7            ANSWER:     Can you repeat the question again?

05:43:39    8            I don't think there was.

05:43:41    9            QUESTION:     Sure.    There was no work done to decide

05:43:44   10   how data would be sent through the Avatar system to

05:43:46   11   implement your invention, correct?

05:43:49   12            ANSWER:     I don't remember clearly, but I

05:44:00   13   probably -- I don't think there was.

05:44:01   14            QUESTION:     Did you provide any other information

05:44:03   15   about your invention for the purpose of obtaining a patent

05:44:08   16   besides what is shown in Exhibit 14?

05:44:17   17            ANSWER:     First of all, I didn't prepare this

05:44:29   18   document.   I only provided information for preparing this

05:44:34   19   document, and I don't know if all the information I

05:44:39   20   provided are incorporated in this document.           That's what I

05:44:42   21   meant.

05:44:52   22            (Videoclip ends.)

05:44:52   23            MR. MOORE:     I believe that's now it, Your Honor.

05:44:56   24            THE COURT:     Have a seat.     Let's just be sure.

05:44:59   25            MR. MOORE:     Okay.    I'm told that it is.      I had
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 166 of 168 PageID #:
                                       18174                                         590



05:45:09    1   forgotten there was a short second day of the deposition.

05:45:12    2           THE COURT:     That's fine.

05:45:12    3           MR. MOORE:     Yes.

05:45:14    4           THE COURT:     Ladies and gentlemen, we're going to

05:45:15    5   stop the trial for today at this juncture.          I'm going to

05:45:18    6   release you for the weekend in just a minute.

05:45:22    7           In doing that, I'm going to ask you to be back

05:45:25    8   rested and ready to go on Monday by 8:30 so that we can

05:45:29    9   start about that time.      If you'll be here by 8:15 or 8:20

05:45:35   10   so that we can start as close to 8:30 as possible, I would

05:45:39   11   appreciate it.

05:45:39   12           Let me remind you again, as you would expect, over

05:45:42   13   the weekend not to discuss the case with anyone in any way,

05:45:45   14   even though it's possible when you're around friends and

05:45:49   15   family you may be asked what you've done this week.

05:45:51   16           Please follow all the other instructions I've

05:45:53   17   given you.   Be careful traveling on the road.

05:45:57   18           And one final thing before we go, I'm sure most of

05:46:00   19   you noticed when you arrived today that the flag at this

05:46:05   20   courthouse was at half staff.       And as you all know, this is

05:46:09   21   the 19th anniversary of the 9/11 attacks on New York City.

05:46:15   22           I'd simply like to observe that I can't think of a

05:46:18   23   better way that you could have honored those people and our

05:46:23   24   country than by being here and serving as jurors in a civil

05:46:28   25   trial, supported by and guaranteed by our U.S.
    Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 167 of 168 PageID #:
                                       18175                                         591



05:46:34    1   Constitution.     So carry that thought with you as you leave

05:46:37    2   for the weekend.

05:46:38    3              Leave your closed notebooks on the table, and I

05:46:41    4   will see you Monday morning.       The jury is excused.

05:46:43    5              COURT SECURITY OFFICER:     All rise.

05:46:44    6              (Jury out.)

05:46:49    7              THE COURT:    Be seated, please.

05:47:08    8              Counsel, we have used a combined total of 8 hours

05:47:18    9   and 2 seconds since we started the trial, against your

05:47:22   10   allocated trial time.

05:47:24   11              Within that total, 5 hours and 36 minutes has been

05:47:32   12   used by the Plaintiff.

05:47:33   13              And 2 hours and 24 minutes has been used by the

05:47:37   14   Defendant.

05:47:38   15              Are there any questions or issues that need to be

05:47:42   16   raised with the Court before we recess for the weekend?

05:47:45   17              Anything from the Plaintiff?

05:47:45   18              MR. MOORE:    Nothing from the Plaintiff,

05:47:47   19   Your Honor.

05:47:47   20              THE COURT:    Anything from the Defendant?

05:47:48   21              MR. DACUS:    No, Your Honor.    Thank you.

05:47:50   22              THE COURT:    All right.   I will see you Monday

05:47:51   23   morning.     Until then, we stand in recess.

05:47:54   24              COURT SECURITY OFFICER:     All rise.

05:47:57   25              (Recess.)
Case 2:19-cv-00070-JRG-RSP Document 483 Filed 09/18/20 Page 168 of 168 PageID #:
                                   18176                                         592



      1                              CERTIFICATION

      2

      3              I HEREBY CERTIFY that the foregoing is a true and

      4   correct transcript from the stenographic notes of the

      5   proceedings in the above-entitled matter to the best of my

      6   ability.

      7

      8    /S/ Shelly Holmes                               9/11/2020
          SHELLY HOLMES, CSR, TCRR                         Date
      9   OFFICIAL REPORTER
          State of Texas No.: 7804
     10   Expiration Date: 12/31/20

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
